     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 1 of 177. PageID #: 1                    FILED
                                                                                      2019 Nov-14 PM 04:31
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                     THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                              JASPER DIVISION

                                             )
CITY OF HALEYVILLE, ALABAMA, a               )
municipal corporation,                       )
                                             )
                                             )
                                             )
                                Plaintiff,   )
                                             )
v.                                           )                 CASE NO.:
                                             )
AMERISOURCEBERGEN DRUG                       )
CORPORATION; CARDINAL HEALTH,                )
INC.; McKESSON CORPORATION;                  )
TEVA PHARMACEUTICAL INDUSTRIES,              )
LTD.; TEVA PHARMACEUTICALS USA,              )
INC.; CEPHALON, INC.; JOHNSON &              )
JOHNSON; JANSSEN                             )                COMPLAINT
PHARMACEUTICALS, INC.; ORTHO-                )
MCNEIL-JANSSEN PHARMACEUTICALS,              )     Complaint for Public Nuisance, Drug
INC. n/k/a JANSSEN PHARMACEUTICALS,          )   Related Nuisance, Violations of Racketeer
INC.; JANSSEN PHARMACEUTICA INC.             )   Influenced and Corrupt Organizations Act
n/k/a JANSSEN PHARMACEUTICALS, INC.;         )
                                                      (RICO) 18 U.S.C. § 1961 et seq.,
NORAMCO, INC.; ENDO HEALTH                   )
SOLUTIONS INC.; ENDO                         )     Violations of 18 U.S.C. § 1962 et seq.,
PHARMACEUTICALS, INC.; ALLERGAN              )           Negligence and Negligent
PLC f/k/a ACTAVIS PLS; WATSON                )      Misrepresentation, Civil Conspiracy,
PHARMACEUTICALS, INC. n/k/a ACTAVIS,         )    Fraud and Fraudulent Misrepresentation.
INC.; WATSON LABORATORIES, INC.;             )
ACTAVIS LLC; ACTAVIS PHARMA, INC.            )
f/k/a WATSON PHARMA, INC.;                   )
                                                   JURY TRIAL DEMANDED AND
MALLINCKRODT PLC and                         )
MALLINCKRODT LLC.                            )        ENDORSED HEREON
                                             )
                                             )
                                             )
                                             )
                             Defendants.     )
                                             )
 ______________________________________      )
         Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 2 of 177. PageID #: 2



                                                    TABLE OF CONTENTS

I. INTRODUCTION ......................................................................................................................1

II. PARTIES ...................................................................................................................................2

     A. Plaintiff................................................................................................................................ 2

     B. Defendants........................................................................................................................... 4

           1. Manufacturer Defendants. ............................................................................................4

           2. Distributor Defendants. .................................................................................................9

III. JURISDICTION & VENUE ................................................................................................11

IV. FACTUAL BACKGROUND ...............................................................................................12

     A. THE OPIOID EPIDEMIC. ............................................................................................. 12

           1. The National Opioid Epidemic. ..................................................................................13

           2. Alabama’s Opioid Epidemic. ......................................................................................17

           3. The Opioid Epidemic in Plaintiff’s Community. ......................................................21

     B. THE MANUFACTURER DEFENDANTS’ FALSE, DECEPTIVE, AND UNFAIR
     MARKETING OF OPIOIDS. ............................................................................................. 21

           1. Each Manufacturer Defendant Used Multiple Avenues to Disseminate
           Their False and Deceptive Statements About Opioids. ................................................24

                i.       Direct Marketing............................................................................................. 25

                ii.      Indirect Marketing.......................................................................................... 27

           2. The Manufacturer Defendants’ Marketing Scheme Misrepresented the
           Risks and Benefits of Opioids. ........................................................................................39

                i.   The Manufacturer Defendants embarked upon a campaign of false,
                deceptive and unfair assurances grossly understating and misstating the
                dangerous addiction risks of the opioid drugs. ...................................................... 39

                ii.  The Manufacturer Defendants embarked upon a campaign of false,
                deceptive and unfair assurances grossly overstating the benefits of the opioid
                drugs. .......................................................................................................................... 51
         Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 3 of 177. PageID #: 3



          3. The Manufacturer Defendants Targeted Susceptible Prescribers and
          Vulnerable Patient Populations. .....................................................................................60

          4. The Manufacturer Defendants Made Materially Deceptive Statements and
          Concealed Material Facts. ...............................................................................................61

          5. The Manufacturer Defendants Fraudulently Concealed Their Misconduct..........70

     C. THE DISTRIBUTOR DEFENDANTS’ UNLAWFUL DISTRIBUTION OF
     OPIOIDS. ............................................................................................................................... 72

          1. Wholesale Drug Distributors Have a Duty Under State and Federal Law to
          Guard Against and Report Unlawful Diversion and to Report and Prevent
          Suspicious Orders. ...........................................................................................................73

          2. The Distributor Defendants Breached Their Duties.................................................82

          3. The Distributor Defendants Have Sought to Avoid and Have
          Misrepresented Their Compliance with Their Legal Duties. ......................................84

     D. THE MANUFACTURER DEFENDANTS’ UNLAWFUL FAILURE TO PREVENT
     DIVERSION AND MONITOR, REPORT AND PREVENT SUSPICIOUS ORDERS. 93

     E. DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF LEGAL DUTIES
     CAUSED THE HARM ALLEGED HEREIN AND SUBSTANTIAL DAMAGES. ...... 99

     F. STATUTES OF LIMITATIONS ARE TOLLED AND DEFENDANTS ARE
     ESTOPPED FROM ASSERTING STATUTES OF LIMITATIONS AS DEFENSES.
     ............................................................................................................................................... 102

          1. Continuing Conduct...................................................................................................102

          2. Equitable Estoppel. ....................................................................................................102

          3. Fraudulent Concealment. ..........................................................................................105

V. LEGAL CAUSES OF ACTION ..........................................................................................106

COUNT I - PUBLIC NUISANCE ............................................................................................106

COUNT II - DRUG-RELATED NUISANCE ALABAMA CODE § 6-5-155, et seq. ..........116

COUNT III - RACKETEER-INFLUENCED AND CORRUPT ORGANIZATIONS ACT
18 U.S.C. 1961, et seq. ................................................................................................................118

     A. THE OPIOID DIVERSION ENTERPRISE ............................................................... 122

     B. CONDUCT OF THE OPIOID DIVERSION ENTERPRISE .................................... 137
          Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 4 of 177. PageID #: 4



     C. PATTERN OF RACKETEERING ACTIVITY. ........................................................ 143

          1. The RICO Defendants Engaged in Mail and Wire Fraud. ....................................143

          2. The RICO Defendants Manufactured, Sold and/or Dealt in Controlled
          Substances, and Their Crimes Are Punishable as Felonies. ......................................152

     D. DAMAGES ..................................................................................................................... 159

COUNT IV - RACKETEER-INFLUENCED AND CORRUPT ORGANIZATIONS ACT
18 U.S.C. 1962(d), et seq. ...........................................................................................................159

     A.        THE OPIOID DIVERSION ENTERPRISE. ....................................................... 160

     B.        CONDUCT OF THE OPIOID DIVERSION ENTERPRISE. ........................... 160

     C.        PATTERN OF RACKETEERING ACTIVITY. ................................................. 160

     D.        DAMAGES. ............................................................................................................. 160

COUNT V - NEGLIGENCE AND NEGLIGENT MISREPRESENTATION ....................161

COUNT VI - CIVIL CONSPIRACY .......................................................................................166

COUNT VII - FRAUD AND FRAUDULENT MISREPRESENTATION...........................168

PUNITIVE DAMAGES ............................................................................................................169
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 5 of 177. PageID #: 5



         Plaintiff, CITY OF HALEYVILLE, ALABAMA, brings this Complaint against

Defendants Teva Pharmaceutical Industries, LTD.; Teva Pharmaceuticals USA, Inc.; Cephalon,

Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals,

Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica Inc. n/k/a Janssen

Pharmaceuticals, Inc.; Noramco, Inc.; Endo Health Solutions, Inc.; Endo Pharmaceuticals, Inc.;

Allergan PLC f/k/a Actavis PLS; Watson Pharmaceuticals, Inc. n/k/a Actavis, Inc.; Watson

Laboratories, Inc.; Actavis, LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Mallinckrodt

plc; Mallinckrodt LLC; McKesson Corporation; Cardinal Health, Inc.; and AmerisourceBergen

Drug Corporation (collectively “Defendants”) and alleges as follows:

                                            I. INTRODUCTION

         1.     Plaintiff brings this civil action to eliminate the hazard to public health and safety

caused by the opioid epidemic, to abate the nuisance caused thereby and to recoup monies spent

because of Defendants and non-defendant co-conspirator Purdue’s false, deceptive, and unfair

marketing and/or unlawful diversion of prescription opioids.1 Such economic damages were

foreseeable to Defendants and non-defendant co-conspirator Purdue and were sustained because

of Defendants and non-defendant co-conspirator Purdue’s intentional and/or unlawful actions

and omissions. 2

         2.     Opioid analgesics are widely diverted and improperly used, and the widespread

abuse of opioids has resulted in a national epidemic of opioid overdose deaths and addictions. 3

1
 As used herein, the term “opioid” refers to the entire family of opiate drugs including natural, synthetic, and semi-
synthetic opiates.
2
  Note: non-defendant co-conspirator Purdue Pharma L.P. and its affiliates and co-conspirators are mentioned herein
for historical and factual context only and are sometimes referred to as “Purdue” or “non-defendant co-conspirator
Purdue”. No Purdue entities are named as a defendant in this Complaint based upon their filing for bankruptcy
protection.
3
  See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
Strategies, 374 N. Eng. J. Med. 1253 (2016).

                                                          1
          Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 6 of 177. PageID #: 6



           3.     The opioid epidemic is “directly related to the increasingly widespread misuse of

powerful opioid pain medications.” 4

           4.     Plaintiff brings this suit against the manufacturers of prescription opioids. The

manufacturers and non-defendant co-conspirator Purdue aggressively pushed highly addictive,

dangerous opioids, falsely representing to doctors that patients would only rarely succumb to

drug addiction. These pharmaceutical companies aggressively advertised to and persuaded

doctors to prescribe highly addictive, dangerous opioids, which turned patients into drug addicts

for their own corporate profit. Such actions were intentional and/or unlawful.

           5.     Plaintiff also brings this suit against the wholesale distributors of these highly

addictive drugs. The distributors, manufacturers, and non-defendant co-conspirator Purdue,

intentionally and/or unlawfully breached their legal duties under federal and state law to monitor,

detect, investigate, refuse, and report suspicious orders of prescription opioids.

                                                  II. PARTIES

                        A. PLAINTIFF.

           6.     Plaintiff CITY OF HALEYVILLE, ALABAMA (“The City” or “Plaintiff”) is a

municipal corporation organized under the laws of the State of Alabama and is authorized to

bring the causes of action brought herein. ALA. CODE § 11-40-1 (“All municipal organizations

now existing in the State of Alabama . . . shall sue and be sued …. Such municipal corporations

shall be invested with the full powers, duties, and authority granted in this title.”). Plaintiff is

responsible for the public health, safety and welfare of its citizens.

           7.     Plaintiff is specifically authorized to seek common law public nuisance remedies

available under Alabama law. See ALA. CODE §§ 6-5-122 (“All municipalities in the State of


4
    See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng. J. Med. 1480 (2016).

                                                          2
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 7 of 177. PageID #: 7



Alabama may commence an action in the name of the city to abate or enjoin any public nuisance

injurious to the health, morals, comfort, or welfare of the community or any portion thereof.”);

11-47-118; (“Municipalities may maintain a civil action to enjoin and abate any public nuisance,

injurious to the health, morals, comfort or welfare of the community or any portion thereof.”);

11-47-117 (“All cities and towns of this state shall have the power to prevent injury or

annoyances from anything dangerous or offensive or unwholesome and to cause all nuisances to

be abated and assess the cost of abating the same against the person creating or maintaining the

same.”).

       8.    Plaintiff is responsible for the public health, safety, and welfare of its citizens.

       9.    Plaintiff has declared, inter alia, that opioid abuse, addiction, morbidity, and

mortality have created a serious public health and safety crisis and are a public nuisance and that

the diversion of legally produced controlled substances into the illicit market causes or

contributes to this public nuisance.

       10.   The distribution and diversion of opioids into Alabama (the “State”), and into the

City and its surrounding areas (collectively, “Plaintiff’s Community”), created the foreseeable

opioid crisis and opioid public nuisance for which Plaintiff here seeks relief.

       11.   Plaintiff directly and foreseeably sustained all economic damages alleged herein.

Defendants and non-defendant co-conspirator Purdue’s conduct has exacted a financial burden

for which the Plaintiff seeks relief. Categories of past and continuing sustained damages include,

inter alia: (1) costs for providing medical care, additional therapeutic and prescription drug

purchases, and other treatments for patients suffering from opioid-related addiction or disease,

including overdoses and deaths; (2) costs for providing treatment, counseling, and rehabilitation

services; (3) costs for providing treatment of infants born with opioid-related medical conditions;



                                                  3
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 8 of 177. PageID #: 8



(4) costs associated with law enforcement and public safety relating to the opioid epidemic; and

(5) costs associated with providing care for children whose parents suffer from opioid-related

disability or incapacitation. The Plaintiff has suffered and continues to suffer these damages

directly.

        12.    Plaintiff also seeks the means to abate the epidemic Defendants and non-defendant

co-conspirator Purdue’s wrongful and/or unlawful conduct has created.

        13.    Plaintiff has standing to bring an action for the opioid epidemic nuisance created by

Defendants and non-defendant co-conspirator Purdue. See, e.g., ALA. CODE § 6-5-155.2.

(“Wherever there is reason to believe that a drug-related nuisance exists, … the attorney for the

county or municipality, … may file an action . . . to abate, enjoin, and prevent the drug-related

nuisance.”).

        14.    Plaintiff also has standing to see relief as a “person” under Alabama law.

        15.    Plaintiff has standing to recover damages incurred as a result of Defendants and

non-defendant co-conspirator Purdue’s actions and omissions. Plaintiff has standing to bring all

claims pled herein, including, inter alia, to bring claims under the federal RICO statute, pursuant

to 18 U.S.C. § 1961(3) (“persons” include entities which can hold legal title to property) and 18

U.S.C. § 1964 (“persons” have standing).

                    B. DEFENDANTS.

                        1. Manufacturer Defendants.

        15.    The Manufacturer Defendants and non-defendant co-conspirator Purdue are defined

below. At all relevant times, the Manufacturer Defendants have packaged, distributed, supplied,

sold, placed into the stream of commerce, labeled, described, marketed, advertised, promoted,

and purported to warn or purported to inform prescribers and users regarding the benefits and

risks associated with the use of the prescription opioid drugs. The Manufacturer Defendants and

                                                  4
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 9 of 177. PageID #: 9



non-defendant co-conspirator Purdue, at all times, have manufactured and sold prescription

opioids without fulfilling their legal duty to prevent diversion and report suspicious orders.

        16.    CEPHALON, INC. is a Delaware corporation with its principal place of business in

Frazer, Pennsylvania. TEVA PHARMACEUTICAL INDUSTRIES, LTD. (“Teva Ltd.”) is an

Israeli corporation with its principal place of business in Petah Tikva, Israel. In 2011, Teva Ltd.

acquired Cephalon, Inc. TEVA PHARMACEUTICALS USA, INC. (“Teva USA”) is a Delaware

corporation and is a wholly owned subsidiary of Teva Ltd. in Pennsylvania. Teva USA acquired

Cephalon in October 2011.

        17.    Cephalon, Inc. manufactures, promotes, sells and distributes opioids, such as Actiq

and Fentora, in the United States. The FDA has approved Actiq only for the “management of

breakthrough cancer pain in patients 16 years and older with malignancies who are already

receiving and who are tolerant to around-the-clock opioid therapy for the underlying persistent

cancer pain.” 5 The FDA has approved Fentora only for the “management of breakthrough pain in

cancer patients 18 years of age and older who are already receiving and who are tolerant to

around-the-clock opioid therapy for their underlying persistent cancer pain.” 6 In 2008, Cephalon

pled guilty to a criminal violation of the Federal Food, Drug and Cosmetic Act for its misleading

promotion of Actiq and two other drugs and agreed to pay $425 million. 7

        18.    Teva Ltd., Teva USA and Cephalon, Inc. work together closely to market and sell

Cephalon products in the United States. Teva Ltd. conducts all sales and marketing activities for


5
    Highlights of Prescribing Information, ACTIQ® (fentanyl citrate) oral transmucosal lozenge, CII (2009),
https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/020747s030lbl.pdf.
6
      Highlights of Prescribing Information, FENTORA® (fentanyl citrate) buccal tablet, CII (2011),
https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/021947s015lbl.pdf.
7
   Press Release, U.S. Dep’t of Justice, Biopharmaceutical Company, Cephalon, to Pay $425 Million & Enter Plea
to Resolve Allegations of Off-Label Marketing (Sept. 29, 2008),
https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html.

                                                      5
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 10 of 177. PageID #: 10



Cephalon in the United States through Teva USA and has done so since its October 2011

acquisition of Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products

to the public. Teva USA sells all former Cephalon-branded products through its “specialty

medicines” division. The FDA-approved prescribing information and medication guide, which is

distributed with Cephalon opioids, discloses that Teva USA submitted the guide and directs

physicians to contact Teva USA to report adverse events.

          19.     All of Cephalon’s promotional websites, including those for Actiq and Fentora,

display Teva Ltd.’s logo. 8 Teva Ltd.’s financial reports list Cephalon’s and Teva USA’s sales as

its own, and its year-end report for 2012 – the year immediately following the Cephalon

acquisition – attributed a 22% increase in its specialty medicine sales to “the inclusion of a full

year of Cephalon’s specialty sales,” including, inter alia, sales of Fentora®. 9 Through

interrelated operations like these, Teva Ltd. operates in the United States through its subsidiaries,

Cephalon and Teva USA. The United States is the largest of Teva Ltd.’s global markets,

representing 53% of its global revenue in 2015, and, were it not for the existence of Teva USA

and Cephalon, Inc., Teva Ltd. would conduct those companies’ business in the United States

itself. Upon information and belief, Teva Ltd. directs the business practices of Cephalon and

Teva USA, and their profits inure to the benefit of Teva Ltd. as controlling shareholder. Teva

Pharmaceutical Industries, Ltd.; Teva Pharmaceuticals USA, Inc.; and Cephalon, Inc. are

referred to as “Cephalon.”

          20.     JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania corporation with its

principal place of business in Titusville, New Jersey and is a wholly owned subsidiary of


8
    E.g., ACTIQ, http://www.actiq.com/ (displaying logo at bottom-left) (last visited Aug. 21, 2017).
9
 Teva Ltd., Annual Report (Form 20-F) 62 (Feb. 12, 2013),
http://annualreports.com/HostedData/AnnualReportArchive/t/NASDAQ_TEVA_2012.pdf.

                                                           6
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 11 of 177. PageID #: 11



JOHNSON & JOHNSON (J&J), a New Jersey corporation with its principal place of business in

New Brunswick, New Jersey. NORAMCO, INC. (“Noramco”) is a Delaware company

headquartered in Wilmington, Delaware and was a wholly owned subsidiary of J&J until July

2016. ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC., now known as Janssen

Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in

Titusville, New Jersey. JANSSEN PHARMACEUTICA, INC., now known as Janssen

Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in

Titusville, New Jersey. J&J is the only company that owns more than 10% of Janssen

Pharmaceuticals’ stock and corresponds with the FDA regarding Janssen’s products. Upon

information and belief, J&J controls the sale and development of Janssen Pharmaceuticals’ drugs

and Janssen’s profits inure to J&J’s benefit. Janssen Pharmaceuticals, Inc., Ortho-McNeil-

Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc., Noramco and J&J are referred to as

“Janssen.”

       21.   Janssen manufactures, promotes, sells and distributes drugs in the United States,

including the opioid Duragesic (fentanyl). Before 2009, Duragesic accounted for at least $1

billion in annual sales. Until January 2015, Janssen developed, marketed, and sold the opioids

Nucynta (tapentadol) and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172

million in sales in 2014.

       22.   ENDO HEALTH SOLUTIONS, INC. is a Delaware corporation with its principal

place of business in Malvern, Pennsylvania. ENDO PHARMACEUTICALS, INC. is a wholly

owned subsidiary of Endo Health Solutions, Inc. and is a Delaware corporation with its principal

place of business in Malvern, Pennsylvania. Endo Health Solutions, Inc. and Endo

Pharmaceuticals, Inc. are referred to as “Endo.”



                                                   7
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 12 of 177. PageID #: 12



       23.   Endo develops, markets, and sells prescription drugs, including the opioids

Opana/Opana ER, Percodan, Percocet and Zydone, in the United States. Opioids made up

roughly $403 million of Endo’s overall revenues of $3 billion in 2012. Opana ER yielded $1.15

billion in revenue from 2010 and 2013 and accounted for 10% of Endo’s total revenue in 2012.

Endo also manufactures and sells generic opioids, such as oxycodone, oxymorphone,

hydromorphone, and hydrocodone products, in the United States, by itself and through its

subsidiary, QUALITEST PHARMACEUTICALS, INC.

       24.   ALLERGAN PLC is a public limited company incorporated in Ireland with its

principal place of business in Dublin, Ireland. ACTAVIS PLC acquired Allergan PLC in March

2015, and the combined company changed its name to Allergan PLC in January 2013. Before

that, WATSON PHARMACEUTICALS, INC. acquired ACTAVIS, INC. in October 2012, and

the combined company changed its name to Actavis, Inc. as of January 2013 and then Actavis

PLC in October 2013. WATSON LABORATORIES, INC. is a Nevada corporation with its

principal place of business in Corona, California and is a wholly-owned subsidiary of Allergan

PLC (f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.). ACTAVIS PHARMA, INC. (f/k/a

Actavis, Inc.) is a Delaware corporation with its principal place of business in New Jersey and

was formerly known as WATSON PHARMA, INC. ACTAVIS LLC is a Delaware limited

liability company with its principal place of business in Parsippany, New Jersey. Allergan PLC

owns each of these defendants and uses them to market and sell its drugs in the United States.

Upon information and belief, Allergan PLC exercises control over these marketing and sales

efforts and profits from the sale of Allergan/Actavis products ultimately inure to its benefit.

Allergan PLC; Actavis PLC; Actavis, Inc.; Actavis LLC; Actavis Pharma, Inc.; Watson




                                              8
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 13 of 177. PageID #: 13



Pharmaceuticals, Inc.; Watson Pharma, Inc.; and Watson Laboratories, Inc. are referred to as

“Actavis.”

        25.    Actavis manufactures, promotes, sells, and distributes opioids, including the

branded drugs Kadian and Norco, a generic version of Kadian and generic versions of Duragesic

and Opana, in the United States. Actavis acquired the rights to Kadian from King

Pharmaceuticals, Inc. on December 30, 2008 and began marketing Kadian in 2009.

        26.    MALLINCKRODT, PLC is an Irish public limited company headquartered in

Staines-upon-Thames, United Kingdom, with its United States headquarters in St. Louis,

Missouri. MALLINCKRODT, LLC is a limited liability company organized and existing under

the laws of the State of Delaware. Mallinckrodt, LLC is a wholly owned subsidiary of

Mallinckrodt, plc. Mallinckrodt, plc and Mallinckrodt, LLC are referred to as “Mallinckrodt.”

        27.    Mallinckrodt manufactures, markets, and sells drugs in the United States including

generic oxycodone, of which it is one of the largest manufacturers. In July 2017, Mallinckrodt

agreed to pay $35 million to settle allegations brought by the Department of Justice that it

failed to detect and notify the DEA of suspicious orders of controlled substances. 10

                         2. Distributor Defendants.

        28.    The Distributor Defendants are defined below. At all relevant times, the Distributor

Defendants have distributed, supplied, sold, and placed into the stream of commerce the

prescription opioids, without fulfilling the fundamental duty of wholesale drug distributors to

detect and warn of diversion of dangerous drugs for non-medical purposes. The Distributor

Defendants universally failed to comply with federal and/or state law. The Distributor


10
   Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35 Million Settlement for Failure to
Report Suspicious Orders of Pharmaceutical Drugs and for Recordkeeping Violations, July 11, 2017,
https://www.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-report-suspicious-
orders, last visited October 26, 2017.

                                                       9
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 14 of 177. PageID #: 14



Defendants are engaged in “wholesale distribution,” as defined under state and federal law.

Plaintiff alleges the unlawful conduct by the Distributor Defendants is responsible for the

volume of prescription opioids plaguing Plaintiff’s Community.

         29.    McKESSON CORPORATION (“McKesson”) at all relevant times operated as a

licensed pharmacy wholesaler in Alabama. McKesson is a Delaware corporation. McKesson has

its principal place of business located in San Francisco, California. McKesson operates

distribution centers in Alabama, including in McCalla, Alabama.

         30.     CARDINAL HEALTH, INC. (“Cardinal”) at all relevant times operated as a

licensed pharmacy wholesaler in Alabama. Cardinal’s principal office is located in Dublin, Ohio.

Cardinal operates distribution centers in Alabama, including in Birmingham, Alabama.

         31.    AMERISOURCEBERGEN DRUG CORPORATION (“AmerisourceBergen”) at

all relevant times operated as a licensed pharmacy wholesaler in Alabama. AmerisourceBergen’s

principal place of business is located in Chesterbrook, Pennsylvania. AmerisourceBergen

operates distribution centers in Alabama, including in Pelham, Alabama.

         32.    The data that reveals and/or confirms the identity of each wrongful opioid

distributor is hidden from public view in the DEA’s confidential ARCOS database. See Madel v.

USDOJ, 784 F.3d 448 (8th Cir. 2015). Neither the DEA 11 nor the wholesale distributors 12 will

voluntarily disclose the data necessary to identify with specificity the transactions that will form

the evidentiary basis for the claims asserted herein.


11
  See Declaration of Katherine L. Myrick, Chief, Freedom of Information (FOI)/Privacy Act Unit (“SARF”), FOI,
Records Management Section (“SAR”), Drug Enforcement Administration (DEA), United States Department of
Justice (DOJ), Madel v. USDOJ, Case 0:13-cv-02832-PAM-FLN, (Document 23) (filed 02/06/14) (noting that
ARCOS data is “kept confidential by the DEA”).
12
  See Declaration of Tina Lantz, Cardinal Health VP of Sales Operation, Madel v. USDOJ, Case 0:13-cv-02832-
PAM-FLN, (Document 93) (filed 11/02/16) (“Cardinal Health does not customarily release any of the information
identified by the DEA notice letter to the public, nor is the information publicly available. Cardinal Health relies on
DEA to protect its confidential business information reported to the Agency.”).

                                                         10
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 15 of 177. PageID #: 15



       33.   Consequently, Plaintiff has named the three (3) wholesale distributors (i.e.,

AmerisourceBergen Drug Corporation, Cardinal Health, Inc., and McKesson Corporation) that

dominate 85% of the market share for the distribution of prescription opioids. These “Big 3” are

Fortune 500 corporations listed on the New York Stock Exchange whose principal business is

the nationwide wholesale distribution of prescription drugs. See Fed. Trade Comm’n v. Cardinal

Health, Inc., 12 F. Supp. 2d 34, 37 (D.D.C. 1998) (describing Cardinal Health, Inc., McKesson

Corporation and AmerisourceBergen Drug Corporation predecessors). The DEA has investigated

and/or fined each for the failure to report suspicious orders. Plaintiff has reason to believe each

has engaged in unlawful conduct that resulted in the diversion of prescription opioids into

Plaintiff’s Community, and that discovery likely will reveal others who likewise engaged in

unlawful conduct. Plaintiff names each of the “Big 3” herein as defendants and places the

industry on notice that the Plaintiff is acting to abate the public nuisance plaguing the

community. Plaintiff will request expedited discovery pursuant to Rule 26(d) of the Federal

Rules of Civil Procedure to secure the data necessary to reveal and/or confirm the identities of

the wholesale distributors, including data from the ARCOS database.

                              III. JURISDICTION & VENUE

       34.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 based upon the

federal claims asserted under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.

§ 1961, et seq. (“RICO”). This Court has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367 because those claims are so related to Plaintiff’s federal

claims that they form part of the same case or controversy.

       35.   This Court also has jurisdiction over this action in accordance with 28 U.S.C. §

1332(a) because the Plaintiff is a “citizen” of this State, the named Defendants are citizens of



                                                11
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 16 of 177. PageID #: 16



different states and the amount in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.

       36.    This Court has personal jurisdiction over Defendants because they conduct

business in the State, they purposefully direct or directed their actions toward the State, some or

all consented to be sued in the State by registering an agent for service of process, they

consensually submitted to the jurisdiction of the State when obtaining a manufacturer or

distributor license and they have the requisite minimum contacts with the State necessary to

constitutionally permit the Court to exercise jurisdiction.

       37.    This Court also has personal jurisdiction over all of the Defendants under 18 U.S.C.

§ 1965(b). This Court may exercise nationwide jurisdiction over the named Defendants where

the “ends of justice” require national service and Plaintiff demonstrates national contacts. Here,

the interests of justice require that Plaintiff be allowed to bring all members of the nationwide

RICO enterprise before the court in a single trial. See, e.g., Iron Workers Local Union No. 17

Insurance Fund v. Philip Morris Inc., 23 F. Supp. 2d 796 (1998) (citing LaSalle National Bank v.

Arroyo Office Plaza, Ltd., 1988 WL 23824, *3 (N.D. Ill. Mar 10, 1988); Butcher’s Union Local

No. 498 v. SDC Invest., Inc., 788 F.2d 535, 539 (9th Cir. 1986).

       38.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 and 18 U.S.C. §1965

because a substantial part of the events or omissions giving rise to the claims stated herein

occurred in this District and each Defendant transacted affairs and conducted activity that gave

rise to the claims for relief in this District. 28 U.S.C. § 1391(b); 18 U.S.C. §1965(a).

                               IV. FACTUAL BACKGROUND

                      A. THE OPIOID EPIDEMIC.




                                                 12
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 17 of 177. PageID #: 17



                         1. The National Opioid Epidemic.

        39.    Increasing abuse and diversion of prescription drugs, including opioid medications,

have characterized the past two decades in the United States. 13

        40.    Prescription opioids have become widely prescribed. By 2010, enough prescription

opioids were sold to medicate every adult in the United States with a dose of 5 milligrams of

hydrocodone every 4 hours for 1 month. 14

        41.    By 2011, the U.S. Department of Health and Human Resources, Centers for

Disease Control and Prevention declared prescription painkiller overdoses to be at epidemic

levels. The news release noted:

                a. The death toll from overdoses of prescription painkillers has more than tripled

                    in the past decade.

                b. More than 40 people die every day from overdoses involving narcotic pain

                    relievers like hydrocodone (Vicodin), methadone, oxycodone (OxyContin),

                    and oxymorphone (Opana).

                c. Overdoses involving prescription painkillers are at epidemic levels and now

                    kill more Americans than heroin and cocaine combined.

                d. The increased use of prescription painkillers for nonmedical reasons, along

                    with growing sales, has contributed to a large number of overdoses and deaths.

                    In 2010, 1 in every 20 people in the United States age 12 and older—a total of

                    12 million people—reported using prescription painkillers non-medically

                    according to the National Survey on Drug Use and Health. Based on the data

13
 See Richard C. Dart et al., Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N. Eng. J.
Med. 241 (2015).
14
  Katherine M. Keyes, et al., Understanding the Rural-Urban Differences in Nonmedical Prescription Opioid Use
and Abuse in the United States, 104 Am. J. Pub. Health e52 (2014).

                                                      13
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 18 of 177. PageID #: 18



                       from the Drug Enforcement Administration, sales of these drugs to pharmacies

                       and health care providers have increased by more than 300 percent since 1999.

                   e. Prescription drug abuse is a silent epidemic that is stealing thousands of lives

                       and tearing apart communities and families across America.

                   f. Almost 5,500 people start to misuse prescription painkillers every day. 15

           42.    The number of annual opioid prescriptions written in the United States is now

roughly equal to the number of adults in the population. 16

           43.    Many Americans are now addicted to prescription opioids, and the number of

deaths due to prescription opioid overdose is unacceptable. In 2016, drug overdoses killed

roughly 64,000 people in the United States, an increase of more than twenty-two percent (22%)

over the 52,404 drug deaths recorded the previous year. 17

           44.    Moreover, the CDC has identified addiction to prescription pain medication as the

strongest risk factor for heroin addiction. People who are addicted to prescription opioid

painkillers are forty times more likely to be addicted to heroin. 18

           45.    Heroin is pharmacologically similar to prescription opioids. The majority of current

heroin users report having used prescription opioids non-medically before they initiated heroin




15
  See Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Prescription
Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011),
https://www.cdc.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html.
16
     See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng. J. Med. 1480 (2016).
17
  See Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Provisional Counts of
Drug Overdose Deaths, (August 8, 2016), https://www.cdc.gov/nchs/data/health_policy/monthly-drug-overdose-
death-estimates.pdf.
18
   See Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Today’s Heroin Epidemic,
https://www.cdc.gov/vitalsigns/heroin/index.html (last updated July 7, 2015).

                                                          14
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 19 of 177. PageID #: 19



use. Available data indicates that the nonmedical use of prescription opioids is a strong risk

factor for heroin use. 19

          46.    The CDC reports that drug overdose deaths involving heroin continued to climb

sharply, with heroin overdoses more than tripling in four (4) years. This increase mirrors large

increases in heroin use across the country and has been shown to be closely tied to opioid pain

reliever misuse and dependence. Past misuse of prescription opioids is the strongest risk factor

for heroin initiation and use, specifically among persons who report past-year dependence or

abuse. The increased availability of heroin combined with its relatively low price (compared with

diverted prescription opioids) and high purity appear to be major drivers of the upward trend in

heroin use and overdose. 20

          47.    The societal costs of prescription drug abuse are “huge.” 21

          48.    Across the nation, local governments are struggling with a pernicious, ever-

expanding epidemic of opioid addiction and abuse. Every day, more than ninety (90) Americans

lose their lives after overdosing on opioids. 22

          49.    The National Institute on Drug Abuse identifies misuse and addiction to opioids as

“a serious national crisis that affects public health as well as social and economic welfare.” 23 The



19
 See Wilson M. Compton, Relationship Between Nonmedical Prescription-Opioid Use and Heroin, 374 N. Eng. J.
Med. 154 (2016).
20
 See Rose A. Rudd et al., Increases in Drug and Opioid Overdose Deaths—United States, 2000–2014, 64
Morbidity & Mortality Wkly. Rep. 1378 (2016).
21
  See Amicus Curiae Brief of Healthcare Distribution Management Association in Support of Appellant Cardinal
Health, Inc., Cardinal Health, Inc. v. United States Dept. Justice, No. 12-5061 (D.C. Cir. May 9, 2012), 2012 WL
1637016, at *10 [hereinafter, “Brief of HDMA”].
22
   Opioid Crisis, NIH, National Institute on Drug Abuse (available at https://www.drugabuse.gov/drugs-
abuse/opioids/opioid-crisis, last visited Sept. 19, 2017) (“Opioid Crisis, NIH”) (citing at note 1 Rudd RA, Seth P,
David F, Scholl L, Increases in Drug and Opioid-Involved Overdose Deaths — United States, 2010–2015, MMWR
MORB MORTAL WKLY REP. 2016;65, doi:10.15585/mmwr.mm655051e1).
23
     Opioid Crisis, NIH.

                                                        15
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 20 of 177. PageID #: 20



economic burden of prescription opioid misuse alone is $78.5 billion a year, including the costs

of healthcare, lost productivity, addiction treatment, and criminal justice expenditures. 24

        50.    The U.S. opioid epidemic is continuing, and drug overdose deaths nearly tripled

during 1999–2014. Among 47,055 drug overdose deaths that occurred in 2014 in the United

States, 28,647 (60.9%) involved an opioid. 25

        51.    The rate of death from opioid overdose has quadrupled during the past fifteen (15)

years in the United States. Nonfatal opioid overdoses that require medical care in a hospital or

emergency department have increased by a factor of six (6) in the past fifteen (15) years. 26

        52.    Every day brings a new revelation regarding the depth of the opioid plague: just to

name one example, the New York Times reported in September 2017 that the epidemic, which

now claims 60,000 lives a year, is now killing babies and toddlers because ubiquitous, deadly

opioids are “everywhere” and mistaken for candy. 27

        53.    In 2016, the President of the United States declared an opioid and heroin

epidemic. 28

        54.    The epidemic of prescription pain medication and heroin deaths is devastating

families and communities across the country. 29 Meanwhile, the manufacturers and distributors



24
    Id. (citing at note 2 Florence CS, Zhou C, Luo F, Xu L, The Economic Burden of Prescription Opioid Overdose,
Abuse, and Dependence in the United States, 2013, MED CARE 2016;54(10):901-906,
doi:10.1097/MLR.0000000000000625).
25
 See Rose A. Rudd et al., Increases in Drug and Opioid-Involved Overdose Deaths—United States, 2010–2015, 65
Morbidity & Mortality Wkly. Rep. 1445 (2016).
26
   See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
Strategies, 374 N. Eng. J. Med. 1253 (2016).
27
   Julie Turkewitz, ‘The Pills are Everywhere’: How the Opioid Crisis Claims Its Youngest Victims, N.Y. Times,
Sept. 20, 2017 (“‘It’s a cancer,’ said [grandmother of dead one-year old], of the nation’s opioid problem, ‘with
tendrils that are going everywhere.’”).
28
  See Proclamation No. 9499, 81 Fed. Reg. 65,173 (Sept. 16, 2016) (proclaiming “Prescription Opioid and Heroin
Epidemic Awareness Week”).

                                                      16
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 21 of 177. PageID #: 21



of prescription opioids extract billions of dollars of revenue from the addicted American public

while public entities experience hundreds of millions of dollars of injury caused by the

reasonably foreseeable consequences of the prescription opioid addiction epidemic.

        55.     The prescription opioid manufacturers and distributors, including the Defendants,

have continued their wrongful, intentional, and unlawful conduct, despite their knowledge that

such conduct is causing and/or continuing to cause the national, state, and local opioid epidemic.

                          2. Alabama’s Opioid Epidemic.

        56.     The national opioid crisis has especially ravaged Alabama.

        57.     Alabama has the highest opioid prescription rate in the nation, at a rate of 142.9

prescriptions per 100 persons (U.S. median rate: 82.5). Alabama is second in the nation for

benzodiazepine prescriptions, at a rate of 61.9 per 100 persons (U.S. median rate: 37.6). 30 Over

6.5 million opioid prescriptions were filled in Alabama in 2015, supplying over 437 million pills,

which equates to a total days’ supply of 127,159,152 – or 348,381 years’ worth. 31

        58.     Overdose mortalities in Alabama have increased sharply in recent years: 32




29
  See Presidential Memorandum – Addressing Prescription Drug Abuse and Heroin Use, 2015 Daily Comp. Pres.
Doc. 743 (Oct. 21, 2015), https://www.gpo.gov/fdsys/pkg/DCPD-201500743/pdf/DCPD-201500743.pdf.
30
  See Leonard J. Paulozzi, M.D., et al., Vital Signs: Variation Among States in Prescribing of Opioid Pain Relievers
and Benzodiazepines – United States, 2012, Morbidity and Mortality Weekly Report, Centers for Disease Control
and Prevention, U.S. Department of Health and Human Services (July 4, 2014). The combination of hydrocodone,
oxycodone, and benzodiazepines is referred to as the “holy trinity” and significantly increases the risk of harm to
those that abuse prescription pills.
31
  George C. Smith, Jr., M.D., ALBME Efforts to Combat Opioid Overuse, Alabama Board of Medical Examiners
(March 10, 2017), http://www.alabamapublichealth.gov/pharmacy/assets/presentation_smith_2017.pdf, last visited
October 11, 2017.
32
  U.S. Centers for Disease Control and Prevention, National Center for Health Statistics’ Drug Poisoning Mortality
dataset, accessible at: https://www.cdc.gov/nchs/data-visualization/drug-poisoning-mortality/ (last visited October
11, 2017).

                                                        17
           Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 22 of 177. PageID #: 22




                                           Drug Poisoning Mortality in Alabama
              800

              700

              600

              500

              400
                                                                                                                                             Alabama Drug Deaths
              300

              200

              100

                  0
                      1999
                             2000
                                    2001
                                           2002
                                                  2003
                                                         2004
                                                                2005
                                                                       2006
                                                                              2007
                                                                                     2008
                                                                                            2009
                                                                                                   2010
                                                                                                          2011
                                                                                                                 2012
                                                                                                                        2013
                                                                                                                               2014
                                                                                                                                      2015
            59.       From 2013 to 2014 alone, Alabama saw a twenty percent (20%) increase in

overdose fatalities. 33 In 2014, there were 723 Alabama overdose deaths, up from 598 Alabama

overdose deaths in 2013. 34

            60.       These deaths are overwhelmingly caused by opioids: 35




33
  Centers for Disease Control and Prevention, Drug Overdose Death Data at
https://www.cdc.gov/drugoverdose/data/statedeaths.html (last visited October 11, 2017).
34
     Id.
35
  X.J. Shen, Ph.D., Director, Division of Statistical Analysis, Alabama Department of Public Health, Center for
Health Statistics, Data-Driven Prevention Initiative (DDPI) for Heroin and Opioid Abuse/Overdose (April 28,
2017). Available at http://www.alabamapublichealth.gov/pharmacy/assets/ddpi_opioidoverdose.pdf, last visited
October 11, 2017.

                                                                                             18
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 23 of 177. PageID #: 23



                                  Drug Involved Deaths in Alabama 2013-2015




        61.    The percentage of Alabama children in foster care because of parental drug abuse

has risen from 11.5% in 2006 to 37% in 2016.36 Children with parents addicted to drugs tend to

stay in foster care longer and often enter the system having experienced significant trauma,

which makes their care more expensive. 37

        62.    Alabama and neighboring states have now become ground zero for an explosion of

cases in newborns with Neonatal Abstinence Syndrome (“NAS”), a collection of symptoms

babies experience in withdrawing from opioid medications taken by the mother. “The region that

includes Alabama, Mississippi, Tennessee and Kentucky has the highest rate in the country, with




36
  Mary Sell, Parental drug use putting more children in foster care, Decatur Daily, Montgomery Bureau, January
29,      2017,    at    http://www.decaturdaily.com/news/local/parental-drug-use-putting-more-children-in-foster-
care/article_957642a9-e3d5-52a3-b8d9-d881be352aab.html, last visited October 11, 2017, citing Alabama
Department of Human Resources.
37
   Trista Thurston, Drug addiction drives spike in Ohio foster care, Newark Advocate (Mar. 23, 2017), available at
http://www.newarkadvocate.com/story/news/crime/high-in-ohio/2017/03/23/drug-addiction-drives-spike-ohio-
foster-care/99545804/, last visited July 12, 2017.

                                                       19
           Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 24 of 177. PageID #: 24



NAS occurring in 16.2 out of every 1,000 hospital births in 2012.” 38 Furthermore, ‘The number

of cases of NAS covered by Medicaid in Alabama more than doubled from 170 cases in 2010 to

345 in 2013.’ 39 NAS is closely associated with opioid use: 40




            63.   Alabama has the second-highest rate of nonmedical use of prescription pain

relievers in the nation, covering one (1) out of every nineteen (19) Alabamians aged twelve (12)

or older. 41 Alabama is also second in the nation for Blue Cross Blue Shield patients diagnosed

with opioid use disorders. 42


38
  Amy Yurkanin, A grim and growing trend: Alabama sees increased cases of drug-dependent newborns (Sep. 29,
2015), available at http://www.al.com/news/index.ssf/2015/09/a_grim_and_growing_trend_alaba.html, last visited
October 11, 2017.
39
     Id.
40
  Casey Wylie, Quality Analytics, Alabama Medicaid Agency, Neonatal Abstinence Syndrome (NAS) Adverse Fetal
Outcomes in Mothers with Prescribed Opioid Medications Compared to Mothers With No Prescribed Opioid
Medications Data-Driven Prevention Initiative (DDPI) for Heroin and Opioid Abuse/Overdose (December 10,
2014). Available at http://www.alabamapublichealth.gov/perinatal/assets/NASPresentationforSCPH.pdf, last visited
October 11, 2017.
41
  Rachel N. Lipari, Ph.D., et al., State and Substate Estimates of Nonmedical Use of Prescription Pain Relievers,
National Survey on Drug Use and Health, Substance Abuse and Mental Health Services Administration, Jul. 13,
2017, at: https://www.samhsa.gov/data/sites/default/files/report_3187/ShortReport-3187.html, visited Oct. 11, 2017.
42
   Amy Yurkanin, Blue Cross report finds alarming trends in Alabama opioid prescriptions, AL.com, Jul. 1, 2017,
at: http://www.al.com/news/index.ssf/2017/07/blue_cross_report_finds_alarmi.html, visited Oct. 11, 2017.

                                                        20
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 25 of 177. PageID #: 25



                          3. The Opioid Epidemic in Plaintiff’s Community.

        64.    The opioid epidemic is particularly devastating in Plaintiff’s Community.

        65.    Plaintiff’s Community is experiencing an excessive drug overdose rate related to an

excessive volume of prescription opiates proximately caused by the wrongful conduct by the

Defendants described and named herein.

        66.    Excessive numbers of opioid prescriptions have been dispensed in the Plaintiff’s

Community. 43 Drug poisoning deaths are significantly impacting Plaintiff’s Community.44

Significant numbers of the residents of Plaintiff’s Community report drug dependence and non-

medical use of pain relievers. 45 Many residents of Plaintiff’s Community who need addiction

treatment don’t receive it. 46

        67.    The opioid epidemic has placed increased budgetary constraints upon inter alia the

public health and medical care expenditures of Plaintiff’s Community. Opioid addiction is one of

the primary reasons citizens in Plaintiff’s Community seek substance abuse treatment.

        68.    Criminal charges associated with the diversion of opioids have increased. This has

placed increased budgetary costs upon law enforcement expenses in Plaintiff’s Community.

        69.    Opioid abuse, addiction, morbidity, and mortality are hazards to public health and

safety in the State and in Plaintiff’s Community, and constitute a temporary and continuing

public nuisance, which remains unabated.

                      B. THE MANUFACTURER DEFENDANTS’ FALSE, DECEPTIVE,
                      AND UNFAIR MARKETING OF OPIOIDS.


43
       U.S.    Prescribing   Rate    Maps,    Centers    for   Disease    Control       and    Prevention (2017),
https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last visited Nov 13, 2017).
44
   U.S. Centers for Disease Control and Prevention, National Center for Health Statistics’ Drug Poisoning Mortality
dataset, https://www.cdc.gov/nchs/data-visualization/drug-poisoning-mortality/ (last visited Nov 11, 2017).
45
    See, e.g., Alabama Opioid Epidemic, amfAR, http://opioid.amfar.org/AL, at View Counties: Opioid Use (last
visited Oct. 13, 2017).
46
   Id. at View Counties: Healthcare.

                                                        21
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 26 of 177. PageID #: 26



       70.   The opioid epidemic did not happen by accident.

       71.   Before the 1990s, generally accepted standards of medical practice dictated that

patients only should use opioids short-term for acute pain, pain relating to recovery from surgery,

or for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids improved

patients’ ability to overcome pain and function, coupled with evidence of greater pain complaints

as patients developed tolerance to opioids over time, the serious risk of addiction and other side

effects, the use of opioids for chronic pain was discouraged or prohibited. As a result, doctors

generally did not prescribe opioids for chronic pain.

       72.   Each Manufacturer Defendant and non-defendant co-conspirator Purdue has

conducted and has continued to conduct a marketing scheme designed to persuade doctors and

patients that opioids can and should be used for chronic pain, resulting in opioid treatment for a

far broader group of patients who are much more likely to become addicted and suffer other

adverse effects from the long-term use of opioids. In connection with this scheme, each

Manufacturer Defendant and non-defendant co-conspirator Purdue spent and continues to spend

millions of dollars on promotional activities and materials that falsely deny or trivialize the risks

of opioids while overstating the benefits of using them for chronic pain.

       73.   The Manufacturer Defendants and non-defendant co-conspirator Purdue have made

false and misleading claims, contrary to the language on their drugs’ labels, regarding the risks

of using their drugs that: (1) downplayed the serious risk of addiction; (2) created and promoted

the concept of “pseudoaddiction” when signs of actual addiction began appearing and advocated

that doctors should treat the signs of addiction with more opioids; (3) exaggerated the

effectiveness of screening tools to prevent addiction; (4) claimed that it is easy to manage opioid

dependence and withdrawal; (5) denied the risks of higher opioid dosages; and (6) exaggerated



                                                 22
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 27 of 177. PageID #: 27



the effectiveness of “abuse-deterrent” opioid formulations to prevent abuse and addiction. The

Manufacturer Defendants and non-defendant co-conspirator Purdue also have falsely touted the

benefits of long-term opioid use, including the supposed ability of opioids to improve function

and quality of life, even though there was no scientifically reliable evidence to support the

Manufacturer Defendants and non-defendant co-conspirator Purdue’s claims.

           74.    The Manufacturer Defendants and non-defendant co-conspirator Purdue have

disseminated these common messages to reverse the popular and medical understanding of

opioids and risks of opioid use. They disseminated these messages directly, through their sales

representatives, in speaker groups led by physicians the Manufacturer Defendants and non-

defendant co-conspirator Purdue recruited for their support of their marketing messages, through

unbranded marketing and through industry-funded front groups.

           75.    The Manufacturer Defendants and non-defendant co-conspirator Purdue’s efforts

have been wildly successful. Opioids are now the most prescribed class of drugs. Globally,

opioid sales generated $11 billion in revenue for drug companies in 2010 alone; sales in the

United States have exceeded $8 billion in revenue annually since 2009. 47 In an open letter to the

nation’s physicians in August 2016, the then-U.S. Surgeon General expressly connected this

“urgent health crisis” to “heavy marketing of opioids to doctors . . . [m]any of [whom] were even

taught – incorrectly – that opioids are not addictive when prescribed for legitimate pain.” 48 This

epidemic has resulted in a flood of prescription opioids available for illicit use or sale (the

supply) and a population of patients physically and psychologically dependent on them (the


47
    See Katherine Eban, Oxycontin: Purdue Pharma’s Painful Medicine, Fortune, Nov. 9, 2011,
http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/; David Crow, Drugmakers Hooked on
$10bn Opioid Habit, Fin. Times, Aug. 10, 2016, https://www.ft.com/content/f6e989a8-5dac-11e6-bb77-
a121aa8abd95.
48
     Letter from Vivek H. Murthy, U.S. Surgeon General (Aug. 2016), http://turnthetiderx.org/.

                                                          23
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 28 of 177. PageID #: 28



demand). When those patients can no longer afford or obtain opioids from licensed dispensaries,

they often turn to the street to buy prescription opioids or even non-prescription opioids, like

heroin.

          76.   The   Manufacturer   Defendants     and   non-defendant   co-conspirator   Purdue

intentionally continued their conduct, as alleged herein, with knowledge that such conduct was

creating the opioid nuisance and causing the harms and damages alleged herein.

                        1. Each Manufacturer Defendant Used Multiple Avenues to
                        Disseminate Their False and Deceptive Statements About Opioids.

          77.   The Manufacturer Defendants and non-defendant co-conspirator Purdue spread

their false and deceptive statements by marketing their branded opioids directly to doctors and

patients in and around the State, including in Plaintiff’s Community. The Manufacturer

Defendants also deployed seemingly unbiased and independent third parties whom they

controlled to spread their false and deceptive statements about the risks and benefits of opioids

for the treatment of chronic pain throughout the State and Plaintiff’s Community.

          78.   The Manufacturer Defendants and non-defendant co-conspirator Purdue employed

the same marketing plans and strategies and deployed the same messages in and around the

State, including in Plaintiff’s Community, as they did nationwide. Across the pharmaceutical

industry, corporate headquarters fund and oversee “core message” on a national basis. This

comprehensive approach ensures that the Manufacturer Defendants and non-defendant co-

conspirator Purdue accurately and consistently deliver their messages across marketing channels

– including detailing visits, speaker events and advertising – and in each sales territory. The

Manufacturer Defendants and non-defendant co-conspirator Purdue consider this high level of

coordination and uniformity crucial to successfully marketing their drugs.




                                               24
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 29 of 177. PageID #: 29



        79.     The Manufacturer Defendants and non-defendant co-conspirator Purdue ensure

marketing consistency nationwide through national and regional sales representative training;

national training of local medical liaisons, the company employees who respond to physician

inquiries; centralized speaker training; single sets of visual aids, speaker slide decks, and sales

training materials; and nationally coordinated advertising. The Manufacturer Defendants

required their sales representatives and physician speakers to stick to prescribed talking points,

sales messages and slide decks, and supervisors rode along with them periodically to check on

both their performance and compliance.

                               i.    Direct Marketing.

        80.     The Manufacturer Defendants and non-defendant co-conspirator Purdue’s direct

marketing of opioids generally proceeded on two (2) tracks. First, each Manufacturer Defendant

conducted and continues to conduct advertising campaigns touting the purported benefits of their

branded drugs. For example, upon information and belief, the Manufacturer Defendants spent

more than $14 million on medical journal advertising of opioids in 2011, nearly triple what they

spent in 2001.

        81.     Many of the Manufacturer Defendants and non-defendant co-conspirator Purdue’s

branded ads deceptively portrayed the benefits of opioids for chronic pain. For example, Endo

distributed and made available on its website opana.com a pamphlet promoting Opana ER with

photographs depicting patients with physically demanding jobs like construction worker, chef,

and teacher, misleadingly implying that the drug would provide long-term pain-relief and

functional improvement. Upon information and belief, non-defendant co-conspirator Purdue also

ran a series of ads called “Pain vignettes” for OxyContin in 2012 in medical journals. 49 These


49
  Note: non-defendant co-conspirator Purdue Pharma L.P. and its affiliates and subsidiaries are mentioned herein
for historical and factual context only and are sometimes referred to as “Purdue” or “non-defendant co-conspirator

                                                        25
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 30 of 177. PageID #: 30



ads featured chronic pain patients and recommended OxyContin for each. One ad described a

“54-year-old writer with osteoarthritis of the hands” and implied that OxyContin would help the

writer work more effectively.

        82.    Second, each Manufacturer Defendant and non-defendant co-conspirator Purdue

promoted the use of opioids for chronic pain through “detailers” – sales representatives who

visited individual doctors and medical staff in their offices – and small-group speaker programs.

The Manufacturer Defendants have not corrected this misinformation. Instead, each

Manufacturer Defendant and non-defendant co-conspirator Purdue devoted massive resources to

direct sales contacts with doctors. Upon information and belief, in 2014 alone, the Manufacturer

Defendants and non-defendant co-conspirator Purdue spent in excess of $168 million on

detailing branded opioids to doctors, more than twice what they spent on detailing in 2000.

        83.    The Manufacturer Defendants and non-defendant co-conspirator Purdue’s detailing

to doctors is effective. Numerous studies indicate that marketing impacts prescribing habits, with

face-to-face detailing having the greatest influence. Even without such studies, the Manufacturer

Defendants purchase, manipulate, and analyze some of the most sophisticated data available in

any industry, data available from IMS Health Holdings, Inc., to precisely track the rates of initial

prescribing and renewal by individual doctors, which in turn allows them to target, tailor, and

monitor the impact of their core messages. Thus, the Manufacturer Defendants know their

detailing to doctors is effective.

        84.    The Manufacturer Defendants’ detailers have been reprimanded for their deceptive

promotions. In March 2010, for example, the FDA found that Actavis had been distributing

promotional materials that “minimize[] the risks associated with Kadian and misleadingly


Purdue”. No Purdue entities are named as a defendant in this Complaint based upon their filing for bankruptcy
protection.

                                                       26
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 31 of 177. PageID #: 31



suggest[] that Kadian is safer than has been demonstrated.” Those materials in particular “fail to

reveal warnings regarding potentially fatal abuse of opioids, use by individuals other than the

patient for whom the drug was prescribed.” 50

                            ii.   Indirect Marketing.

        85.   The Manufacturer Defendants indirectly marketed their opioids using unbranded

advertising, paid speakers and “key opinion leaders” (“KOLs”), and industry-funded

organizations posing as neutral and credible professional societies and patient advocacy groups

(referred to hereinafter as “Front Groups”).

        86.   The Manufacturer Defendants deceptively marketed opioids in the State and

Plaintiff’s Community through unbranded advertising – e.g., advertising that promotes opioid

use generally but does not name a specific opioid. Independent third parties ostensibly created

and disseminated this advertising. However, by funding, directing, reviewing, editing, and

distributing this unbranded advertising, the Manufacturer Defendants controlled the deceptive

messages these third parties disseminated and acted in concert with them to falsely and

misleadingly promote opioids for the treatment of chronic pain. Much as the Manufacturer

Defendants controlled the distribution of their “core messages” via their own detailers and

speaker programs, they similarly controlled the distribution of these messages in scientific

publications, treatment guidelines, Continuing Medical Education (“CME”) programs, medical

conferences, and seminars. To this end, the Manufacturer Defendants used third-party public

relations firms to help control those messages when they originated from third-parties.

        87.   The Manufacturer Defendants marketed through third-party, unbranded advertising

to avoid regulatory scrutiny because that advertising is not submitted to and typically is not
50
   Letter from Thomas Abrams, Dir., Div. of Drug Mktg., Advert., & Commc’ns, U.S. Food & Drug Admin., to
Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010),
http://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC.pdf.

                                                  27
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 32 of 177. PageID #: 32



reviewed by the FDA. The Manufacturer Defendants also used third-party, unbranded

advertising to give the false appearance that the deceptive messages came from an independent

and objective source. Like the tobacco companies, the Manufacturer Defendants used third

parties that they funded, directed, and controlled to carry out and conceal their scheme to deceive

doctors and patients about the risks and benefits of long term opioid use for chronic pain.

       88.    The Manufacturer Defendants also identified doctors to serve, for payment, on their

speakers’ bureaus and to attend programs with speakers and meals paid for by Defendants. These

speaker programs provided: (1) an incentive for doctors to prescribe a particular opioid (so they

might be selected to promote the drug); (2) recognition and compensation for the doctors

selected as speakers; and (3) an opportunity to promote the drug through the speaker to his or her

peers. These speakers give the false impression that they are providing unbiased and medically

accurate presentations when they are, in fact, presenting a script prepared by Defendants. On

information and belief, these presentations conveyed misleading information, omitted material

information, and failed to correct Defendants’ prior misrepresentations about the risks and

benefits of opioids.

       89.    Borrowing a page from Big Tobacco’s playbook, the Manufacturer Defendants and

non-defendant co-conspirator Purdue worked through third parties they controlled by: (a)

funding, assisting, encouraging, and directing doctors who served as KOLs, and (b) funding,

assisting, directing, and encouraging seemingly neutral and credible Front Groups. The

Manufacturer Defendants then worked together with those KOLs and Front Groups to taint the

sources that doctors and patients relied on for ostensibly “neutral” guidance, such as treatment

guidelines, CME programs, medical conferences, seminars, and scientific articles. Thus, working

individually and collectively and through these Front Groups and KOLs, the Manufacturer



                                                28
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 33 of 177. PageID #: 33



Defendants persuaded doctors and patients that what they have long known – that opioids are

addictive drugs, unsafe in most circumstances for long-term use – was untrue and that the

compassionate treatment of pain required opioids.

       90.   In 2007, multiple States sued non-defendant co-conspirator Purdue for engaging in

unfair and deceptive practices in its marketing, promotion, and sale of OxyContin. Certain states

settled their claims in a series of Consent Judgments that prohibited Purdue from making

misrepresentations in the promotion and marketing of OxyContin in the future. By using indirect

marketing strategies, however, non-defendant co-conspirator Purdue intentionally circumvented

these restrictions. Such actions included contributing to the creation of misleading publications

and prescribing guidelines, which lack reliable scientific basis and promote prescribing practices

that have worsened the opioid crisis.

       91.   Pro-opioid doctors are some of the most important avenues that the Manufacturer

Defendants and non-defendant co-conspirator Purdue use to spread their false and deceptive

statements about the risks and benefits of long-term opioid use. The Manufacturer Defendants

know that doctors rely heavily and less critically on their peers for guidance, and KOLs provide

the false appearance of unbiased and reliable support for chronic opioid therapy. For example,

the State of New York found in its settlement with Purdue that the Purdue website “In the Face

of Pain” failed to disclose that Purdue paid doctors who provided testimonials on the site and

concluded that Purdue’s failure to disclose these financial connections potentially misled

consumers regarding the objectivity of the testimonials.

       92.   Defendants and non-defendant co-conspirator Purdue utilized many KOLs,

including many of the same ones.




                                               29
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 34 of 177. PageID #: 34



           93.   Dr. Russell Portenoy, former Chairman of the Department of Pain Medicine and

Palliative Care at Beth Israel Medical Center in New York, is one example of a KOL whom the

Manufacturer Defendants and non-defendant co-conspirator Purdue identified and promoted to

further their marketing campaign. Dr. Portenoy received research support, consulting fees and

honoraria from Cephalon, Endo, Janssen and Purdue (among others) and was a paid consultant to

Cephalon and Purdue. Dr. Portenoy was instrumental in opening the door for the regular use of

opioids to treat chronic pain. He served on the American Pain Society (“APS”) / American

Academy of Pain Medicine (“AAPM”) Guidelines Committees, which endorsed the use of

opioids to treat chronic pain, first in 1996 and again in 2009. He was also a member of the board

of the American Pain Foundation (“APF”), an advocacy organization almost entirely funded by

the Manufacturer Defendants.

           94.   Dr. Portenoy also made frequent media appearances promoting opioids and

spreading misrepresentations, such as his claim that “the likelihood that the treatment of pain

using an opioid drug which is prescribed by a doctor will lead to addiction is extremely low.” He

appeared on Good Morning America in 2010 to discuss the use of opioids long-term to treat

chronic pain. On this widely-watched program, broadcast across the country, Dr. Portenoy

claimed: “Addiction, when treating pain, is distinctly uncommon. If a person does not have a

history, a personal history, of substance abuse, and does not have a history in the family of

substance abuse, and does not have a very major psychiatric disorder, most doctors can feel very

assured that that person is not going to become addicted.” 51

           95.   Dr. Portenoy later admitted that he “gave innumerable lectures in the late 1980s and

‘90s about addiction that weren’t true.” These lectures falsely claimed that fewer than one


51
     Good Morning America (ABC television broadcast Aug. 30, 2010).

                                                       30
           Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 35 of 177. PageID #: 35



percent (1%) of patients would become addicted to opioids. According to Dr. Portenoy, because

the primary goal was to “destigmatize” opioids, he and other doctors promoting them overstated

their benefits and glossed over their risks. Dr. Portenoy also conceded that “[d]ata about the

effectiveness of opioids does not exist.” 52 Portenoy candidly stated: “Did I teach about pain

management, specifically about opioid therapy, in a way that reflects misinformation? Well, . . . I

guess I did.” 53

            96.   Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

of Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lake City, Utah. Dr.

Webster was President of American Academy of Pain Medicine (“AAPM”) in 2013. He is a

Senior Editor of Pain Medicine, the same journal that published Endo special advertising

supplements touting Opana ER. Dr. Webster was the author of numerous CMEs sponsored by

Cephalon, Endo and non-defendant co-conspirator Purdue. At the same time, Dr. Webster was

receiving significant funding from the Manufacturer Defendants (including nearly $2 million

from Cephalon).

            97.   During a portion of his time as a KOL, Dr. Webster was under investigation for

overprescribing by the U.S. Department of Justice’s Drug Enforcement Agency, which raided his

clinic in 2010. Although the DEA closed the investigation without charges in 2014, more than

twenty (20) of Dr. Webster’s former patients at the Lifetree Clinic have died of opioid overdoses.

            98.   Ironically, Dr. Webster created and promoted the Opioid Risk Tool, a five question,

one-minute screening tool relying on patient self-reports that purportedly allows doctors to

manage the risk that their patients will become addicted to or abuse opioids. The claimed ability


52
   Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, Wall St. J., Dec. 17, 2012,
https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.
53
     Id.

                                                   31
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 36 of 177. PageID #: 36



to pre-sort patients likely to become addicted is an important tool in giving doctors confidence to

prescribe opioids long-term, and, for this reason, references to screening appear in various

industry-supported guidelines. Versions of Dr. Webster’s Opioid Risk Tool appear on or are

linked to websites run by Endo, Janssen, and non-defendant co-conspirator Purdue. Unaware of

the flawed science and industry bias underlying this tool, certain states and public entities have

incorporated the Opioid Risk Tool into their own guidelines, indicating, also, their reliance on

the Manufacturer Defendants and those under their influence and control.

           99.   In 2011, Dr. Webster presented via webinar a program sponsored by non-defendant

co-conspirator Purdue entitled “Managing Patient’s Opioid Use: Balancing the Need and the

Risk.” Dr. Webster recommended use of risk screening tools, urine testing and patient

agreements as a way to prevent “overuse of prescriptions” and “overdose deaths.” This webinar

was available to and was intended to reach doctors in the State and doctors treating members of

Plaintiff’s Community. 54

           100. Dr. Webster also was a leading proponent of the concept of “pseudoaddiction,” the

notion that doctors should see addictive behaviors not as warnings, but as indications of

undertreated pain. In Dr. Webster’s description, the only way to differentiate the two was to

increase a patient’s dose of opioids. As he and co-author Beth Dove wrote in their 2007 book

Avoiding Opioid Abuse While Managing Pain—a book that is still available online—when faced

with signs of aberrant behavior, increasing the dose “in most cases . . . should be the clinician’s

first response.” 55 Upon information and belief, Endo distributed this book to doctors. Years later,



54
   See Emerging Solutions in Pain, Managing Patient’s Opioid Use: Balancing the Need and the Risk,
http://www.emergingsolutionsinpain.com/ce-education/opioid-
management?option=com_continued&view=frontmatter&Itemid=303&course=209 (last visited Aug. 22, 2017).
55
     Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).

                                                      32
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 37 of 177. PageID #: 37



Dr. Webster reversed himself, acknowledging that “[pseudoaddiction] obviously became too

much of an excuse to give patients more medication.” 56

       101. The Manufacturer Defendants also entered into arrangements with seemingly

unbiased and independent patient and professional organizations to promote opioids for the

treatment of chronic pain. Under the direction and control of the Manufacturer Defendants, these

“Front Groups” generated treatment guidelines, unbranded materials and programs that favored

chronic opioid therapy. They also assisted the Manufacturer Defendants by responding to

negative articles, advocating against regulatory changes that would limit opioid prescribing in

accordance with the scientific evidence and conducting outreach to vulnerable patient

populations targeted by the Manufacturer Defendants.

       102. These Front Groups depended on the Manufacturer Defendants for funding and, in

some cases, for survival. The Manufacturer Defendants also exercised control over programs and

materials created by these groups by collaborating on, editing, and approving their content and

by funding their dissemination. In doing so, the Manufacturer Defendants made sure that the

Front Groups would generate only the messages that the Manufacturer Defendants wanted to

distribute. Despite this, the Front Groups held themselves out as independent and serving the

needs of their members – whether patients suffering from pain or doctors treating those patients.

       103. Defendants Cephalon, Endo, Janssen, and non-defendant co-conspirator Purdue, in

particular, utilized many Front Groups, including many of the same ones. Several of the most

prominent are described below, but there are many others, including the American Pain Society

(“APS”), American Geriatrics Society (“AGS”), the Federation of State Medical Boards



56
    John Fauber, Painkiller Boom Fueled by Networking, Milwaukee Wisc. J. Sentinel, Feb. 18, 2012,
http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-networking-dp3p2rn-
139609053.html.

                                               33
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 38 of 177. PageID #: 38



(“FSMB”), American Chronic Pain Association (“ACPA”), the Center for Practical Bioethics

(“CPB”), the U.S. Pain Foundation (“USPF”), and Pain & Policy Studies Group (“PPSG”). 57

        104. The most prominent of the Manufacturer Defendants’ Front Groups was the

American Pain Foundation (“APF”), which, upon information and belief, received more than $10

million in funding from opioid manufacturers from 2007 until it closed its doors in May 2012,

primarily from Endo and non-defendant co-conspirator Purdue. APF issued education guides for

patients, reporters, and policymakers that touted the benefits of opioids for chronic pain and

trivialized their risks, particularly the risk of addiction. APF also launched a campaign to

promote opioids for returning veterans, which has contributed to high rates of addiction and

other adverse outcomes – including death – among returning soldiers. APF also engaged in a

significant multimedia campaign – through radio, television, and the internet – to educate

patients about their “right” to pain treatment, namely opioids. All of the programs and materials

were available nationally and were intended to reach citizens of the State and Plaintiff’s

Community.

        105. In 2009 and 2010, more than eighty percent (80%) of APF’s operating budget came

from pharmaceutical industry sources. Including industry grants for specific projects, APF

received about $2.3 million from industry sources out of total income of about $2.85 million in

2009; its budget for 2010 projected receipts of roughly $2.9 million from drug companies, out of

a total income of about $3.5 million. By 2011, upon information and belief, APF was entirely

dependent on incoming grants from non-defendant co-conspirator Purdue, and Defendants

Cephalon, Endo, and others to avoid using its line of credit.


57
   See generally, e.g., Letter from Sen. Ron Wyden, U.S. Senate Comm. on Fin., to Sec. Thomas E. Price, U.S.
Dep’t         of          Health         and      Human          Servs.,       (May        5,         2015),
https://www.finance.senate.gov/imo/media/doc/050517%20Senator%20Wyden%20to%20Secretary%20Price%20re
%20FDA%20Opioid%20Prescriber%20Working%20Group.pdf.

                                                    34
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 39 of 177. PageID #: 39



        106. APF held itself out as an independent patient advocacy organization. It often

engaged in grassroots lobbying against various legislative initiatives that might limit opioid

prescriptions and thus the profitability of its sponsors. Upon information and belief, the

Manufacturer Defendants often called upon it to provide “patient representatives” for the

promotional activities, including for non-defendant co-conspirator Purdue’s Partners Against

Pain and Janssen’s Let’s Talk Pain. APF functioned largely as an advocate for the interests of the

Manufacturer Defendants, not patients. Indeed, upon information and belief, as early as 2001,

non-defendant co-conspirator Purdue told APF that the basis of a grant was Purdue’s desire to

“strategically align its investments in nonprofit organizations that share [its] business interests.”

        107. Upon information and belief, on several occasions, representatives of the

Manufacturer Defendants, often at informal meetings at conferences, suggested activities, and

publications for APF to pursue. APF then submitted grant proposals seeking to fund these

activities and publications, knowing that drug companies would support projects conceived as a

result of these communications.

        108. The U.S. Senate Finance Committee began looking into APF in May 2012 to

determine the links, financial and otherwise, between the organization and the manufacturers of

opioid painkillers. The investigation caused considerable damage to APF’s credibility as an

objective and neutral third party, and the Manufacturer Defendants stopped funding it. Within

days of being targeted by the Senate investigation, APF’s board voted to dissolve the

organization “due to irreparable economic circumstances.” APF “cease[d] to exist, effective

immediately.” 58



58
   Charles Ornstein & Tracy Weber, Senate Panel Investigates Drug Companies’ Ties to Pain Groups, Wash. Post,
May 8, 2012, https://www.washingtonpost.com/national/health-science/senate-panel-investigates-drug-companies-
ties-to-pain-groups/2012/05/08/gIQA2X4qBU_story.html.

                                                     35
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 40 of 177. PageID #: 40



       109. Another front group for the Manufacturer Defendants was the American Academy

of Pain Medicine (“AAPM”). With the assistance, prompting, involvement, and funding of the

Manufacturer Defendants, the AAPM issued purported treatment guidelines and sponsored and

hosted medical education programs essential to the Manufacturer Defendants’ deceptive

marketing of chronic opioid therapy.

       110. AAPM received substantial funding from opioid manufacturers. For example,

AAPM maintained a corporate relations council, whose members paid $25,000 per year (on top

of other funding) to participate. The benefits included allowing members to present educational

programs at off-site dinner symposia in connection with AAPM’s marquee event – its annual

meeting held in Palm Springs, California, or other resort locations. AAPM describes the annual

event as an “exclusive venue” for offering education programs to doctors. Membership in the

corporate relations council also allows drug company executives and marketing staff to meet

with AAPM executive committee members in small settings. Defendants Endo and Cephalon

and non-defendant co-conspirator Purdue were members of the council and presented deceptive

programs to doctors who attended this annual event.

       111. Upon information and belief, Endo internally views AAPM as “industry friendly,”

with Endo advisors and speakers among its active members. Endo attended AAPM conferences,

funded its CMEs and distributed its publications. The conferences sponsored by AAPM heavily

emphasized sessions on opioids – thirty-seven (37) out of roughly forty (40) at one conference

alone. AAPM’s presidents have included top industry-supported KOLs Perry Fine and Lynn

Webster. The AAPM even elected Dr. Webster president while he was under a DEA

investigation.




                                              36
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 41 of 177. PageID #: 41



        112. The Manufacturer Defendants and non-defendant co-conspirator Purdue were able

to influence AAPM through both their significant and regular funding and the leadership of pro-

opioid KOLs within the organization.

        113. In 1996, AAPM and APS jointly issued a consensus statement, “The Use of

Opioids for the Treatment of Chronic Pain,” which endorsed opioids to treat chronic pain and

claimed that the risk of a patient’s addiction to opioids was low. Dr. Haddox, who co-authored

the AAPM/APS statement, was a paid speaker for non-defendant co-conspirator Purdue at the

time. Dr. Portenoy was the sole consultant. The consensus statement remained on AAPM’s

website until 2011, and, upon information and belief, the AAPM only removed it from the

website after a doctor complained. 59

        114. AAPM and APS issued their own treatment guidelines in 2009 (“AAPM/APS

Guidelines”) and continued to recommend the use of opioids to treat chronic pain. 60 Doctors,

especially the general practitioners and family doctors targeted by the Manufacturer Defendants

and non-defendant co-conspirator Purdue, have relied upon treatment guidelines. Treatment

guidelines not only directly inform doctors’ prescribing practices but are cited throughout the

scientific literature and referenced by third-party payors in determining whether they should

cover treatments for specific indications. Pharmaceutical sales representatives employed by

Endo, Actavis and non-defendant co-conspirator Purdue discussed treatment guidelines with

doctors during individual sales visits.

        115. At least fourteen (14) of the twenty-one (21) panel members who drafted the

AAPM/APS Guidelines, including KOLs Dr. Portenoy and Dr. Perry Fine of the University of

59
  The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From the American Academy of
Pain Medicine and the American Pain Society, 13 Clinical J. Pain 6 (1997).
60
  Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-Cancer Pain, 10 J.
Pain 113 (2009).

                                                      37
           Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 42 of 177. PageID #: 42



Utah, received support from Janssen, Cephalon, Endo, and non-defendant co-conspirator Purdue.

The 2009 Guidelines promote opioids as “safe and effective” for treating chronic pain, despite

acknowledging limited evidence, and conclude that the risk of addiction is manageable for

patients regardless of past abuse histories. 61 One panel member, Dr. Joel Saper, Clinical

Professor of Neurology at Michigan State University and founder of the Michigan Headache &

Neurological Institute, resigned from the panel because of his concerns that the 2009 Guidelines

were influenced by contributions that drug companies, including Manufacturer Defendants, made

to the sponsoring organizations and committee members. These AAPM/APS Guidelines have

been a particularly effective channel of deception and have influenced not only treating

physicians, but also the body of scientific evidence on opioids; the Guidelines have been cited

hundreds of times in academic literature, were disseminated in the State and/or Plaintiff’s

Community during the relevant time period, are still available online and were reprinted in the

Journal of Pain. The Manufacturer Defendants widely referenced and promoted the 2009

Guidelines without disclosing the lack of evidence to support them or the Manufacturer

Defendants’ financial support to members of the panel.

            116. The Manufacturer Defendants worked together through Front Groups to spread

their deceptive messages about the risks and benefits of long-term opioid therapy. For example,

Defendants and non-defendant co-conspirator Purdue combined their efforts through the Pain

Care Forum (“PCF”), which began in 2004 as an APF project. PCF comprises representatives

from opioid manufacturers (including Cephalon, Endo, Janssen, and non-defendant co-

conspirator Purdue) and various Front Groups, almost all of which received substantial funding

from the Manufacturer Defendants. Among other projects, PCF worked to ensure that an FDA-


61
     Id.

                                               38
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 43 of 177. PageID #: 43



mandated education project on opioids was not unacceptably negative and did not require

mandatory participation by prescribers, which the Manufacturer Defendants determined would

reduce prescribing.

                      2. The Manufacturer Defendants’ Marketing Scheme Misrepresented
                      the Risks and Benefits of Opioids.

                          i.    The Manufacturer Defendants embarked upon a campaign of
                          false, deceptive, and unfair assurances grossly understating and
                          misstating the dangerous addiction risks of the opioid drugs.

       117. To falsely assure physicians and patients that opioids are safe, the Manufacturer

Defendants deceptively trivialized and failed to disclose the risks of long-term opioid use,

particularly the risk of addiction, through a series of misrepresentations that the FDA and CDC

have conclusively debunked. These misrepresentations – described below – reinforced each other

and created the dangerously misleading impression that: (1) starting patients on opioids was low

risk because most patients would not become addicted and because doctors could identify and

manage those at greatest risk for addiction; (2) patients who displayed signs of addiction

probably were not addicted, and, in any event, doctors could easily wean them from the drugs;

(3) the use of higher opioid doses, which many patients need to sustain pain relief as they

develop tolerance to the drugs, do not pose special risks; and (4) abuse-deterrent opioids both

prevent abuse and overdose and are inherently less addictive. The Manufacturer Defendants have

not only failed to correct these misrepresentations; they continue to make them today.

       118. Opioid manufacturers, including Defendants Endo Pharmaceuticals, Inc. and non-

defendant co-conspirator Purdue Pharma L.P., have entered into settlement agreements with

public entities that prohibit them from making many of the misrepresentations identified in this

Complaint. Yet even afterward, each Manufacturer Defendant continued to misrepresent the




                                               39
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 44 of 177. PageID #: 44



risks and benefits of long-term opioid use in the State and Plaintiff’s Community and each

continues to fail to correct its past misrepresentations.

        119. Some illustrative examples of the Manufacturer Defendants and non-defendant co-

conspirator Purdue’s false, deceptive, and unfair claims about the purportedly low risk of

addiction include:

               a. Actavis’s predecessor caused a patient education brochure, Managing Chronic

                   Back Pain, to be distributed beginning in 2003 that admitted that opioid

                   addiction is possible, but falsely claimed that it is “less likely if you have never

                   had an addiction problem.” Based on Actavis’s acquisition of its predecessor’s

                   marketing materials along with the rights to Kadian, it appears that Actavis

                   continued to use this brochure in 2009 and beyond.

               b. Cephalon and non-defendant co-conspirator Purdue sponsored APF’s

                   Treatment Options: A Guide for People Living with Pain (2007), which

                   suggested that addiction is rare and limited to extreme cases of unauthorized

                   dose escalations, obtaining duplicative opioid prescriptions from multiple

                   sources, or theft. This publication is still available online. 62

               c. Endo sponsored a website, “PainKnowledge,” which, upon information and

                   belief, claimed in 2009 that “[p]eople who take opioids as prescribed usually

                   do not become addicted.” Upon information and belief, another Endo website,

                   PainAction.com, stated “Did you know? Most chronic pain patients do not

                   become addicted to the opioid medications that are prescribed for them.” Endo

                   also distributed an “Informed Consent” document on PainAction.com that

62
  Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
Options], https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf.

                                                   40
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 45 of 177. PageID #: 45



                   misleadingly suggested that only people who “have problems with substance

                   abuse and addiction” are likely to become addicted to opioid medications.

               d. Upon information and belief, Endo distributed a pamphlet with the Endo logo

                   entitled Living with Someone with Chronic Pain, which stated that: “Most

                   health care providers who treat people with pain agree that most people do not

                   develop an addiction problem.”

               e. Janssen reviewed, edited, approved, and distributed a patient education guide

                   entitled Finding Relief: Pain Management for Older Adults (2009), which

                   described as “myth” the claim that opioids are addictive and asserted as fact

                   that “[m]any studies show that opioids are rarely addictive when used properly

                   for the management of chronic pain.”

               f. Janssen currently runs a website, Prescriberesponsibly.com (last updated July

                   2, 2015), which claims that concerns about opioid addiction are

                   “overestimated.”

               g. Non-defendant co-conspirator Purdue sponsored APF’s A Policymaker’s Guide

                   to Understanding Pain & Its Management, which claims that less than one

                   percent (1%) of children prescribed opioids will become addicted and that pain

                   is undertreated due to “[m]isconceptions about opioid addiction.” 63

               h. Consistent with the Manufacturer Defendants and non-defendant co-

                   conspirator Purdue’s published marketing materials, upon information and

                   belief, detailers for non-defendant co-conspirator Purdue, Endo, Janssen, and

                   Cephalon in the State and Plaintiff’s Community minimized or omitted any

63
  Am. Pain Found., A Policymaker’s Guide to Understanding Pain and Its Management 6 (2011) [hereinafter APF,
Policymaker’s Guide], http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf.

                                                    41
         Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 46 of 177. PageID #: 46



                        discussion with doctors of the risk of addiction, misrepresented the potential

                        for abuse of opioids with purportedly abuse-deterrent formulations and

                        routinely did not correct the misrepresentations noted above.

                     i. Seeking to overturn the criminal conviction of a doctor for illegally prescribing

                        opioids, the Manufacturer Defendants’ Front Groups APF and NPF argued in

                        an amicus brief to the United States Fourth Circuit Court of Appeals that

                        “patients rarely become addicted to prescribed opioids,” citing research by

                        their KOL, Dr. Portenoy. 64

            120. These claims are contrary to longstanding scientific evidence. A 2016 opioid-

prescription guideline issued by the CDC (the “2016 CDC Guideline”) explains that there is

“[e]xtensive evidence” of the “possible harms of opioids (including opioid use disorder [an

alternative term for opioid addiction], [and] overdose . . .).” 65 The 2016 CDC Guideline further

explains that “[o]pioid pain medication use presents serious risks, including overdose and opioid

use disorder” and that “continuing opioid therapy for 3 months substantially increases risk for

opioid use disorder.” 66

            121. The FDA further exposed the falsity of Defendants’ claims about the low risk of

addiction when it announced changes to the labels for extended-release and long-acting

(“ER/LA”) opioids in 2013 and for immediate release (“IR”) opioids in 2016. In its

announcements, the FDA found that “most opioid drugs have ‘high potential for abuse’” and that


64
   Brief of the American Pain Foundation, the National Pain Foundation, and the National Foundation for the
Treatment of Pain in Support of Appellant and Reversal of the Conviction, United States v. Hurowitz, No. 05-4474
(4th Cir. Sept. 8, 2005) [hereinafter Brief of APF] at 9.
65
  Deborah Dowell et al., CDC Guideline for Prescribing Opioids for Chronic Pain—United States, 2016, Morbidity
& Mortality Wkly. Rep., Mar. 18, 2016, at 15 [hereinafter 2016 CDC Guideline],
https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm.
66
     Id. at 2, 25.

                                                      42
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 47 of 177. PageID #: 47



opioids “are associated with a substantial risk of misuse, abuse, NOWS [neonatal opioid

withdrawal syndrome], addiction, overdose, and death.” According to the FDA, because of the

“known serious risks” associated with long-term opioid use, including “risks of addiction, abuse,

and misuse, even at recommended doses, and because of the greater risks of overdose and

death,” opioids should be used only “in patients for whom alternative treatment options” like

non-opioid drugs have failed. 67

        122. The State of New York, in a 2016 settlement agreement with Endo, found that

opioid “use disorders appear to be highly prevalent in chronic pain patients treated with opioids,

with up to 40% of chronic pain patients treated in specialty and primary care outpatient centers

meeting the clinical criteria for an opioid use disorder.” 68 Endo had claimed on its

www.opana.com website that “[m]ost healthcare providers who treat patients with pain agree

that patients treated with prolonged opioid medicines usually do not become addicted,” but the

State of New York found that Endo had no evidence for that statement. Consistent with this,

Endo agreed not to “make statements that . . . opioids generally are non-addictive” or “that most

patients who take opioids do not become addicted” in New York. Endo remains free, however, to

make those statements in this State.

        123. In addition to mischaracterizing the highly addictive nature of the drugs they were

pushing, the Manufacturer Defendants and non-defendant co-conspirator Purdue also fostered a


67
   Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S. Food and Drug Admin.,
U.S. Dep’t of Health and Human Servs., to Andrew Koldny, M.D., President, Physicians for Responsible Opioid
Prescribing (Sept. 10, 2013), https://www.regulations.gov/contentStreamer?documentId=FDA-2012-P-0818-
0793&attachmentNumber=1&contentType=pdf.; Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation
and Research, U.S. Food and Drug Admin., U.S. Dep’t of Health and Human Servs., to Peter R. Mathers & Jennifer
A.       Davidson,      Kleinfeld,      Kaplan      and      Becker,     LLP        (Mar.      22,      2016),
https://www.regulations.gov/contentStreamer?documentId=FDA-2014-P-0205-
0006&attachmentNumber=1&contentType=pdf.
68
  Assurance of Discontinuance, In re Endo Health Solutions Inc. and Endo Pharm. Inc. (Assurance No. 15-228), at
16, https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf.

                                                      43
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 48 of 177. PageID #: 48



fundamental misunderstanding of the signs of addiction. Specifically, the Manufacturer

Defendants misrepresented to doctors and patients that warning signs and/or symptoms of

addiction were, instead, signs of undertreated pain (i.e., pseudoaddiction) – and instructed

doctors to increase the opioid prescription dose for patients who were already in danger.

           124. To this end, one of non-defendant co-conspirator Purdue’s employees, Dr. David

Haddox, invented a phenomenon called “pseudoaddiction.” KOL Dr. Portenoy popularized the

term. Examples of the false, misleading, deceptive, and unfair statements regarding

pseudoaddiction include:

                  a. Cephalon and non-defendant co-conspirator Purdue sponsored Responsible

                       Opioid Prescribing (2007), which taught that behaviors such as “requesting

                       drugs by name,” “demanding or manipulative behavior,” seeing more than one

                       doctor to obtain opioids and hoarding are all signs of pseudoaddiction, rather

                       than true addiction. 69 The 2012 edition, which remains available for sale

                       online, continues to teach that pseudoaddiction is real. 70

                  b. Janssen sponsored, funded and edited the Let’s Talk Pain website, which in

                       2009 stated: “pseudoaddiction . . . refers to patient behaviors that may occur

                       when pain is under-treated . . . . Pseudoaddiction is different from true

                       addiction because such behaviors can be resolved with effective pain

                       management.”

                  c. Endo sponsored a National Initiative on Pain Control (“NIPC”) CME program

                       in 2009 entitled “Chronic Opioid Therapy: Understanding Risk While

                       Maximizing Analgesia,” which, upon information and belief, promoted

69
     Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2007) at 62.
70
     See Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2d ed. 2012).

                                                         44
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 49 of 177. PageID #: 49



                 pseudoaddiction by teaching that a patient’s aberrant behavior was the result of

                 untreated pain. Endo appears to have substantially controlled NIPC by funding

                 NIPC projects; developing, specifying, and reviewing content; and distributing

                 NIPC materials.

             d. Purdue published a pamphlet in 2011 entitled Providing Relief, Preventing

                 Abuse, which, upon information and belief, described pseudoaddiction as a

                 concept that “emerged in the literature” to describe the inaccurate interpretation

                 of [drug-seeking behaviors] in patients who have pain that has not been

                 effectively treated.”

             e. Upon information and belief, Purdue sponsored a CME program titled “Path of

                 the Patient, Managing Chronic Pain in Younger Adults at Risk for Abuse.” In a

                 roleplay, a chronic pain patient with a history of drug abuse tells his doctor that

                 he is taking twice as many hydrocodone pills as directed. The narrator notes

                 that because of pseudoaddiction, the doctor should not assume the patient is

                 addicted even if he persistently asks for a specific drug, seems desperate,

                 hoards medicine or “overindulges in unapproved escalating doses.” The doctor

                 treats this patient by prescribing a high-dose, long-acting opioid.

       125. In the 2016 CDC Guideline, the CDC rejects the validity of the pseudoaddiction

fallacy invented by an employee of non-defendant co-conspirator Purdue as a reason to push

more opioid drugs onto already-addicted patients.

       126. In addition to misstating the addiction risk and inventing the pseudoaddiction

falsehood, a third category of false, deceptive, and unfair practice is the Manufacturer

Defendants and non-defendant co-conspirator Purdue’s false instructions that addiction risk



                                               45
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 50 of 177. PageID #: 50



screening tools, patient contracts, urine drug screens and similar strategies allow them to reliably

identify and safely prescribe opioids to patients predisposed to addiction. These

misrepresentations were especially insidious because the Manufacturer Defendants aimed them

at general practitioners and family doctors who lack the time and expertise to closely manage

higher-risk patients on opioids. The Manufacturer Defendants’ misrepresentations made these

doctors feel more comfortable prescribing opioids to their patients, and patients more

comfortable starting on opioid therapy for chronic pain. Illustrative examples include:

              a. Endo paid for a 2007 supplement in the Journal of Family Practice written by

                  a doctor who became a member of Endo’s speakers bureau in 2010. The

                  supplement, entitled Pain Management Dilemmas in Primary Care: Use of

                  Opioids, emphasized the effectiveness of screening tools, claiming that patients

                  at high risk of addiction could safely receive chronic opioid therapy using a

                  “maximally structured approach” involving toxicology screens and pill counts.

              b. Non-defendant co-conspirator Purdue, upon information and belief, sponsored

                  a 2011 webinar, Managing Patient’s Opioid Use: Balancing the Need and

                  Risk, which claimed that screening tools, urine tests and patient agreements

                  prevent “overuse of prescriptions” and “overdose deaths.”

              c. As recently as 2015, upon information and belief, non-defendant co-

                  conspirator Purdue has represented in scientific conferences that “bad apple”

                  patients – and not opioids – are the source of the addiction crisis and that once

                  those “bad apples” are identified, doctors can safely prescribe opioids without

                  causing addiction.




                                                46
         Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 51 of 177. PageID #: 51



            127. The 2016 CDC Guideline confirms the falsity of these claims. The Guideline

explains that there are no studies assessing the effectiveness of risk mitigation strategies “for

improving outcomes related to overdose, addiction, abuse or misuse.” 71

            128. A fourth category of deceptive messaging regarding dangerous opioids is the

Manufacturer Defendants’ false assurances regarding the alleged ease of eliminating opioid

dependence. The Manufacturer Defendants falsely claimed that doctors can easily address opioid

dependence by tapering and that opioid withdrawal is not a problem, but they failed to disclose

the increased difficulty of stopping opioids after long-term use. In truth, the 2016 CDC Guideline

explains that the symptoms of opioid withdrawal include abdominal pain, vomiting, diarrhea,

sweating, tremor, tachycardia, drug cravings, anxiety, insomnia, spontaneous abortion, and

premature labor in pregnant women. 72

            129. The     Manufacturer   Defendants    and   non-defendant   co-conspirator   Purdue

nonetheless downplayed the severity of opioid detoxification. For example, upon information

and belief, a CME sponsored by Endo, entitled Persistent Pain in the Older Adult, claimed that

withdrawal symptoms can be avoided by tapering a patient’s opioid dose by ten percent (10%) to

twenty percent (20%) for ten (10) days. And non-defendant co-conspirator Purdue sponsored

APF’s A Policymaker’s Guide to Understanding Pain & Its Management, which claimed that

“[s]ymptoms of physical dependence can often be ameliorated by gradually decreasing the dose

of medication during discontinuation” without mentioning any hardships that might occur. 73

            130. A fifth category of false, deceptive, and unfair statements the Manufacturer

Defendants and non-defendant co-conspirator Purdue made to sell more drugs is that patients

71
     Id. at 11.
72
     Id. at 26.
73
     APF, Policymaker’s Guide, at 32.

                                                 47
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 52 of 177. PageID #: 52



could increase opioid dosages indefinitely without added risk. The ability to escalate dosages

was critical to Defendants’ efforts to market opioids for long-term use to treat chronic pain

because, absent this misrepresentation, doctors would have abandoned treatment when patients

built up tolerance and lower dosages did not provide pain relief. The Manufacturer Defendants

and non-defendant co-conspirator Purdue’s deceptive claims include:

                  a. Upon information and belief, Actavis’s predecessor created a patient brochure

                       for Kadian in 2007 that stated, “Over time, your body may become tolerant of

                       your current dose. You may require a dose adjustment to get the right amount

                       of pain relief. This is not addiction.” Based on Actavis’s acquisition of its

                       predecessor’s marketing materials along with the rights to Kadian, Actavis

                       appears to have continued to use these materials in 2009 and beyond.

                  b. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for People

                       Living with Pain (2007), which claims that some patients “need” a larger dose

                       of an opioid, regardless of the dose currently prescribed. The guide stated that

                       opioids have “no ceiling dose” and insinuated that they are therefore the most

                       appropriate treatment for severe pain. 74 This publication is still available

                       online.

                  c. Endo sponsored a website, “PainKnowledge,” which, upon information and

                       belief, claimed in 2009 that opioid dosages may be increased until “you are on

                       the right dose of medication for your pain.”

                  d. Endo distributed a pamphlet edited by a KOL entitled Understanding Your

                       Pain: Taking Oral Opioid Analgesics (2004 Endo Pharmaceuticals PM-0120).


74
     APF, Treatment Options, at 12.

                                                     48
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 53 of 177. PageID #: 53



                       In Q&A format, it asked “If I take the opioid now, will it work later when I

                       really need it?” The response is, “The dose can be increased. . . . You won’t

                       ‘run out’ of pain relief.” 75

                   e. Janssen sponsored a patient education guide entitled Finding Relief: Pain

                       Management for Older Adults (2009), which its sales force distributed. This

                       guide listed dosage limitations as “disadvantages” of other pain medicines but

                       omitted any discussion of risks of increased opioid dosages.

                   f. Upon information and belief, Purdue’s In the Face of Pain website promoted

                       the notion that if a patient’s doctor does not prescribe what, in the patient’s

                       view, is a sufficient dosage of opioids, he or she should find another doctor

                       who will.

                   g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

                       Management, which taught that dosage escalations are “sometimes necessary”

                       and that “the need for higher doses of medication is not necessarily indicative

                       of addiction,” but inaccurately downplayed the risks from high opioid

                       dosages. 76

                   h. In 2007, Purdue sponsored a CME entitled “Overview of Management

                       Options” that was available for CME credit and available until at least 2012.

                       The CME was edited by a KOL and taught that NSAIDs and other drugs, but

                       not opioids, are unsafe at high dosages.




75
  Margo McCaffery & Chris Pasero, Endo Pharm., Understanding Your Pain: Taking Oral Opioid Analgesics
(Russell K Portenoy, M.D., ed., 2004).
76
     APF, Policymaker’s Guide, supra, at 32.

                                                       49
         Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 54 of 177. PageID #: 54



                     i. Purdue presented a 2015 paper at the College on the Problems of Drug

                        Dependence, “the oldest and largest organization in the US dedicated to

                        advancing a scientific approach to substance use and addictive disorders,”

                        challenging the correlation between opioid dosage and overdose. 77

                     j. Seeking to overturn the criminal conviction of a doctor for illegally prescribing

                        opioids, the Manufacturer Defendants’ Front Groups APF and NPF argued in

                        an amicus brief to the United States Fourth Circuit Court of Appeals that “there

                        is no ‘ceiling dose’” for opioids. 78

            131. Once again, the 2016 CDC Guideline reveals that the Manufacturer Defendants and

non-defendant co-conspirator Purdue’s representations regarding opioids were lacking in

scientific evidence. The 2016 CDC Guideline clarifies that the “[b]enefits of high-dose opioids

for chronic pain are not established,” while the “risks for serious harms related to opioid therapy

increase at higher opioid dosage.” 79 More specifically, the CDC explains that “there is now an

established body of scientific evidence showing that overdose risk is increased at higher opioid

dosages.” 80         The CDC also states that there is an increased risk “for opioid use disorder,

respiratory depression, and death at higher dosages.” 81 That is why the CDC advises doctors to

“avoid increasing dosage” to above 90 morphine milligram equivalents per day. 82




77
     The College on Problems of Drug Dependence, About the College, http://cpdd.org (last visited Aug. 21, 2017).
78
     Brief of APF, supra, at 9.
79
     2016 CDC Guideline, supra, at 22–23.
80
     Id. at 23–24.
81
     Id. at 21.
82
     Id. at 16.

                                                          50
         Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 55 of 177. PageID #: 55



            132. Defendants’ deceptive marketing of the so-called abuse-deterrent properties of

some of their opioids has created false impressions that these opioids can cure addiction and

abuse.

            133. The Manufacturer Defendants made misleading claims about the ability of their so-

called abuse-deterrent opioid formulations to deter abuse. For example, Endo’s advertisements

for the 2012 reformulation of Opana ER claimed Endo had designed it to be crush-resistant, in a

way that suggested it was more difficult to abuse. This claim was false. The FDA warned in a

2013 letter that Opana ER Extended-Release Tablets’ “extended-release features can be

compromised, causing the medication to ‘dose dump,’ when subject to . . . forms of manipulation

such as cutting, grinding, or chewing, followed by swallowing.” 83 Also troubling, Opana ER can

be prepared for snorting using commonly available methods and “readily prepared for

injection.” 84 The letter discussed “the troubling possibility that a higher (and rising) percentage

of [Opana ER Extended-Release Tablet] abuse is occurring via injection.” 85 Endo’s own studies,

which it failed to disclose, showed that Opana ER could still be ground and chewed. In June

2017, the FDA requested that Endo remove Opana ER from the market.

                              ii. The Manufacturer Defendants embarked upon a campaign of
                              false, deceptive, and unfair assurances grossly overstating the
                              benefits of the opioid drugs.

            134. To convince doctors and patients that they should use opioids to treat chronic pain,

the Manufacturer Defendants also had to persuade them that there was a significant upside to

long-term opioid use. But as the CDC Guideline makes clear, “[n]o evidence shows a long-term


83
  Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S. Food and Drug Admin.,
U.S. Dep’t of Health and Human Servs., to Robert Barto, Vice President, Reg. Affairs, Endo Pharm. Inc. (May 10,
2013), at 5.
84
     Id. at 6.
85
     Id. at 6 n.21.

                                                      51
         Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 56 of 177. PageID #: 56



benefit of opioids in pain and function versus no opioids for chronic pain with outcomes

examined at least 1 year later (with most placebo-controlled randomized trials ≤ 6 weeks in

duration)” and that other treatments were more or equally beneficial and less harmful than long-

term opioid use. 86 The FDA, too, has recognized the lack of evidence to support long-term

opioid use. Despite this, Defendants falsely and misleadingly touted the benefits of long-term

opioid use and falsely and misleadingly suggested that these benefits were supported by

scientific evidence.

            135. Some illustrative examples of the Manufacturer Defendants’ false claims are:

                  a. Upon information and belief, Actavis distributed an advertisement claiming

                      that the use of Kadian to treat chronic pain would allow patients to return to

                      work, relieve “stress on your body and your mental health” and help patients

                      enjoy their lives.

                  b. Endo distributed advertisements that claimed the use of Opana ER for chronic

                      pain would allow patients to perform demanding tasks like construction work

                      or work as a chef and portrayed seemingly healthy, unimpaired subjects.

                  c. Janssen sponsored and edited a patient education guide entitled Finding Relief:

                      Pain Management for Older Adults (2009), which states as “a fact” that

                      “opioids may make it easier for people to live normally.” The guide lists

                      expected functional improvements from opioid use, including sleeping through

                      the night, returning to work, recreation, sex, walking, and climbing stairs.




86
     Id. at 15.

                                                    52
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 57 of 177. PageID #: 57



                  d. Janssen promoted Ultracet for everyday chronic pain and distributed posters

                      for display in doctors’ offices of presumed patients in active professions. The

                      caption read: “Pain doesn’t fit into their schedules.”

                  e. Upon information and belief, Purdue ran a series of advertisements for

                      OxyContin in 2012 in medical journals entitled “Pain vignettes,” which were

                      case studies featuring patients with pain conditions persisting over several

                      months and recommending OxyContin for them. The ads implied that

                      OxyContin improves patients’ function.

                  f. Responsible Opioid Prescribing (2007), which Cephalon, Endo, and Purdue

                      sponsored and distributed, taught that relief of pain by opioids, by itself,

                      improved patients’ function.

                  g. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for People

                      Living with Pain (2007), which counseled patients that opioids “give [pain

                      patients] a quality of life we deserve.” 87 This publication is still available

                      online.

                  h. Endo’s NIPC website “PainKnowledge” claimed in 2009, upon information

                      and belief, that with opioids, “your level of function should improve; you may

                      find you are now able to participate in activities of daily living, such as work

                      and hobbies, that you were not able to enjoy when your pain was worse.”

                      Elsewhere, the website touted improved quality of life (as well as “improved

                      function”) as benefits of opioid therapy. The grant request that Endo approved




87
     APF, Treatment Options.

                                                     53
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 58 of 177. PageID #: 58



                       for this project specifically indicated NIPC’s intent to make misleading claims

                       about function, and Endo closely tracked visits to the site.

                   i. Endo was the sole sponsor, through NIPC, of a series of CMEs entitled

                       “Persistent Pain in the Older Patient.” 88 Upon information and belief, a CME

                       disseminated via webcast claimed that chronic opioid therapy has been “shown

                       to reduce pain and improve depressive symptoms and cognitive functioning.”

                   j. Janssen sponsored and funded a multimedia patient education campaign called

                       “Let’s Talk Pain.” One feature of the campaign was to complain that patients

                       were under-treated. In 2009, upon information and belief, a Janssen-sponsored

                       website, part of the “Let’s Talk Pain” campaign, featured an interview edited

                       by Janssen claiming that opioids allowed a patient to “continue to function.”

                   k. Purdue sponsored the development and distribution of APF’s A Policymaker’s

                       Guide to Understanding Pain & Its Management, which claimed that

                       “[m]ultiple clinical studies” have shown that opioids are effective in improving

                       “[d]aily function,” “[p]sychological health” and “[o]verall health-related

                       quality of life for chronic pain.” 89 The Policymaker’s Guide was originally

                       published in 2011.

                   l. Purdue’s, Cephalon’s, Endo’s, and Janssen’s sales representatives have

                       conveyed and continue to convey the message that opioids will improve patient

                       function.




88
         E.g.,    NIPC,       Persistent     Pain       and      the     Older        Patient    (2007),
https://www.painedu.org/Downloads/NIPC/Activities/B173_Providence_RI_%20Invite.pdf.
89
     APF, Policymaker’s Guide, supra, at 29.

                                                     54
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 59 of 177. PageID #: 59



           136. As the FDA and other agencies have made clear for years, these claims have no

support in the scientific literature.

           137. In 2010, the FDA warned Actavis, in response to its advertising of Kadian

described above, that “we are not aware of substantial evidence or substantial clinical experience

demonstrating that the magnitude of the effect of the drug [Kadian] has in alleviating pain, taken

together with any drug-related side effects patients may experience . . . results in any overall

positive impact on a patient’s work, physical and mental functioning, daily activities, or

enjoyment of life.” 90 And in 2008, upon information and belief, the FDA sent a warning letter to

an opioid manufacturer, making it clear “that [the claim that] patients who are treated with the

drug experience an improvement in their overall function, social function, and ability to perform

daily activities . . . has not been demonstrated by substantial evidence or substantial clinical

experience.”

           138. The Manufacturer Defendants and non-defendant co-conspirator Purdue also

falsely and misleadingly emphasized or exaggerated the risks of competing medications like

NSAIDs, so that doctors and patients would look to opioids first for the treatment of chronic

pain. Once again, these misrepresentations by the Manufacturer Defendants contravene

pronouncements by and guidance from the FDA and CDC based on the scientific evidence.

Indeed, the FDA changed the labels for ER/LA opioids in 2013 and IR opioids in 2016 to state

that opioids should only be used as a last resort “in patients for which alternative treatment

options” like non-opioid drugs “are inadequate.” And the 2016 CDC Guideline states that

NSAIDs, not opioids, should be the first-line treatment for chronic pain, particularly arthritis and




90
     Letter from Thomas Abrams to Doug Boothe, supra, at 2.

                                                        55
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 60 of 177. PageID #: 60



lower back pain. 91 Non-defendant co-conspirator Purdue misleadingly promoted OxyContin as

being unique among opioids in providing twelve (12) continuous hours of pain relief with one

dose. In fact, OxyContin does not last for twelve (12) hours – a fact that Purdue has known at all

times relevant to this action. Upon information and belief, Purdue’s own research shows that

OxyContin wears off in under six (6) hours in one quarter of patients and in under ten (10) hours

in more than half. This is because OxyContin tablets release approximately forty percent (40%)

of their active medicine immediately, after which release tapers. This triggers a powerful initial

response but provides little or no pain relief at the end of the dosing period, when the tablet

releases less medicine. This phenomenon is known as “end of dose” failure, and the FDA found

in 2008 that a “substantial proportion” of chronic pain patients taking OxyContin experience it.

This not only renders Purdue’s promise of twelve (12) hours of relief false and deceptive, it also

makes OxyContin more dangerous because the declining pain relief patients experience toward

the end of each dosing period drives them to take more OxyContin before the next dosing period

begins, quickly increasing the amount of drug they are taking and spurring growing dependence.

           139. Non-defendant co-conspirator Purdue’s competitors were aware of this problem.

For example, upon information and belief, Endo ran advertisements for Opana ER referring to

“real” twelve (12) hour dosing. Nevertheless, Purdue falsely promoted OxyContin as if it were

effective for a full twelve (12) hours. Upon information and belief, Purdue’s sales representatives

continue to tell doctors that OxyContin lasts a full twelve (12) hours.

           140. Front Groups supported by non-defendant co-conspirator Purdue likewise echoed

these representations. For example, in an amicus brief submitted to the Supreme Court of Ohio




91
     2016 CDC Guideline, supra , at 12.

                                                56
           Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 61 of 177. PageID #: 61



by the American Pain Foundation, the National Foundation for the Treatment of Pain and the

Ohio Pain Initiative in support of Purdue, those amici represented:

                  OxyContin is particularly useful for sustained long-term pain because it comes in
                  higher, compact pills with a slow release coating. OxyContin pills can work for 12
                  hours. This makes it easier for patients to comply with dosing requirements
                  without experiencing a roller-coaster of pain relief followed quickly by pain
                  renewal that can occur with shorter acting medications. It also helps the patient
                  sleep through the night, which is often impossible with short-acting medications.
                  For many of those serviced by Pain Care Amici, OxyContin has been a miracle
                  medication. 92

            141. Cephalon deceptively marketed its opioids Actiq and Fentora for chronic pain, even

though the FDA has expressly limited their use to the treatment of cancer pain in opioid-tolerant

individuals. Both Actiq and Fentora are extremely powerful fentanyl-based IR opioids. Neither is

approved for nor has been shown to be safe or effective for chronic pain. Indeed, the FDA

expressly prohibited Cephalon from marketing Actiq for anything but cancer pain and refused to

approve Fentora for the treatment of chronic pain because of the potential harm, including the

high risk of “serious and life-threatening adverse events” and abuse – which are greatest in non-

cancer patients. The FDA also issued a Public Health Advisory in 2007, emphasizing that

Fentora should only be used for cancer patients who are opioid-tolerant and should not be used

for any other conditions, such as migraines, post-operative pain or pain due to injury. 93

Specifically, the FDA advised that Fentora “is only approved for breakthrough cancer pain in

patients who are opioid-tolerant, meaning those patients who take a regular, daily, around-the-

clock narcotic pain medication.” 94

92
   Reply Brief of Amicus Curiae of the American Pain Foundation, The National Foundation for the Treatment of
Pain and the Ohio Pain Initiative Supporting Appellants, Howland v. Purdue Pharma L.P., No. 2003-1538 (Ohio
Apr. 13, 2004), 2004 WL 1637768, at *4 (footnote omitted).
93
   See U.S. Food & Drug Admin., Public Health Advisory: Important Information for the Safe Use of Fentora
(fentanyl              buccal             tablets)             (Sept.               26,             2007),
https://www.fda.gov/Drugs/DrugSafety/PostmarketDrugSafetyInformationforPatientsandProviders/ucm051273.htm.
94
     Id.

                                                     57
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 62 of 177. PageID #: 62



       142. Despite this, Cephalon conducted and continues to conduct a well-funded campaign

to promote Actiq and Fentora for chronic pain and other non-cancer conditions for which it was

not approved and is not appropriate or safe. As part of this campaign, Cephalon used CMEs,

speaker programs, KOLs, journal supplements, and detailing by its sales representatives to give

doctors the false impression that Actiq and Fentora are safe and effective for treating non-cancer

pain. For example:

              a. Cephalon paid to have a CME it sponsored, Opioid-Based Management of

                 Persistent and Breakthrough Pain, published in a supplement of Pain Medicine

                 News in 2009. The CME instructed doctors that “[c]linically, broad

                 classification of pain syndromes as either cancer- or non-cancer-related has

                 limited utility” and recommended Actiq and Fentora for patients with chronic

                 pain.

              b. Upon information and belief, Cephalon’s sales representatives set up hundreds

                 of speaker programs for doctors, including many non-oncologists, which

                 promoted Actiq and Fentora for the treatment of non-cancer pain.

              c. In December 2011, Cephalon widely disseminated a journal supplement

                 entitled “Special Report: An Integrated Risk Evaluation and Mitigation

                 Strategy for Fentanyl Buccal Tablet (FENTORA) and Oral Transmucosal

                 Fentanyl Citrate (ACTIQ)” to Anesthesiology News, Clinical Oncology News

                 and Pain Medicine News – three publications that are sent to thousands of

                 anesthesiologists and other medical professionals. The Special Report openly

                 promotes Fentora for “multiple causes of pain” – and not just cancer pain.




                                               58
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 63 of 177. PageID #: 63



        143. Cephalon’s deceptive marketing gave doctors and patients the false impression that

Actiq and Fentora were not only safe and effective for treating chronic pain but were also

approved by the FDA for such uses.

        144. Non-defendant co-conspirator Purdue also unlawfully and unfairly failed to report

or address illicit and unlawful prescribing of its drugs, despite knowing about it for years.

Purdue’s sales representatives have maintained a database since 2002 of doctors suspected of

inappropriately prescribing its drugs. Rather than report these doctors to state medical boards or

law enforcement authorities (as Purdue is legally obligated to do) or cease marketing to them,

Purdue used the list to demonstrate the high rate of diversion of OxyContin – the same

OxyContin that Purdue had promoted as less addictive – in order to persuade the FDA to bar the

manufacture and sale of generic copies of the drug because the drug was too likely to be abused.

In an interview with the Los Angeles Times, Purdue’s senior compliance officer acknowledged

that in five (5) years of investigating suspicious pharmacies, Purdue failed to take action – even

where Purdue employees personally witnessed the diversion of its drugs. The same was true of

prescribers; despite its knowledge of illegal prescribing, Purdue did not report that a Los Angeles

clinic prescribed more than 1.1 million OxyContin tablets and that Purdue’s district manager

described it internally as “an organized drug ring” until years after law enforcement shut it down.

In doing so, Purdue protected its own profits at the expense of public health and safety. 95

        145. Like non-defendant co-conspirator Purdue, Endo has been cited for its failure to set

up an effective system for identifying and reporting suspicious prescribing. In its settlement

agreement with Endo, the State of New York found that Endo failed to require sales

representatives to report signs of abuse, diversion, and inappropriate prescribing; paid bonuses to

95
  Harriet Ryan et al., More Than 1 Million Oxycontin Pills Ended Up in the Hands of Criminals and Addicts. What
the Drugmaker Knew, L.A. Times, July 10, 2016, http://www.latimes.com/projects/la-me-oxycontin-part2/.

                                                      59
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 64 of 177. PageID #: 64



sales representatives for detailing prescribers who were subsequently arrested or convicted for

illegal prescribing; and failed to prevent sales representatives from visiting prescribers whose

suspicious conduct had caused them to be placed on a no-call list.

                            3. The Manufacturer Defendants Targeted Susceptible Prescribers
                            and Vulnerable Patient Populations.

           146. As a part of their deceptive marketing scheme, the Manufacturer Defendants

identified and targeted susceptible prescribers and vulnerable patient populations in the U.S.,

including this State and Plaintiff’s Community. For example, the Manufacturer Defendants

focused their deceptive marketing on primary care doctors, who were more likely to treat chronic

pain patients and prescribe them drugs but were less likely to be educated about treating pain and

the risks and benefits of opioids and therefore more likely to accept the Manufacturer

Defendants’ misrepresentations.

           147. The Manufacturer Defendants also targeted vulnerable patient populations like the

elderly and veterans, who tend to suffer from chronic pain. The Manufacturer Defendants

targeted these vulnerable patients, even though the risks of long-term opioid use were

significantly greater for them. For example, the 2016 CDC Guideline observes that existing

evidence confirms that elderly patients taking opioids suffer from elevated fall and fracture risks,

reduced renal function and medication clearance and a smaller window between safe and unsafe

dosages. 96 The 2016 CDC Guideline concludes that there must be “additional caution and

increased monitoring” to minimize the risks of opioid use in elderly patients. Id. at 27. The same

is true for veterans, who are more likely to use anti-anxiety drugs (benzodiazepines) for post-

traumatic stress disorder, which interact dangerously with opioids.



96
     2016 CDC Guideline, supra, at 13.

                                                  60
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 65 of 177. PageID #: 65



                       4. The Manufacturer Defendants Made Materially Deceptive
                       Statements and Concealed Material Facts.

       148. As alleged herein, the Manufacturer Defendants made and/or disseminated

deceptive statements regarding material facts and further concealed material facts in the course

of manufacturing, marketing, and selling prescription opioids. The Manufacturer Defendants’

actions were intentional and/or unlawful. Such statements include, but are not limited to, those

set out below and alleged throughout this Complaint.

       149. Non-defendant co-conspirator Purdue made and/or disseminated deceptive

statements and concealed material facts in such a way to make their statements deceptive,

including, but not limited to, the following:

              a. Creating, sponsoring, and assisting in the distribution of patient education

                  materials distributed to consumers that contained deceptive statements;

              b. Creating and disseminating advertisements that contained deceptive statements

                  concerning the ability of opioids to improve function long-term and concerning

                  the evidence supporting the efficacy of opioids long-term for the treatment of

                  chronic non-cancer pain;

              c. Disseminating misleading statements concealing the true risk of addiction and

                  promoting the deceptive concept of pseudoaddiction through Purdue’s own

                  unbranded publications and on internet sites Purdue operated that were

                  marketed to and accessible by consumers;

              d. Distributing brochures to doctors, patients and law enforcement officials that

                  included deceptive statements concerning the indicators of possible opioid

                  abuse;




                                                61
Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 66 of 177. PageID #: 66



       e. Sponsoring, directly distributing, and assisting in the distribution of

          publications that promoted the deceptive concept of pseudoaddiction, even for

          high-risk patients;

       f. Endorsing, directly distributing, and assisting in the distribution of publications

          that presented an unbalanced treatment of the long-term and dose-dependent

          risks of opioids versus NSAIDs;

       g. Providing significant financial support to pro-opioid KOL doctors who made

          deceptive statements concerning the use of opioids to treat chronic non-cancer

          pain;

       h. Providing needed financial support to pro-opioid pain organizations that made

          deceptive statements, including in patient education materials, concerning the

          use of opioids to treat chronic non-cancer pain;

       i. Assisting in the distribution of guidelines that contained deceptive statements

          concerning the use of opioids to treat chronic non-cancer pain and

          misrepresented the risks of opioid addiction;

       j. Endorsing and assisting in the distribution of CMEs containing deceptive

          statements concerning the use of opioids to treat chronic non-cancer pain;

       k. Developing and disseminating scientific studies that misleadingly concluded

          opioids are safe and effective for the long-term treatment of chronic non-cancer

          pain and that opioids improve quality of life, while concealing contrary data;

       l. Assisting in the dissemination of literature written by pro-opioid KOLs that

          contained deceptive statements concerning the use of opioids to treat chronic

          non-cancer pain;



                                         62
Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 67 of 177. PageID #: 67



       m. Creating, endorsing, and supporting the distribution of patient and prescriber

          education materials that misrepresented the data regarding the safety and

          efficacy of opioids for the long-term treatment of chronic non-cancer pain,

          including known rates of abuse and addiction and the lack of validation for

          long-term efficacy;

       n. Targeting veterans by sponsoring and disseminating patient education

          marketing materials that contained deceptive statements concerning the use of

          opioids to treat chronic non-cancer pain;

       o. Targeting the elderly by assisting in the distribution of guidelines that

          contained deceptive statements concerning the use of opioids to treat chronic

          non-cancer pain and misrepresented the risks of opioid addiction in this

          population;

       p. Exclusively disseminating misleading statements in education materials to

          hospital doctors and staff, while purportedly educating them on new pain

          standards;

       q. Making deceptive statements concerning the use of opioids to treat chronic

          non-cancer pain to prescribers through in-person detailing; and

       r. Withholding from law enforcement the names of prescribers Purdue believed

          to be facilitating the diversion of its opioids, while simultaneously marketing

          opioids to these doctors by disseminating patient and prescriber education

          materials, advertisements, and CMEs they knew would reach these same

          prescribers.




                                        63
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 68 of 177. PageID #: 68



       150. Defendant Endo made and/or disseminated deceptive statements and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

              a. Creating, sponsoring, and assisting in the distribution of patient education

                  materials that contained deceptive statements;

              b. Creating and disseminating advertisements that contained deceptive statements

                  concerning the ability of opioids to improve function long-term and concerning

                  the evidence supporting the efficacy of opioids long-term for the treatment of

                  chronic non-cancer pain;

              c. Creating and disseminating paid advertisement supplements in academic

                  journals promoting chronic opioid therapy as safe and effective for long term

                  use for high risk patients;

              d. Creating and disseminating advertisements that falsely and inaccurately

                  conveyed the impression that Endo’s opioids would provide a reduction in oral,

                  intranasal, or intravenous abuse;

              e. Disseminating misleading statements concealing the true risk of addiction and

                  promoting the misleading concept of pseudoaddiction through Endo’s own

                  unbranded publications and on internet sites Endo sponsored or operated;

              f. Endorsing, directly distributing, and assisting in the distribution of publications

                  that presented an unbalanced treatment of the long-term and dose-dependent

                  risks of opioids versus NSAIDs;




                                                64
Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 69 of 177. PageID #: 69



       g. Providing significant financial support to pro-opioid KOLs, who made

          deceptive statements concerning the use of opioids to treat chronic non-cancer

          pain;

       h. Providing needed financial support to pro-opioid pain organizations –

          including over $5 million to the organization responsible for many of the most

          egregious misrepresentations – that made deceptive statements, including in

          patient education materials, concerning the use of opioids to treat chronic non-

          cancer pain;

       i. Targeting the elderly by assisting in the distribution of guidelines that

          contained deceptive statements concerning the use of opioids to treat chronic

          non-cancer pain and misrepresented the risks of opioid addiction in this

          population;

       j. Endorsing and assisting in the distribution of CMEs containing deceptive

          statements concerning the use of opioids to treat chronic non-cancer pain;

       k. Developing and disseminating scientific studies that deceptively concluded

          opioids are safe and effective for the long-term treatment of chronic non-cancer

          pain and that opioids improve quality of life, while concealing contrary data;

       l. Directly distributing and assisting in the dissemination of literature written by

          pro-opioid KOLs that contained deceptive statements concerning the use of

          opioids to treat chronic non-cancer pain, including the concept of

          pseudoaddiction;

       m. Creating, endorsing, and supporting the distribution of patient and prescriber

          education materials that misrepresented the data regarding the safety and



                                        65
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 70 of 177. PageID #: 70



                  efficacy of opioids for the long-term treatment of chronic non-cancer pain,

                  including known rates of abuse and addiction and the lack of validation for

                  long-term efficacy; and

              n. Making deceptive statements concerning the use of opioids to treat chronic

                  non-cancer pain to prescribers through in-person detailing.

       151. Defendant Janssen made and/or disseminated deceptive statements and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

              a. Creating, sponsoring, and assisting in the distribution of patient education

                  materials that contained deceptive statements;

              b. Directly disseminating deceptive statements through internet sites, over which

                  Janssen exercised final editorial control and approval, stating that opioids are

                  safe and effective for the long-term treatment of chronic non-cancer pain and

                  that opioids improve quality of life, while concealing contrary data;

              c. Disseminating deceptive statements concealing the true risk of addiction and

                  promoting the deceptive concept of pseudoaddiction through internet sites,

                  over which Janssen exercised final editorial control and approval;

              d. Promoting opioids for the treatment of conditions for which Janssen knew, due

                  to the scientific studies it conducted, that opioids were not efficacious and

                  concealing this information;

              e. Sponsoring, directly distributing, and assisting in the dissemination of patient

                  education publications over which Janssen exercised final editorial control and




                                                 66
Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 71 of 177. PageID #: 71



          approval, which presented an unbalanced treatment of the long-term and dose

          dependent risks of opioids versus NSAIDs;

       f. Providing significant financial support to pro-opioid KOLs, who made

          deceptive statements concerning the use of opioids to treat chronic non-cancer

          pain;

       g. Providing necessary financial support to pro-opioid pain organizations that

          made deceptive statements, including in patient education materials,

          concerning the use of opioids to treat chronic non-cancer pain;

       h. Targeting the elderly by assisting in the distribution of guidelines that

          contained deceptive statements concerning the use of opioids to treat chronic

          non-cancer pain and misrepresented the risks of opioid addiction in this

          population;

       i. Targeting the elderly by sponsoring, directly distributing, and assisting in the

          dissemination of patient education publications targeting this population that

          contained deceptive statements about the risks of addiction and the adverse

          effects of opioids and made false statements that opioids are safe and effective

          for the long-term treatment of chronic non-cancer pain and improve quality of

          life, while concealing contrary data;

       j. Endorsing and assisting in the distribution of CMEs containing deceptive

          statements concerning the use of opioids to treat chronic non-cancer pain;

       k. Directly distributing and assisting in the dissemination of literature written by

          pro-opioid KOLs that contained deceptive statements concerning the use of




                                        67
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 72 of 177. PageID #: 72



                  opioids to treat chronic non-cancer pain, including the concept of

                  pseudoaddiction;

              l. Creating, endorsing, and supporting the distribution of patient and prescriber

                  education materials that misrepresented the data regarding the safety and

                  efficacy of opioids for the long-term treatment of chronic non-cancer pain,

                  including known rates of abuse and addiction and the lack of validation for

                  long-term efficacy;

              m. Targeting veterans by sponsoring and disseminating patient education

                  marketing materials that contained deceptive statements concerning the use of

                  opioids to treat chronic non-cancer pain; and

              n. Making deceptive statements concerning the use of opioids to treat chronic

                  non-cancer pain to prescribers through in-person detailing.

       152. Defendant Cephalon made and/or disseminated untrue, false, and deceptive

statements and concealed material facts in such a way to make their statements deceptive,

including, but not limited to, the following:

              a. Creating, sponsoring, and assisting in the distribution of patient education

                  materials that contained deceptive statements;

              b. Sponsoring and assisting in the distribution of publications that promoted the

                  deceptive concept of pseudoaddiction, even for high-risk patients;

              c. Providing significant financial support to pro-opioid KOL doctors who made

                  deceptive statements concerning the use of opioids to treat chronic non-cancer

                  pain and breakthrough chronic non-cancer pain;




                                                68
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 73 of 177. PageID #: 73



              d. Developing and disseminating scientific studies that deceptively concluded

                  opioids are safe and effective for the long-term treatment of chronic non-cancer

                  pain in conjunction with Cephalon’s potent rapid-onset opioids;

              e. Providing needed financial support to pro-opioid pain organizations that made

                  deceptive statements, including in patient education materials, concerning the

                  use of opioids to treat chronic non-cancer pain;

              f. Endorsing and assisting in the distribution of CMEs containing deceptive

                  statements concerning the use of opioids to treat chronic non-cancer pain;

              g. Endorsing and assisting in the distribution of CMEs containing deceptive

                  statements concerning the use of Cephalon’s rapid-onset opioids;

              h. Directing its marketing of Cephalon’s rapid-onset opioids to a wide range of

                  doctors, including general practitioners, neurologists, sports medicine

                  specialists, and workers’ compensation programs, serving chronic pain

                  patients;

              i. Making deceptive statements concerning the use of Cephalon’s opioids to treat

                  chronic non-cancer pain to prescribers through in-person detailing and

                  speakers’ bureau events, when such uses are unapproved and unsafe; and

              j. Making deceptive statements concerning the use of opioids to treat chronic

                  non-cancer pain to prescribers through in-person detailing and speakers’

                  bureau events.

       153. Defendant Actavis made and/or disseminated deceptive statements and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:



                                                69
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 74 of 177. PageID #: 74



              a. Making deceptive statements concerning the use of opioids to treat chronic

                  non-cancer pain to prescribers through in-person detailing;

              b. Creating and disseminating advertisements that contained deceptive statements

                  that opioids are safe and effective for the long-term treatment of chronic non-

                  cancer pain and that opioids improve quality of life;

              c. Creating and disseminating advertisements that concealed the risk of addiction

                  in the long-term treatment of chronic, non-cancer pain; and

              d. Developing and disseminating scientific studies that deceptively concluded

                  opioids are safe and effective for the long-term treatment of chronic non-cancer

                  pain and that opioids improve quality of life while concealing contrary data.

                       5. The Manufacturer Defendants Fraudulently Concealed Their
                       Misconduct.

       154. The Manufacturer Defendants, both individually and collectively, made, promoted,

and profited from their misrepresentations about the risks and benefits of opioids for chronic

pain, even though they knew that their misrepresentations were false and deceptive. The history

of opioids, as well as research and clinical experience, establish that opioids are highly addictive

and are responsible for a long list of very serious adverse outcomes. The FDA warned

Defendants of this, and Defendants had access to scientific studies, detailed prescription data and

reports of adverse events, including reports of addiction, hospitalization, and death – all of which

clearly described the harm from long-term opioid use and that patients were suffering from

addiction, overdose, and death in alarming numbers. More recently, the FDA and CDC have

issued pronouncements, based on medical evidence, that conclusively expose the falsity of

Defendants’ misrepresentations, and Endo and non-defendant co-conspirator Purdue have




                                                70
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 75 of 177. PageID #: 75



recently entered agreements in New York prohibiting them from making some of the same

misrepresentations described in this Complaint.

       155. At all times relevant to this Complaint, the Manufacturer Defendants took steps to

avoid detection of and to fraudulently conceal their deceptive marketing and unlawful, unfair,

and fraudulent conduct. For example, the Manufacturer Defendants disguised their role in the

deceptive marketing of chronic opioid therapy by funding and working through third parties like

Front Groups and KOLs. The Manufacturer Defendants purposefully hid behind the assumed

credibility of these individuals and organizations and relied on them to vouch for the accuracy

and integrity of the Manufacturer Defendants’ false and deceptive statements about the risks and

benefits of long-term opioid use for chronic pain. Defendants also never disclosed their role in

shaping, editing and approving the content of information and materials disseminated by these

third parties. The Manufacturer Defendants exerted considerable influence on these promotional

and “educational” materials in emails, correspondence, and meetings with KOLs, Front Groups

and public relations companies that were not, and have not yet become, public. For example,

PainKnowledge.org, which the NIPC runs, did not disclose Endo’s involvement. Other

Manufacturer Defendants, such as Janssen and non-defendant co-conspirator Purdue, ran similar

websites that masked their own role.

       156. Finally, the Manufacturer Defendants manipulated their promotional materials and

the scientific literature to make it appear that these documents were accurate, truthful, and

supported by objective evidence when they were not. The Manufacturer Defendants distorted the

meaning or import of studies they cited and offered them as evidence for propositions the studies

did not support. The Manufacturer Defendants invented “pseudoaddiction” and promoted it to an

unsuspecting medical community. The Manufacturer Defendants provided the medical



                                               71
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 76 of 177. PageID #: 76



community with false and misleading information about ineffectual strategies to avoid or control

opioid addiction. The Manufacturer Defendants recommended to the medical community that

dosages be increased, without disclosing the risks. The Manufacturer Defendants spent millions

of dollars over a period of years on a misinformation campaign aimed at highlighting opioids’

alleged benefits, disguising the risks, and promoting sales. The lack of support for the

Manufacturer Defendants’ deceptive messages was not apparent to medical professionals who

relied upon them in making treatment decisions, nor could the Plaintiff or Plaintiff’s Community

have detected it. Thus, the Manufacturer Defendants successfully concealed from the medical

community, patients and health care payors facts sufficient to arouse suspicion of the claims that

the Plaintiff now asserts. Plaintiff did not know of the existence or scope of the Manufacturer

Defendants’ industry-wide fraud and could not have acquired such knowledge earlier through the

exercise of reasonable diligence.

                  C. THE DISTRIBUTOR DEFENDANTS’ UNLAWFUL
                  DISTRIBUTION OF OPIOIDS.

       157. The Distributor Defendants owe a duty under both federal law and Alabama law to

monitor, detect, investigate, refuse to fill, and report suspicious orders of prescription opioids

originating from Plaintiff’s Community, as well as those orders which the Distributor Defendants

knew or should have known were likely to be diverted into Plaintiff’s Community.

       158. The foreseeable harm from a breach of these duties is the diversion of prescription

opioids for nonmedical purposes.

       159. Each Distributor Defendant repeatedly and purposefully breached its duties under

state and federal law. Such breaches are direct and proximate causes of the widespread diversion

of prescription opioids for nonmedical purposes into Plaintiff’s Community.




                                               72
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 77 of 177. PageID #: 77



       160. The unlawful diversion of prescription opioids is a direct and proximate cause

and/or substantial contributing factor to the opioid epidemic, prescription opioid abuse,

addiction, morbidity, and mortality in the State and in Plaintiff’s Community. This diversion and

the epidemic are direct causes of harms for which Plaintiff seeks to recover here.

       161. The opioid epidemic in the State, including, inter alia, in Plaintiff’s Community,

remains an immediate hazard to public health and safety.

       162. The opioid epidemic in Plaintiff’s Community is a temporary and continuous

public nuisance and remains unabated.

       163. The Distributor Defendants intentionally continued their conduct, as alleged herein,

with knowledge that such conduct was creating the opioid nuisance and causing the harms and

damages alleged herein.

                      1. Wholesale Drug Distributors Have a Duty Under State and Federal
                      Law to Guard Against and Report Unlawful Diversion and to Report
                      and Prevent Suspicious Orders.

       164. Opioids are a controlled substance, and Alabama law categorizes them as having a

“high potential for abuse.” See ALA. CODE §20-2-24(1)(a). These “Schedule II” drugs are

controlled substances with a “high potential for abuse,” 21 U.S.C.A. §§ 812(b), 812(2)(A)-(C).

       165. Alabama law required each Defendant to first be registered with and permitted by

the Alabama State Board of Pharmacy. ALA. CODE §§ 20-2-51 and 34-23-32; and ALA. ADMIN.

CODE §§ 680-X-2-.25, 680-X-3-.01 and 680-X-3-.05.

       166. Alabama’s Pharmacy Board Regulations predicate such registration for both

manufacturers and distributors upon, inter alia, “[m]aintenance of effective controls against

diversion of controlled substances into other than legitimate medical, scientific, or industrial

channels” and “[p]ast experience in the manufacture or distribution of controlled substances and



                                                73
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 78 of 177. PageID #: 78



the existence in the applicant’s establishment of effective controls against diversion.” ALA. CODE

§ 20-2-52(a)(1) and (4).

        167. Alabama Pharmacy Board Regulations also require manufacturers and distributors

of controlled substances doing business in Alabama to “submit to the Alabama State Board of

Pharmacy legible copies of records and reports required by the Drug Enforcement

Administration concerning increases in purchases or high or unusual volumes purchased by

pharmacies within 30 days.” ALA. ADMIN. CODE § 680-X-3-.05. See also ALA. ADMIN. CODE §

680-X-2-.23e (requiring wholesale distributors to forward all “records and reports required by

the Drug Enforcement Administration concerning increases in purchases or high or unusual

volumes purchased by pharmacies. . . to the Board of Pharmacy.”) See also ALA. CODE §20-2-56

(“Persons registered to manufacture, distribute, or dispense controlled substances under this

article shall keep records and maintain inventories in conformance with the record keeping and

inventory requirements of federal law and with any additional rules issued by the State Board of

Medical Examiners, the State Board of Health, or the State Board of Pharmacy”); ALA. CODE §

20-2-71(a)(3) (“It is unlawful for any person: . . . To refuse or fail to make, keep or furnish any

record, notification, order form, statement, invoice, or information required under this chapter”);

and ALA. CODE § 20-2-72 (a)(4) (“It is unlawful for any person: . . . To furnish false or

fraudulent material information in or omit any material information from any application, report,

or other document required to be kept or filed under [the Alabama Uniform Controlled

Substances Act] or any record required to be kept by [the Alabama Uniform Controlled

Substances Act]; . . .).

        168. Furthermore, Alabama law incorporates federal requirements set out under the

Controlled Substance Act and related controlled substance laws and regulations. See ALA. CODE



                                                74
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 79 of 177. PageID #: 79



§ 20-2-52(d) (each manufacturer and distributor, was required to “compl[y] with the provisions

of the federal law respecting registration . . . .”); ALA. ADMIN. CODE 680-X-2-.23(k) (“Wholesale

drug distributors shall operate in compliance with applicable Federal, State and Municipal laws

and regulations.”); and ALA. CODE § 20-2-56 (“Persons registered to manufacture, distribute, or

dispense controlled substances under [Article 3 of the Alabama Uniform Controlled Substances

Act] shall keep records and maintain inventories in conformance with the record keeping and

inventory requirements of federal law and with any additional rules issued by the State Board of

Medical Examiners, the State Board of Health, or the State Board of Pharmacy.”).

       169. The federal Controlled Substance Act further required each Distributor Defendant

to register with the DEA. See 21 U.S.C. § 823(b), (e) and 28 C.F.R. § 0.100. Each Distributor

Defendant is a “registrant” as a wholesale distributor in the chain of distribution of Schedule II

controlled substances with a duty to comply with all security requirements imposed under that

statutory scheme. Alabama law adopts and incorporates those requirements, as set out above.

See, e.g., ALA. CODE § 20-2-52(d).

       170. Each Distributor Defendant has an affirmative duty under federal and Alabama law

to act as a gatekeeper guarding against the diversion of the highly addictive, dangerous opioid

drugs. Federal law requires that Distributors of Schedule II drugs, including opioids, must

maintain “effective control against diversion of particular controlled substances into other than

legitimate medical, scientific, and industrial channels.” 21 U.S.C. § 823(b)(1). Alabama law

adopts and incorporates those requirements, as set out above.

       171. The Alabama Legislature has found that “the diversion, abuse, and misuse of

prescription medications classified as controlled substances under the Alabama Uniform

Controlled Substances Act constitutes a serious threat to the health and welfare of the citizens of



                                                75
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 80 of 177. PageID #: 80



the State of Alabama.” ALA. CODE § 20-2-210. See also ALA. ADMIN. CODE 680-X-2-.23(k) (“It

shall be a violation of these rules for a wholesale drug distributor to . . . operate in such a manner

as to endanger the public health.”). The Legislature has further termed this diversion constitutes a

“drug crisis in the State of Alabama which is plaguing our neighborhoods.” ALA. CODE § 6-5-

155.

        172. Federal regulations, incorporated by Alabama law, impose a non-delegable duty

upon wholesale drug distributors to “design and operate a system to disclose to the registrant

suspicious orders of controlled substances. The registrant [distributor] shall inform the Field

Division Office of the Administration in his area of suspicious orders when discovered by the

registrant. Suspicious orders include orders of unusual size, orders deviating substantially from a

normal pattern, and orders of unusual frequency.” 21 C.F.R. § 1301.74(b).

        173. “Suspicious orders” include orders of an unusual size, orders of unusual frequency

or orders deviating substantially from a normal pattern. See 21 CFR § 1301.74(b). These criteria

are disjunctive and are not all inclusive. For example, if an order deviates substantially from a

normal pattern, the size of the order does not matter and the distributor should report the order as

suspicious. Likewise, a wholesale distributor need not wait for a normal pattern to develop over

time before determining whether a particular order is suspicious. The size of an order alone,

regardless of whether it deviates from a normal pattern, is enough to trigger the wholesale

distributor’s responsibility to report the order as suspicious. The determination of whether an

order is suspicious depends not only on the ordering patterns of the particular customer, but also

on the patterns of the entirety of the wholesale distributor’s customer base and the patterns

throughout the relevant segment of the wholesale distributor industry.




                                                 76
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 81 of 177. PageID #: 81



          174. In addition to reporting all suspicious orders, distributors must also stop shipment

on any order which is flagged as suspicious and only ship orders that were flagged as potentially

suspicious if, after conducting due diligence, the distributor can determine that the order is not

likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72 Fed. Reg. 36,487,

36,501 (Drug Enf’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v. Drug Enforcement

Administration, No. 15-11355 (D.C. Cir. June 30, 2017). Regardless, distributors must report all

flagged orders. Id.

          175. The law regulates these prescription drugs for the purpose of providing a “closed”

system intended to reduce the widespread diversion of these drugs out of legitimate

channels into the illicit market, while at the same time providing the legitimate drug industry

with a unified approach to narcotic and dangerous drug control. 97

          176. Different entities supervise the discrete links in the chain that separate a consumer

from a controlled substance. Statutes and regulations define each participant’s role and

responsibilities. 98

          177. As the DEA advised the Distributor Defendants in a letter to them dated September

27, 2006, wholesale distributors are “one of the key components of the distribution chain. If the

closed system is to function properly … distributors must be vigilant in deciding whether a


97
     See 1970 U.S.C.C.A.N. 4566, 4571-72.
98
   Brief for Healthcare Distribution Management Association and National Association of Chain Drug Stores as
Amici Curiae in Support of Neither Party, Masters Pharm., Inc. v. U.S. Drug Enf’t Admin. (No. 15-1335) (D.C. Cir.
Apr. 4, 2016), 2016 WL 1321983, at *22 [hereinafter Brief for HDMA and NACDS]. The Healthcare Distribution
Management Association (HDMA or HMA)—now known as the Healthcare Distribution Alliance (HDA)—is a
national, not-for-profit trade association that represents the nation’s primary, full-service healthcare distributors
whose membership includes, among others: AmerisourceBergen Drug Corporation, Cardinal Health, Inc., and
McKesson Corporation. See generally HDA, About, https://www.healthcaredistribution.org/about (last visited Aug.
21, 2017). The National Association of Chain Drug Stores (NACDS) is a national, not-for-profit trade association
that represents traditional drug stores and supermarkets and mass merchants with pharmacies whose membership
includes, among others: Walgreen Company, CVS Health, Rite Aid Corporation and Walmart. See generally
NACDS, Mission, https://www.nacds.org/ about/mission/ (last visited Aug. 21, 2017).

                                                        77
         Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 82 of 177. PageID #: 82



prospective customer can be trusted to deliver controlled substances only for lawful purposes.

This responsibility is critical, as … the illegal distribution of controlled substances has a

substantial and detrimental effect on the health and general welfare of the American people.” 99

            178. The Distributor Defendants have admitted that they are responsible for reporting

suspicious orders. 100

            179. The DEA sent a letter to each of the Distributor Defendants on September 27,

2006, warning that it would use its authority to revoke and suspend registrations when

appropriate. The letter expressly states that a distributor, in addition to reporting suspicious

orders, has a “statutory responsibility to exercise due diligence to avoid filling suspicious orders

that might be diverted into other than legitimate medical, scientific, and industrial channels.”101

The letter also instructs that “distributors must be vigilant in deciding whether a prospective

customer can be trusted to deliver controlled substances only for lawful purposes.” 102 The DEA

warns that “even just one distributor that uses its DEA registration to facilitate diversion can

cause enormous harm.” 103




99
   See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control, Drug. Enf’t Admin.,
U.S. Dep’t of Justice, to Cardinal Health (Sept. 27, 2006) [hereinafter “Rannazzisi Letter”] (“This letter is being sent
to every commercial entity in the United States registered with the Drug Enforcement Agency (DEA) to distribute
controlled substances. The purpose of this letter is to reiterate the responsibilities of controlled substance distributors
in view of the prescription drug abuse problem our nation currently faces.”), filed in Cardinal Health, Inc. v. Holder,
No. 1:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-51.
100
   See Brief for HDMA and NACDS, supra, 2016 WL 1321983, at *4 (“[R]egulations . . . in place for more than 40
years require distributors to report suspicious orders of controlled substances to DEA based on information readily
available to them (e.g., a pharmacy’s placement of unusually frequent or large orders).”).
101
      Rannazzisi Letter, supra, at 2.
102
      Id. at 1.
103
      Id. at 2.

                                                           78
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 83 of 177. PageID #: 83



            180. The DEA sent a second letter to each of the Distributor Defendants on December

27, 2007. 104 This letter reminds the Defendants of their statutory and regulatory duties to

“maintain effective controls against diversion” and “design and operate a system to disclose to

the registrant suspicious orders of controlled substances.” 105 The letter further explains:

                  The regulation also requires that the registrant inform the local DEA Division
                  Office of suspicious orders when discovered by the registrant. Filing a monthly
                  report of completed transactions (e.g., “excessive purchase report” or “high unity
                  purchases”) does not meet the regulatory requirement to report suspicious orders.
                  Registrants are reminded that their responsibility does not end merely with the
                  filing of a suspicious order report. Registrants must conduct an independent
                  analysis of suspicious orders prior to completing a sale to determine whether the
                  controlled substances are likely to be diverted from legitimate channels. Reporting
                  an order as suspicious will not absolve the registrant of responsibility if the
                  registrant knew, or should have known, that the controlled substances were being
                  diverted.

                  The regulation specifically states that suspicious orders include orders of unusual
                  size, orders deviating substantially from a normal pattern, and orders of an unusual
                  frequency. These criteria are disjunctive and are not all inclusive. For example, if
                  an order deviates substantially from a normal pattern, the size of the order does not
                  matter and the order should be reported as suspicious. Likewise, a registrant need
                  not wait for a “normal pattern” to develop over time before determining whether a
                  particular order is suspicious. The size of an order alone, whether or not it deviates
                  from a normal pattern, is enough to trigger the registrant’s responsibility to report
                  the order as suspicious. The determination of whether an order is suspicious
                  depends not only on the ordering patterns of the particular customer, but also on
                  the patterns of the registrant’s customer base and the patterns throughout the
                  segment of the regulated industry.

                  Registrants that rely on rigid formulas to define whether an order is suspicious may
                  be failing to detect suspicious orders. For example, a system that identifies orders
                  as suspicious only if the total amount of a controlled substance ordered during one
                  month exceeds the amount ordered the previous month by a certain percentage or
                  more is insufficient. This system fails to identify orders placed by a pharmacy if
                  the pharmacy placed unusually large orders from the beginning of its relationship
                  with the distributor. Also, this system would not identify orders as suspicious if the
                  order were solely for one highly abused controlled substance if the orders never

104
  See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control, Drug. Enf’t Admin.,
U.S. Dep’t of Justice, to Cardinal Health (Dec. 27, 2007), filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-
00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-8.
105
      Id.

                                                       79
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 84 of 177. PageID #: 84



                  grew substantially. Nevertheless, ordering one highly abused controlled substance
                  and little or nothing else deviates from the normal pattern of what pharmacies
                  generally order.

                  When reporting an order as suspicious, registrants must be clear in their
                  communication with DEA that the registrant is actually characterizing an order as
                  suspicious. Daily, weekly, or monthly reports submitted by registrant indicating
                  “excessive purchases” do not comply with the requirement to report suspicious
                  orders, even if the registrant calls such reports “suspicious order reports.”
                  Lastly, registrants that routinely report suspicious orders, yet fill these orders
                  without first determining that order is not being diverted into other than legitimate
                  medical, scientific, and industrial channels, may be failing to maintain effective
                  controls against diversion. Failure to maintain effective controls against diversion
                  is inconsistent with the public interest as that term is used in 21 USC 823 and 824,
                  and may result in the revocation of the registrant’s DEA Certificate of
                  Registration. 106

            Finally, the DEA letter references the Revocation of Registration issued in Southwood

Pharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007), which discusses the obligation to

report suspicious orders and “some criteria to use when determining whether an order is

suspicious.” 107

            181. The Distributor Defendants admit that they “have not only statutory and regulatory

responsibilities to detect and prevent diversion of controlled prescription drugs, but undertake

such efforts as responsible members of society.” 108

            182. The Distributor Defendants knew they were required to monitor, detect and halt

suspicious orders. Industry compliance guidelines established by the Healthcare Distribution

Management Association, the trade association of pharmaceutical distributors, explain that

distributors are “[a]t the center of a sophisticated supply chain” and therefore “are uniquely

situated to perform due diligence in order to help support the security of the controlled


106
      Id.
107
      Id.
108
      See Brief of HDMA, supra, 2012 WL 1637016, at *2.

                                                      80
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 85 of 177. PageID #: 85



substances they deliver to their customers." The guidelines set forth recommended steps in the

“due diligence” process and note in particular: If an order meets or exceeds a distributor’s

threshold, as defined in the distributor’s monitoring system, or the distributor otherwise

characterizes it as an order of interest, the distributor should not ship to the customer, in

fulfillment of that order, any units of the specific drug code product as to which the order met or

exceeded a threshold or as to which the order was otherwise characterized as an order of

interest. 109

         183. Each of the Distributor Defendants sold prescription opioids, including

hydrocodone and/or oxycodone, to retailers in Plaintiff’s Community and/or to retailers from

which Defendants knew prescription opioids were likely to be diverted to Plaintiff’s Community.

         184. Each Distributor Defendant owes a duty to monitor and detect suspicious orders of

prescription opioids.

         185. Each Distributor Defendant owes a duty under federal and state law to investigate

and refuse suspicious orders of prescription opioids.

         186. Each Distributor Defendant owes a duty under federal and state law to report

suspicious orders of prescription opioids.

         187. Each Distributor Defendant owes a duty under federal and state law to prevent the

diversion of prescription opioids into illicit markets in the State and Plaintiff’s Community.

         188. The foreseeable harm resulting from a breach of these duties is the diversion of

prescription opioids for nonmedical purposes and subsequent plague of opioid addiction.




109
    Healthcare Distribution Management Association (HDMA) Industry Compliance Guidelines: Reporting
Suspicious Orders and Preventing Diversion of Controlled Substances, filed in Cardinal Health, Inc. v. Holder, No.
12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No. 1362415 (App’x B).

                                                       81
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 86 of 177. PageID #: 86



        189. The foreseeable harm resulting from the diversion of prescription opioids for

nonmedical purposes is abuse, addiction, morbidity, and mortality in Plaintiff’s Community and

the damages caused thereby.

                         2. The Distributor Defendants Breached Their Duties.

        190. Because distributors handle such large volumes of controlled substances and are the

first major line of defense in the movement of legal pharmaceutical controlled substances from

legitimate channels into the illicit market, it is incumbent on distributors to maintain effective

controls to prevent diversion of controlled substances. Should a distributor deviate from these

checks and balances, the closed system collapses. 110

        191. The sheer volume of prescription opioids distributed to pharmacies in the Plaintiff’s

Community and/or to pharmacies from which the Distributor Defendants knew the opioids were

likely to be diverted into Plaintiff’s Community is excessive for the medical need of the

community and facially suspicious. Some red flags are so obvious that no one who engages in

the legitimate distribution of controlled substances can reasonably claim ignorance of them. 111

        192. The Distributor Defendants failed to report “suspicious orders” originating from

Plaintiff’s Community or that the Distributor Defendants knew were likely to be diverted to

Plaintiff’s Community to the federal and state authorities, including the DEA and/or the state

Board of Pharmacy.

        193. The Distributor Defendants unlawfully filled suspicious orders of unusual size,

orders deviating substantially from a normal pattern and/or orders of unusual frequency in



110
   See Rannazzisi Decl. ¶ 10, filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb. 10,
2012), ECF No. 14-2.
111
   Masters Pharmaceuticals, Inc., 80 Fed. Reg. 55,418-01, 55,482 (Sept. 15, 2015) (citing Holiday CVS, L.L.C.,
d/b/a CVS/Pharmacy Nos. 219 and 5195, 77 Fed. Reg. 62,316, 62,322 (2012)).

                                                     82
         Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 87 of 177. PageID #: 87



Plaintiff’s Community and/or in areas from which the Distributor Defendants knew opioids were

likely to be diverted to Plaintiff’s Community.

           194. The Distributor Defendants breached their duty to monitor, detect, investigate,

refuse, and report suspicious orders of prescription opiates originating from Plaintiff’s

Community and/or in areas from which the Distributor Defendants knew opioids were likely to

be diverted to Plaintiff’s Community.

           195. The Distributor Defendants breached their duty to maintain effective controls

against diversion of prescription opiates into other than legitimate medical, scientific and

industrial channels.

           196. The Distributor Defendants breached their duty to “design and operate a system to

disclose to the registrant suspicious orders of controlled substances” and failed to inform the

authorities including the DEA of suspicious orders when discovered, in violation of their duties

under federal and state law.

           197. The Distributor Defendants breached their duty to exercise due diligence to avoid

filling suspicious orders that might be diverted into channels other than legitimate medical,

scientific and industrial channels. 112

           198. The federal and state laws at issue here are public safety laws.

           199. The Distributor Defendants’ violations of public safety statutes constitute prima

facie evidence of negligence under State law.

           200. The Distributor Defendants supplied prescription opioids to obviously suspicious

physicians and pharmacies, enabled the illegal diversion of opioids, aided criminal activity, and

disseminated massive quantities of prescription opioids into the black market.


112
      See Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d 203, 206 (D.D.C. 2012).

                                                          83
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 88 of 177. PageID #: 88



       201. The unlawful conduct by the Distributor Defendants is purposeful and intentional.

The Distributor Defendants refuse to abide by the duties imposed by federal and state law, which

require Distributor Defendants to legally acquire and maintain a license to distribute prescription

opiates.

       202. The Distributor Defendants acted with actual malice in breaching their duties, i.e.,

they have acted with a conscious disregard for the rights and safety of other persons, and said

actions have a great probability of causing substantial harm.

       203. The Distributor Defendants’ repeated shipments of suspicious orders over an

extended period of time, in violation of public safety statutes and without reporting the

suspicious orders to the relevant authorities demonstrate wanton, willful or reckless conduct or

criminal indifference to civil obligations affecting the rights of others and justifies an award of

punitive damages.

                       3. The Distributor Defendants Have Sought to Avoid and Have
                       Misrepresented Their Compliance with Their Legal Duties.

       204. The Distributor Defendants have repeatedly misrepresented their compliance with

their legal duties under state and federal law and have wrongfully and repeatedly disavowed

those duties in an effort to mislead regulators and the public regarding the Distributor

Defendants’ compliance with their legal duties.

       205. The Distributor Defendants have refused to recognize any duty beyond reporting

suspicious orders. In Masters Pharmaceuticals, the HDMA, a trade association the Distributor

Defendants run, and the NACDS submitted amicus briefs regarding the legal duty of wholesale

distributors. Inaccurately denying the legal duties that the wholesale drug industry has been

tragically recalcitrant in performing, they argued as follows:




                                                  84
         Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 89 of 177. PageID #: 89



                    a. The Associations complained that the “DEA has required distributors not only

                        to report suspicious orders, but to investigate orders (e.g., by interrogating

                        pharmacies and physicians) and take action to halt suspicious orders before

                        they are filled.” 113

                    b. The Associations argued that, “DEA now appears to have changed its position

                        to require that distributors not only report suspicious orders, but investigate

                        and halt suspicious orders. Such a change in agency position must be

                        accompanied by an acknowledgment of the change and a reasoned explanation

                        for it. In other words, an agency must display awareness that it is changing

                        position and show that there are good reasons for the new policy. This is

                        especially important here, because imposing intrusive obligation on distributors

                        threatens to disrupt patient access to needed prescription medications.” 114

                    c. The Associations alleged (inaccurately) that nothing “requires distributors to

                        investigate the legitimacy of orders, or to halt shipment of any orders deemed

                        to be suspicious.” 115

                    d. The Association complained that the purported “practical infeasibility of

                        requiring distributors to investigate and halt suspicious orders (as well as report

                        them) underscores the importance of ensuring that DEA has complied with the

                        APA before attempting to impose such duties.” 116




113
      Brief for HDMA and NACDS, supra, 2016 WL 1321983, at *4–5.
114
      Id. at *8 (citations and quotation marks omitted).
115
      Id. at *14.
116
      Id. at *22.

                                                           85
         Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 90 of 177. PageID #: 90



                   e. The Associations alleged (inaccurately) that “DEA’s regulations [] sensibly

                       impose[] a duty on distributors simply to report suspicious orders, but left it to

                       DEA and its agents to investigate and halt suspicious orders.” 117

                   f. Also inaccurately, the Associations argued that, “[i]mposing a duty on

                       distributors – which lack the patient information and the necessary medical

                       expertise – to investigate and halt orders may force distributors to take a shot-

                       in-the-dark approach to complying with DEA’s demands.” 118

            206. The positions taken by the trade groups is emblematic of the position taken by the

Distributor Defendants in a futile attempt to deny their legal obligations to prevent diversion of

the dangerous drugs. 119

            207. The Court of Appeals for the District of Columbia recently issued its opinion

affirming that a wholesale drug distributor does, in fact, have duties beyond reporting. Masters

Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206 (D.C. Cir. 2017). The D.C. Circuit Court

upheld the revocation of Master Pharmaceutical’s license and determined that DEA regulations

require that, in addition to reporting suspicious orders, distributors must “decline to ship the

order, or conduct some ‘due diligence’ and—if it is able to determine that the order is not likely

to be diverted into illegal channels—ship the order.” Id. at 212. Masters Pharmaceutical was in

violation of legal requirements because it failed to conduct necessary investigations and filled

suspicious orders. Id. at 218–19, 226. A distributor’s investigation must dispel all the red flags

giving rise to suspicious circumstance prior to shipping a suspicious order. Id. at 226. The Circuit



117
      Id. at *24–25.
118
      Id. at 26.
119
    See Brief of HDMA, supra, 2012 WL 1637016, at *3 (arguing the wholesale distributor industry “does not know
the rules of the road because” they claim (inaccurately) that the “DEA has not adequately explained them”).

                                                      86
            Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 91 of 177. PageID #: 91



Court also rejected the argument made by the HDMA and NACDS (quoted above) that,

allegedly, the DEA had created or imposed new duties. Id. at 220.

             208. Wholesale Distributor McKesson recently has been forced to specifically admit to

breaches of its duties to monitor, report, and prevent suspicious orders. Pursuant to an

Administrative Memorandum of Agreement (“2017 Agreement”) between McKesson and the

DEA in January 2017, McKesson admitted that, at various times during the period from January

1, 2009 through the effective date of the Agreement (January 17, 2017), it “did not identify or

report to [the] DEA certain orders placed by certain pharmacies which should have been detected

by McKesson as suspicious based on the guidance contained in the DEA Letters.” 120 Further,

the 2017 Agreement specifically finds that McKesson “distributed controlled substances to

pharmacies even though those McKesson Distribution Centers should have known that the

pharmacists practicing within those pharmacies had failed to fulfill their corresponding

responsibility to ensure that controlled substances were dispensed pursuant to prescriptions

issued for legitimate medical purposes by practitioners acting in the usual course of their

professional practice, as required by 21 C.F.R § 1306.04(a).” 121 McKesson admitted that, during

this time period, it “failed to maintain effective controls against diversion of particular controlled

substances into other than legitimate medical, scientific and industrial channels by sales to

certain of its customers in violation of the CSA and the CSA’s implementing regulations, 21

C.F.R. Part 1300 et seq., at the McKesson Distribution Centers,” including the McKesson

Distribution Center located in “Washington Courthouse, Ohio.” 122 Due to these violations,



120
   See Administrative Memorandum of Agreement between the U.S. Dep’t of Justice, the Drug Enf’t Admin., and
the McKesson Corp. (Jan. 17, 2017), https://www.justice.gov/opa/press-release/file/928476/download.
121
      Id. at 4.
122
      Id.

                                                    87
            Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 92 of 177. PageID #: 92



McKesson agreed that its authority to distribute controlled substances from the Washington

Courthouse, Ohio facility (among other facilities) would be partially suspended. 123

             209. The 2017 Agreement followed a 2008 Settlement Agreement in which McKesson

also admitted failure to report suspicious orders of controlled substances to the DEA. 124 In the

2008 Settlement Agreement, McKesson “recognized that it had a duty to monitor its sales of all

controlled substances and report suspicious orders to DEA,” but had failed to do so. 125 The 2017

Agreement documents that McKesson continued to breach its admitted duties by “fail[ing] to

properly monitor its sales of controlled substances and/or report suspicious orders to DEA, in

accordance with McKesson’s obligations.” 126 As a result of these violations, McKesson was

fined and required to pay to the United States $150,000,000. 127

             210. Even though McKesson had been sanctioned in 2008 for failure to comply with its

legal obligations regarding controlling diversion and reporting suspicious orders, and even

though McKesson had specifically agreed in 2008 that it would no longer violate those

obligations, McKesson continued to violate the laws in contrast to its written agreement not to do

so.

             211. Because of the Distributor Defendants’ refusal to abide by their legal obligations,

the DEA has repeatedly taken administrative action to attempt to force compliance. For example,

in May 2014, the United States Department of Justice, Office of the Inspector General,

123
      Id. at 6.
124
      Id. at 4.
125
      Id.
126
    Id.; see also Settlement Agreement and Release between the U.S. and McKesson Corp., at 5 (Jan. 17, 2017)
[hereinafter 2017 Settlement Agreement and Release] (“McKesson acknowledges that, at various times during the
Covered Time Period [2009-2017], it did not identify or report to DEA certain orders placed by certain pharmacies,
which should have been detected by McKesson as suspicious, in a manner fully consistent with the requirements set
forth in the 2008 MOA.”), https://www.justice.gov/opa/press-release/file/928471/download.
127
      See 2017 Settlement Agreement and Release, supra, at 6.

                                                         88
        Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 93 of 177. PageID #: 93



Evaluation and Inspections Divisions reported that the DEA issued final decisions in 178

registrant actions between 2008 and 2012. 128 The Office of Administrative Law Judges issued a

recommended decision in a total of 117 registrant actions before the DEA issued its final

decision, including 76 actions involving orders to show cause and 41 actions involving

immediate suspension orders. 129 These actions include the following:

               a. On April 24, 2007, the DEA issued an Order to Show Cause and Immediate

                   Suspension Order against the AmerisourceBergen Orlando, Florida distribution

                   center (“Orlando Facility”) alleging failure to maintain effective controls

                   against     diversion    of    controlled    substances.     On     June    22,    2007,

                   AmerisourceBergen entered into a settlement that resulted in the suspension of

                   its DEA registration;

               b. On November 28, 2007, the DEA issued an Order to Show Cause and

                   Immediate Suspension Order against the Cardinal Health Auburn, Washington

                   Distribution Center (“Auburn Facility”) for failure to maintain effective

                   controls against diversion of hydrocodone;

               c. On December 5, 2007, the DEA issued an Order to Show Cause and

                   Immediate Suspension Order against the Cardinal Health Lakeland, Florida

                   Distribution Center (“Lakeland Facility”) for failure to maintain effective

                   controls against diversion of hydrocodone;

               d. On December 7, 2007, the DEA issued an Order to Show Cause and

                   Immediate Suspension Order against the Cardinal Health Swedesboro, New


128
  Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
Administration’s Adjudication of Registrant Actions 6 (2014), https://oig.justice.gov/reports/2014/e1403.pdf.
129
      Id.

                                                     89
Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 94 of 177. PageID #: 94



          Jersey Distribution Center (“Swedesboro Facility”) for failure to maintain

          effective controls against diversion of hydrocodone;

       e. On January 30, 2008, the DEA issued an Order to Show Cause and Immediate

          Suspension Order against the Cardinal Health Stafford, Texas Distribution

          Center (“Stafford Facility”) for failure to maintain effective controls against

          diversion of hydrocodone;

       f. On May 2, 2008, McKesson Corporation entered into an Administrative

          Memorandum of Agreement (“2008 MOA”) with the DEA, which provided

          that McKesson would “maintain a compliance program designed to detect and

          prevent the diversion of controlled substances, inform DEA of suspicious

          orders required by 21 C.F.R. § 1301.74(b), and follow the procedures

          established by its Controlled Substance Monitoring Program;”

       g. On September 30, 2008, Cardinal Health entered into a Settlement and Release

          Agreement and Administrative Memorandum of Agreement with the DEA

          related to its Auburn Facility, Lakeland Facility, Swedesboro Facility and

          Stafford Facility. The document also referenced allegations by the DEA that

          Cardinal failed to maintain effective controls against the diversion of

          controlled substances at its distribution facilities located in McDonough,

          Georgia (“McDonough Facility”); Valencia, California (“Valencia Facility”);

          and Denver, Colorado (“Denver Facility”);

       h. On February 2, 2012, the DEA issued an Order to Show Cause and Immediate

          Suspension Order against the Lakeland Facility for failure to maintain effective

          controls against diversion of oxycodone;



                                       90
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 95 of 177. PageID #: 95



                i. On December 23, 2016, Cardinal Health agreed to pay a $44 million fine to the

                    DEA to resolve the civil penalty portion of the administrative action taken

                    against the Lakeland Facility; and

                j. On January 5, 2017, McKesson Corporation entered into an Administrative

                    Memorandum Agreement with the DEA wherein it agreed to pay a $150

                    million civil penalty for violation of the 2008 MOA as well as failure to

                    identify and report suspicious orders at its facilities in Aurora, Colorado;

                    Aurora, Illinois; Delran, New Jersey; LaCrosse, Wisconsin; Lakeland, Florida;

                    Landover, Maryland; La Vista, Nebraska; Livonia, Michigan; Livonia,

                    Michigan; Methuan, Massachusetts; Santa Fe Springs, California; Washington

                    Courthouse, Ohio; and West Sacramento, California.


        212. Rather than abide by their non-delegable duties under public safety laws, the

Distributor Defendants, individually and collectively through trade groups in the industry,

pressured the U.S. Department of Justice to “halt” prosecutions and lobbied Congress to strip the

DEA of its ability to immediately suspend distributor registrations. The result was a “sharp drop

in enforcement actions” and the passage of the “Ensuring Patient Access and Effective Drug

Enforcement Act,” which, ironically, raised the burden for the DEA to revoke a distributor’s

license from “imminent harm” to “immediate harm” and provided the industry the right to “cure”

any violations of law before the DEA can issue a suspension order. 130



130
   See Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid Epidemic
Grew Out of Control, Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-dea-slowed-
enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator Calls for Investigation of
DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6, 2017,
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-enforcement-
slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html; Eric Eyre, DEA Agent: “We Had No

                                                      91
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 96 of 177. PageID #: 96



        213. In addition to taking actions to limit regulatory prosecutions and suspensions, the

Distributor Defendants undertook to fraudulently convince the public that they were complying

with their legal obligations, including those imposed by licensing regulations. Through such

statements, the Distributor Defendants attempted to assure the public they were working to curb

the opioid epidemic.

        214. For example, a Cardinal Health executive claimed that it uses “advanced analytics”

to monitor its supply chain and represented that it was being “as effective and efficient as

possible in constantly monitoring, identifying, and eliminating any outside criminal activity.”131

Given the sales volumes and the company’s history of violations, this executive was either not

telling the truth or, if Cardinal Health had such a system, it ignored the results.

        215. Similarly, Defendant McKesson publicly stated that it has a “best-in-class

controlled substance monitoring program to help identify suspicious orders” and claimed it is

“deeply passionate about curbing the opioid epidemic in our country.” 132 Again, given

McKesson’s historical conduct, this statement is either false, or the company ignored outputs of

the monitoring program.

        216. By misleading the public about the effectiveness of their controlled substance

monitoring programs, the Distributor Defendants successfully concealed the facts sufficient to

arouse suspicion of the claims that the Plaintiff now asserts. The Plaintiff did not know of the



Leadership” in WV Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb. 18, 2017,
http://www.wvgazettemail.com/news/20170218/dea-agent-we-had-no-leadership-in-wv-amid-flood-of-pain-pills-.
131
   Lenny Bernstein, et al., How Drugs Intended for Patients Ended Up in the Hands of Illegal Users: “No One Was
Doing Their Job,” Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/how-drugs-intended-
for-patients-ended-up-in-the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-
8ff7-7b6c1998b7a0_story.html.
132
   Scott Higham, et al., Drug Industry Hired Dozens of Officials from the DEA as the Agency Tried to Curb Opioid
Abuse, Wash. Post, Dec. 22, 2016, https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-
dea-to-pharmaceutical-industry/2016/12/22/55d2e938-c07b-11e6-b527-949c5893595e_story.html.

                                                      92
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 97 of 177. PageID #: 97



existence or scope of Distributor Defendants’ industry-wide fraud and could not have acquired

such knowledge earlier through the exercise of reasonable diligence.

       217. Meanwhile, the opioid epidemic rages unabated in the Nation, the State, and

Plaintiff’s Community.

       218. The epidemic still rages because the fines and suspensions imposed by the DEA do

not change the conduct of the industry. The distributors, including the Distributor Defendants,

pay fines as a cost of doing business in an industry that generates billions of dollars in annual

revenue. They hold multiple DEA registration numbers, and when the DEA suspends one

facility, they simply ship from another facility.

       219. Plaintiff’s racketeering allegations below allege in greater detail the wrongful

actions and omissions of the Distributor Defendants, which have caused the diversion of opioids

and have been a substantial contributing factor to and/or proximate cause of the opioid crisis.

       220. The Distributor Defendants have abandoned their duties imposed under federal and

state law, taken advantage of a lack of DEA law enforcement and abused the privilege of

distributing controlled substances in the State and Plaintiff’s Community.

                    D. THE MANUFACTURER DEFENDANTS’ UNLAWFUL FAILURE
                    TO PREVENT DIVERSION AND MONITOR, REPORT AND
                    PREVENT SUSPICIOUS ORDERS.

       221. The same legal duties to prevent diversion and to monitor, report, and prevent

suspicious orders of prescription opioids that were incumbent upon the Distributor Defendants

were also legally required of the Manufacturer Defendants under federal and Alabama law.

       222. Under Alabama and federal law, the Manufacturer Defendants were required to

comply with substantially the same licensing and permitting requirements as the Distributor

Defendants and the same rules regarding prevention of diversion and reporting suspicious orders,

as set out above.
                                                    93
     Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 98 of 177. PageID #: 98



       223.   Like the Distributor Defendants, the Manufacturer Defendants were required to

register with the DEA to manufacture schedule II controlled substances like prescription opioids.

See 21 U.S.C. § 823(a). A requirement of such registration is the:

         maintenance of effective controls against diversion of particular controlled
         substances and any controlled substance in schedule I or II compounded
         therefrom into other than legitimate medical, scientific, research, or industrial
         channels, by limiting the importation and bulk manufacture of such controlled
         substances to a number of establishments which can produce an adequate and
         uninterrupted supply of these substances under adequately competitive
         conditions for legitimate medical, scientific, research, and industrial purposes...

21 U.S.C. § 823(a)(1).

       224. Additionally, as “registrants” under Section 823, the Manufacturer Defendants also

were required to monitor, report and prevent suspicious orders of controlled substances:

           The registrant shall design and operate a system to disclose to the registrant
       suspicious orders of controlled substances. The registrant shall inform the Field
       Division Office of the Administration in his area of suspicious orders when
       discovered by the registrant. Suspicious orders include orders of unusual size,
       orders deviating substantially from a normal pattern, and orders of unusual
       frequency.

21 C.F.R. § 1301.74. See also 21 C.F.R. § 1301.02 (“Any term used in this part shall have the

definition set forth in section 102 of the Act (21 U.S.C. 802) or part 1300 of this chapter.”); 21

C.F.R. § 1300.01 (“Registrant means any person who is registered pursuant to either section 303

or section 1008 of the Act (21 U.S.C. 823 or 958).”) Like the Distributor Defendants, the

Manufacturer Defendants breached these duties.

       225. The Manufacturer Defendants had access to and possession of the information

necessary to monitor, report and prevent suspicious orders and to prevent diversion. The

Manufacturer Defendants engaged in the practice of paying “chargebacks” to opioid distributors.

A chargeback is a payment made by a manufacturer to a distributor after the distributor sells the

manufacturer’s product at a price below a specified rate. After a distributor sells a

                                                94
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 99 of 177. PageID #: 99



manufacturer’s product to a pharmacy, for example, the distributor requests a chargeback from

the manufacturer and, in exchange for the payment, the distributor identifies to the manufacturer

the product, volume and the pharmacy to which it sold the product. Thus, the Manufacturer

Defendants knew – just as the Distributor Defendants knew – the volume, frequency and pattern

of opioid orders being placed and filled. The Manufacturer Defendants built receipt of this

information into the payment structure for the opioids provided to the opioid distributors.

        226. Federal statutes and regulations – and Alabama law incorporating those

requirements – are clear: just like opioid distributors, the law requires opioid manufacturers to

“design and operate a system to disclose . . . suspicious orders of controlled substances” and to

maintain “effective controls against diversion.” 21 C.F.R. § 1301.74; 21 U.S.C. § 823(a)(1).

        227. The Department of Justice recently has confirmed the suspicious order obligations

clearly imposed by federal law upon opioid manufacturers, fining Mallinckrodt $35 million for

failure to report suspicious orders of controlled substances, including opioids, and for violating

recordkeeping requirements. 133

        228. In the press release accompanying the settlement, the Department of Justice stated:

Mallinckrodt “did not meet its obligations to detect and notify DEA of suspicious orders of

controlled substances such as oxycodone, the abuse of which is part of the current opioid

epidemic. These suspicious order monitoring requirements exist to prevent excessive sales of

controlled substances, like oxycodone . . . Mallinckrodt’s actions and omissions formed a link in

the chain of supply that resulted in millions of oxycodone pills being sold on the street. . . .




133
   See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35 Million Settlement for Failure
to Report Suspicious Orders of Pharmaceutical Drugs and for Recordkeeping Violations (July 11, 2017),
https://www.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-report-suspicious-
orders.

                                                       95
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 100 of 177. PageID #: 100



Manufacturers and distributors have a crucial responsibility to ensure that controlled substances

do not get into the wrong hands[.]” 134

            229. The settlement resolved, inter alia, government’s allegations that “Mallinckrodt

failed to design and implement an effective system to detect and report ‘suspicious orders’ for

controlled substances – orders that are unusual in their frequency, size, or other patterns . . . [and]

Mallinckrodt supplied distributors, and the distributors then supplied various U.S. pharmacies

and pain clinics, an increasingly excessive quantity of oxycodone pills without notifying DEA of

these suspicious orders.” 135

            230. The Memorandum of Agreement Mallinckrodt entered into (“2017 Mallinckrodt

MOA”) avers “[a]s a registrant under the CSA, Mallinckrodt had a responsibility to maintain

effective controls against diversion, including a requirement that it review and monitor these

sales and report suspicious orders to DEA.” 136

            231. The 2017 Mallinckrodt MOA further details the DEA’s allegations regarding

Mallinckrodt’s failures to fulfill its legal duties as an opioid manufacturer:

                   With respect to its distribution of oxycodone and hydrocodone products,
                   Mallinckrodt’s alleged failure to distribute these controlled substances in a
                   manner authorized by its registration and Mallinckrodt’s alleged failure to
                   operate an effective suspicious order monitoring system and to report
                   suspicious orders to the DEA when discovered as required by and in
                   violation of 21 C.F.R. § 1301.74(b). The above includes, but is not limited
                   to Mallinckrodt’s alleged failure to:

                    i. conduct adequate due diligence of its customers;

                   ii. detect and report to the DEA orders of unusual size and frequency;


134
      Id.
135
      Id.
136
    Administrative Memorandum of Agreement between the United States Department of Justice, the Drug
Enforcement Agency, and Mallinckrodt, plc. and its subsidiary Mallinckrodt, LLC (July 10, 2017),
https://www.justice.gov/usao-edmi/press-release/file/986026/download. (“2017 Mallinckrodt MOA”).

                                                    96
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 101 of 177. PageID #: 101



                   iii. detect and report to the DEA orders deviating substantially from
                       normal patterns including, but not limited to, those identified in letters
                       from the DEA Deputy Assistant Administrator, Office of Diversion
                       Control, to registrants dated September 27, 2006 and December 27,
                       2007:

                            1. orders that resulted in a disproportionate amount of a
                            substance which is most often abused going to a particular
                            geographic region where there was known diversion,

                            2. orders that purchased a disproportionate amount of a
                            substance which is most often abused compared to other products,
                            and

                            3. orders from downstream customers to distributors who were
                            purchasing from multiple different distributors, of which
                            Mallinckrodt was aware;

                  iv. use “chargeback” information from its distributors to evaluate
                     suspicious orders. Chargebacks include downstream purchasing
                     information tied to certain discounts, providing Mallinckrodt with data
                     on buying patterns for Mallinckrodt products; and

                   v. take sufficient action to prevent recurrence of diversion by downstream
                     customers after receiving concrete information of diversion of
                     Mallinckrodt product by those downstream customers. 137

           232. Mallinckrodt agreed that its “system to monitor and detect suspicious orders did not

meet the standards outlined in letters from the DEA Deputy Administrator, Office of Diversion

Control, to registrants dated September 27, 2006 and December 27, 2007.” Mallinckrodt further

agreed that it “recognizes the importance of the prevention of diversion of the controlled

substances they manufacture” and would “design and operate a system that meets the

requirements of 21 CFR 1301.74(b) . . . [such that it would] utilize all available transaction

information to identify suspicious orders of any Mallinckrodt product. Further, Mallinckrodt




137
      2017 Mallinckrodt MOA at p. 2-3.

                                                    97
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 102 of 177. PageID #: 102



agrees to notify DEA of any diversion and/or suspicious circumstances involving any

Mallinckrodt controlled substances that Mallinckrodt discovers.” 138

            233. Mallinckrodt acknowledged that “[a]s part of their business model Mallinckrodt

collects transaction information, referred to as chargeback data, from their direct customers

(distributors). The transaction information contains data relating to the direct customer sales of

controlled substances to ‘downstream’ registrants.” Mallinckrodt agreed that, from this data, it

would “report to the DEA when Mallinckrodt concludes that the chargeback data or other

information indicates that a downstream registrant poses a risk of diversion.” 139

            234. The same duties federal law imposed on Mallinckrodt were imposed upon all

Manufacturer Defendants.

            235. The same business practices Mallinckrodt utilized regarding “charge backs” and

receipt and review of data from opioid distributors as to orders of opioids were utilized industry-

wide among opioid manufacturers and distributors, including, upon information and belief, the

other Manufacturer Defendants.

            236. Through, inter alia, the chargeback data, the Manufacturer Defendants could

monitor suspicious orders of opioids.

            237. The Manufacturer Defendants failed to monitor, report and halt suspicious orders

of opioids as required by federal law.

            238. The Manufacturer Defendants’ failures to monitor, report and halt suspicious orders

of opioids were intentional and unlawful.

            239. The Manufacturer Defendants have misrepresented their compliance with federal

law.

138
      Id. at 3-4.
139
      Id. at p.5.

                                                   98
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 103 of 177. PageID #: 103



            240. The Manufacturer Defendants enabled the supply of prescription opioids to

obviously suspicious physicians and pharmacies, enabled the illegal diversion of opioids, aided

criminal activity and disseminated massive quantities of prescription opioids into the black

market.

            241. Plaintiff’s racketeering allegations below allege in greater detail the wrongful

actions and omissions of the Manufacturer Defendants, which have caused the diversion of

opioids and have been a substantial contributing factor to and/or proximate cause of the opioid

crisis.

            242. The Manufacturer Defendants’ actions and omissions in failing to effectively

prevent diversion and failing to monitor, report, and prevent suspicious orders have enabled the

unlawful diversion of opioids into Plaintiff’s Community.

                          E. DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF
                          LEGAL DUTIES CAUSED THE HARM ALLEGED HEREIN AND
                          SUBSTANTIAL DAMAGES.

            243. As the Manufacturer Defendants’ efforts to expand the market for opioids have

increased, so have the rates of prescription and sale of their products — and the rates of opioid-

related substance abuse, hospitalization, and death among the people of the State and the

Plaintiff’s Community. The Distributor Defendants have continued to unlawfully ship these

massive quantities of opioids into communities like the Plaintiff’s Community, fueling the

epidemic.

            244. There is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

associated adverse outcomes.” 140



140
      See Dart, et al., supra.

                                                  99
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 104 of 177. PageID #: 104



         245. Opioid analgesics are widely diverted and improperly used, and the widespread use

of the drugs has resulted in a national epidemic of opioid overdose deaths and addictions. 141

         246. The epidemic is “directly related to the increasingly widespread misuse of powerful

opioid pain medications.” 142

         247. The increased abuse of prescription painkillers, along with growing sales, has

contributed to a large number of overdoses and deaths. 143

         248. As shown above, the opioid epidemic has escalated in Plaintiff’s Community with

devastating effects: substantial opiate-related substance abuse, hospitalization, and death that

mirrors Defendants’ increased distribution of opiates.

         249. Because of the well-established relationship between the use of prescription opiates

and the use of non-prescription opioids, like heroin, the massive distribution of opioids to

Plaintiff’s Community and areas from which such opioids are being diverted into Plaintiff’s

Community has resulted in the Defendant-caused opioid epidemic including heroin addiction,

abuse and death.

         250. Prescription opioid abuse, addiction, morbidity and mortality are hazards to public

health and safety in the State and in Plaintiff’s Community.

         251. Heroin abuse, addiction, morbidity, and mortality are hazards to public health and

safety in the State and in Plaintiff’s Community.

         252. Defendants repeatedly and purposefully breached their duties under state and

federal law, and such breaches are direct and proximate causes of and/or substantial factors



141
    See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
Strategies, 374 N. Eng. J. Med. 1253 (2016).
142
    See Califf et al., supra .
143
    See Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., supra.

                                                    100
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 105 of 177. PageID #: 105



leading to the widespread diversion of prescription opioids for nonmedical purposes into the

Plaintiff’s Community.

           253. The unlawful diversion of prescription opioids is a direct and proximate cause of

and/or substantial factor leading to the opioid epidemic, prescription opioid abuse, addiction,

morbidity, and mortality in the State and Plaintiff’s Community. This diversion and the epidemic

are direct causes of foreseeable harms the Plaintiff and Plaintiff’s Community have incurred.

           254. Defendants’ intentional and/or unlawful conduct resulted in direct and foreseeable,

past and continuing economic damages for which Plaintiff seeks relief, as alleged herein.

Plaintiff also seeks the means to abate the epidemic created by Defendants’ wrongful and/or

unlawful conduct.

           255. Plaintiff seeks economic damages from the Defendants as reimbursement for the

costs associated with past efforts to eliminate the hazards to public health and safety.

           256. Plaintiff seeks economic damages from the Defendants to pay for the cost to

permanently eliminate the hazards to public health and safety and abate the temporary public

nuisance.

           257. To eliminate the hazard to public health and safety and abate the public nuisance, a

“multifaceted, collaborative public health and law enforcement approach is urgently needed.” 144

           258. A comprehensive response to this crisis must focus on preventing new cases of

opioid addiction, identifying opioid-addicted individuals early and ensuring access to effective

opioid addiction treatment while safely meeting the needs of patients experiencing pain. 145



144
      See Rudd et al., supra, at 1145.
145
   See Johns Hopkins Bloomberg School of Public Health, The Prescription Opioid Epidemic: An Evidence-Based
Approach (G. Caleb Alexander et al. eds., 2015), http://www.jhsph.edu/research/centers-and-institutes/center-for-
drug-safety-and-effectiveness/research/prescription-opioids/JHSPH_OPIOID_EPIDEMIC_REPORT.pdf.

                                                      101
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 106 of 177. PageID #: 106



         259. These community-based problems require community-based solutions that

“budgetary constraints at the state and Federal levels” have limited. 146

         260. Having profited enormously through the aggressive sale, misleading promotion and

irresponsible distribution of opiates, Defendants should be required to take responsibility for the

financial burdens their conduct has inflicted upon the Plaintiff and Plaintiff’s Community.

                    F. STATUTES OF LIMITATIONS ARE TOLLED AND DEFENDANTS
                    ARE ESTOPPED FROM ASSERTING STATUTES OF LIMITATIONS
                    AS DEFENSES.

                        1. Continuing Conduct.

         261. Plaintiff contends it continues to suffer harm from Defendants’ unlawful actions.

         262. Defendants’ continued tortious and unlawful conduct causes a repeated or

continuous injury. The damages have not occurred all at once, but have continued to occur and

increase as time progresses. The tort is not completed nor have all the damages been incurred

until the wrongdoing ceases. Defendants’ wrongdoing and unlawful activity have not ceased.

The public nuisance remains unabated.

                        2. Equitable Estoppel.

         263. Defendants are equitably estopped from relying upon a statute of limitations

defense because they undertook efforts to purposefully conceal their unlawful conduct and

fraudulently assure the public, including the State, the Plaintiff and Plaintiff’s Community, that

they were undertaking efforts to comply with their obligations under the state and federal

controlled substances laws, all with the goal of protecting their registered manufacturer or

distributor status in the State and continuing to generate profits. Notwithstanding the allegations




146
   See Office of Nat’l Drug Control Policy, Exec. Office of the President, Epidemic: Responding to America’s
Prescription Drug Abuse Crisis (2011), https://www.ncjrs.gov/pdffiles1/ondcp/rx_abuse_plan.pdf.

                                                   102
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 107 of 177. PageID #: 107



set forth above, the Defendants affirmatively assured the public, including the State, the Plaintiff

and Plaintiff’s Community, that they are working to curb the opioid epidemic.

            264. For example, a Cardinal Health executive claimed that it uses “advanced analytics”

to monitor its supply chain and assured the public it was being “as effective and efficient as

possible in constantly monitoring, identifying, and eliminating any outside criminal activity.” 147

            265. Similarly, McKesson publicly stated that it has a “best-in-class controlled substance

monitoring program to help identify suspicious orders,” and claimed it is “deeply passionate

about curbing the opioid epidemic in our country.” 148

            266. Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, the Distributor Defendants, through their trade associations, HDMA and

NACDS, filed an amicus brief in Masters Pharmaceuticals, which made the following

statements: 149

            a.     “HDMA and NACDS members not only have statutory and regulatory

responsibilities to guard against diversion of controlled prescription drugs, but undertake such

efforts as responsible members of society.”

            b.     “DEA regulations that have been in place for more than 40 years require

distributors to report suspicious orders of controlled substances to DEA based on information

readily available to them (e.g., a pharmacy’s placement of unusually frequent or large orders).”

            c.     “Distributors take seriously their duty to report suspicious orders, utilizing both

computer algorithms and human review to detect suspicious orders based on the generalized

information that is available to them in the ordering process.”

147
      Bernstein et al., supra.
148
      Higham et al., supra.
149
      Brief for HDMA and NACDS, supra, 2016 WL 1321983, at *3-4, *25.

                                                     103
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 108 of 177. PageID #: 108



       d.     “A particular order or series of orders can raise red flags because of its unusual

size, frequency, or departure from typical patterns with a given pharmacy.”

       e.     “Distributors also monitor for and report abnormal behavior by pharmacies placing

orders, such as refusing to provide business contact information or insisting on paying in cash.”

       Through the above statements made on their behalf by their trade associations and other

similar statements assuring their continued compliance with their legal obligations, the

Distributor Defendants not only acknowledged that they understood their obligations under the

law, but they further affirmed that their conduct was in compliance with those obligations.

       267. The Distributor Defendants have also concealed and prevented discovery of

information, including data from the ARCOS database, that will confirm their identities and the

extent of their wrongful and illegal activities.

       268. The Manufacturer Defendants distorted the meaning or import of studies they cited

and offered them as evidence for propositions the studies did not support. The Manufacturer

Defendants invented “pseudoaddiction” and promoted it to an unsuspecting medical community.

The Manufacturer Defendants provided the medical community with false and misleading

information about ineffectual strategies to avoid or control opioid addiction. The Manufacturer

Defendants recommended to the medical community that dosages be increased, without

disclosing the risks. The Manufacturer Defendants spent millions of dollars over a period of

years on a misinformation campaign aimed at highlighting opioids’ alleged benefits, disguising

the risks and promoting sales. The Manufacturer Defendants’ campaign to misrepresent and

conceal the truth about the opioid drugs that they were aggressively pushing in the State and in

Plaintiff’s Community deceived the medical community, consumers, the State and Plaintiff’s

Community.



                                                   104
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 109 of 177. PageID #: 109



       269. Defendants intended that their actions and omissions would be relied upon,

including by Plaintiff and Plaintiff’s Community. Plaintiff and Plaintiff’s Community did not

know and did not have the means to know the truth, due to Defendants’ actions and omissions.

       270. The Plaintiff and Plaintiff’s Community reasonably relied on Defendants’

affirmative statements regarding their purported compliance with their obligations under the law

and consent orders.

                       3. Fraudulent Concealment.

       271. The Plaintiff’s claims are further subject to equitable tolling, stemming from

Defendants’ knowing and fraudulent concealment of the facts alleged herein. As alleged herein,

Defendants knew of the wrongful acts set forth above, had material information pertinent to their

discovery, and concealed them from the Plaintiff and Plaintiff’s Community. The Plaintiff did

not know, or could not have known through the exercise of reasonable diligence, of its causes of

action, as a result of Defendants’ conduct.

       272. The purposes of the statutes of limitations periods are satisfied because Defendants

cannot claim prejudice due to a late filing where the Plaintiff filed suit promptly upon

discovering the facts essential to its claims, described herein, which Defendants knowingly

concealed.

       273. In light of their statements to the media, in legal filings and in settlements, it is

clear that Defendants had actual or constructive knowledge that their conduct was deceptive, in

that they consciously concealed the schemes set forth herein.

       274. Defendants continually and secretly engaged in their scheme to avoid compliance

with their legal obligations. Only Defendants and their agents knew or could have known about

Defendants’ unlawful actions because Defendants made deliberate efforts to conceal their



                                              105
    Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 110 of 177. PageID #: 110



conduct. As a result of the above, the Plaintiff was unable to obtain vital information bearing on

its claims absent any fault or lack of diligence on its part.

                               V. LEGAL CAUSES OF ACTION

                                            COUNT I
                                      PUBLIC NUISANCE
                                     (Against All Defendants)

       275. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges as follows.

       276. Each Defendant is liable for public nuisance because its conduct at issue has caused

an unreasonable and substantial interference with a right common to the general public, which is

the proximate cause of and/or a substantial factor leading to Plaintiff’s injury. See Restatement

Second, Torts § 821B.

       277. Under Alabama Law, a nuisance “is anything that works hurt, inconvenience, or

damage to another.” ALA. CODE § 6-5-120. “A public nuisance is one which damages all persons

who come within the sphere of its operation, though it may vary in its effects on

individuals.” ALA. CODE § 6-5-121.

       278. Alabama law further declares “[t]he conducting of a business, trade, industry or

occupation . . . in such a manner as to make it a menace, or likely to become a menace, to public

health” constitutes a “public nuisance per se.” ALA. CODE § 22-10-1.

       279. Defendants have created a public nuisance under Alabama law.

       280. Plaintiff has standing to bring claims for nuisance due to the opioid epidemic

affecting and causing harm in Plaintiff’s Community.

       281. Plaintiff also specifically has standing to pursue an action against Defendants for

public nuisance under Alabama law. See e.g., ALA. CODE § 6-5-122 (1975) (“[a]ll

municipalities in the State of Alabama may commence an action in the name of the city to abate
                                                    106
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 111 of 177. PageID #: 111



or enjoin any public nuisance injurious to the health, morals, comfort, or welfare of the

community or any portion thereof.”).

       282. By causing dangerously addictive drugs to flood the community and be diverted for

illicit purposes, in contravention of federal and State law, each Defendant has injuriously

affected rights common to the general public, specifically including the rights of the people of

the Plaintiff’s Community to public health, public safety, public peace, public comfort, and

public convenience. The public nuisance caused by the diversion of dangerous drugs has caused

substantial annoyance, inconvenience and injury to the public.

       283. By selling dangerously addictive opioid drugs diverted from a legitimate medical,

scientific, or industrial purpose, Defendants have committed a course of conduct that injuriously

affects the safety, health, and morals of the people of the Plaintiff’s Community.

       284. By failing to maintain a closed system that guards against diversion of dangerously

addictive drugs for illicit purposes, Defendants injuriously affected public rights, including the

right to public health, public safety, public peace, and public comfort of the people of the

Plaintiff’s Community.

       285. Plaintiff alleges that Defendants’ wrongful and illegal actions have created a public

nuisance. Each Defendant is liable for public nuisance because its conduct at issue has caused an

unreasonable interference with a right common to the general public.

       286. The Defendants have intentionally and/or unlawfully created an absolute nuisance.

       287. The residents of Plaintiff’s Community have a common right to be free from

conduct that creates an unreasonable jeopardy to the public health, welfare, and safety and to be

free from conduct that creates a disturbance and reasonable apprehension of danger to person and

property.



                                               107
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 112 of 177. PageID #: 112



       288. Defendants intentionally, unlawfully and recklessly manufacture, market,

distribute, and sell prescription opioids that Defendants know or reasonably should know will be

diverted, causing widespread distribution of prescription opioids in and/or to Plaintiff’s

Community, resulting in addiction and abuse; an elevated level of crime, death and injuries to the

residents of Plaintiff’s Community; a higher level of fear, discomfort and inconvenience to the

residents of Plaintiff’s Community; and direct costs to Plaintiff’s Community.

       289. Defendants have unlawfully and/or intentionally caused and permitted dangerous

drugs under their control to be diverted such as to injure the Plaintiff’s Community and its

residents.

       290. Defendants have unlawfully and/or intentionally distributed opioids or caused

opioids to be distributed without maintaining effective controls against diversion. Such conduct

is illegal. Defendants’ failures to maintain effective controls against diversion include

Defendants’ failure to effectively monitor for suspicious orders, report suspicious orders, and/or

stop shipment of suspicious orders.

       291. Defendants have caused a significant and unreasonable interference with the public

health, safety, welfare, peace, comfort, convenience and ability to be free from disturbance and

reasonable apprehension of danger to person or property.

       292. Defendants’ conduct in illegally distributing and selling prescription opioids or

causing such opioids to be distributed and sold where Defendants know or reasonably should

know such opioids will be diverted, possessed, and/or used illegally in Plaintiff’s Community is

of a continuing nature.

       293. Defendants’ actions have been of a continuing nature and have produced a

significant effect upon the public’s rights, including the public’s right to health and safety.



                                                 108
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 113 of 177. PageID #: 113



       294. A violation of any rule or law controlling the distribution of a drug of abuse in

Plaintiff’s Community and the State is a public nuisance.

       295. Statute and regulation proscribe Defendants’ distribution of opioids while failing to

maintain effective controls against diversion.

       296. Defendants’ ongoing conduct produces an ongoing nuisance, as the prescription

opioids that they allow and/or cause to be illegally distributed and possessed in Plaintiff’s

Community will be diverted, leading to abuse, addiction, crime, and public health costs.

       297. Because of the continued use and addiction caused by these illegally distributed

opioids, the public will continue to fear for its health, safety, and welfare and will be subjected to

conduct that creates a disturbance and reasonable apprehension of danger to person and property.

       298. Defendants know, or reasonably should know, that their conduct will have an

ongoing detrimental effect upon the public health, safety, and welfare and the public’s ability to

be free from disturbance and reasonable apprehension of danger to person and property.

       299. Defendants know, or reasonably should know, that their conduct causes an

unreasonable invasion of the public right to health, safety, and welfare and the public’s ability to

be free from disturbance and reasonable apprehension of danger to person and property.

       300. Defendants are aware, and at a bare minimum certainly should be aware, of the

unreasonable interference that their conduct has caused in Plaintiff’s Community. Defendants are

in the business of manufacturing, marketing, selling, and distributing prescription drugs,

including opioids, which Defendants specifically know to be dangerous under federal law. See

e.g., 21 U.S.C. § 812 (b)(2).

       301. Defendants’ conduct in marketing, distributing, and selling prescription opioids

which the Defendants know, or reasonably should know, likely will be diverted for non-



                                                 109
    Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 114 of 177. PageID #: 114



legitimate, non-medical use creates a strong likelihood that these illegal distributions of opioids

will cause death and injuries to residents in Plaintiff’s Community and otherwise significantly

and unreasonably interfere with public health, safety, and welfare and with the public’s right to

be free from disturbance and reasonable apprehension of danger to person and property.

       302. It is, or should be, reasonably foreseeable to Defendants that their conduct will

cause deaths and injuries to residents in Plaintiff’s Community and will otherwise significantly

and unreasonably interfere with public health, safety, and welfare and with the public’s right to

be free from disturbance and reasonable apprehension of danger to person and property.

       303. The prevalence and availability of diverted prescription opioids in the hands of

irresponsible persons and persons with criminal purposes in Plaintiff’s Community not only

causes deaths and injuries, but also creates a palpable climate of fear among residents in

Plaintiff’s Community where opioid diversion, abuse, and addiction are prevalent and where

diverted opioids tend to be used frequently.

       304. Defendants’ conduct makes it easier for persons to divert prescription opioids,

constituting a dangerous threat to the public.

       305. Defendants’ actions were, at the least, a substantial factor in opioids becoming

widely available and widely used for non-medical purposes. Because of Defendants’ special

positions within the closed system of opioid distribution, but for Defendants’ actions, opioid use

would not have become so widespread, and the enormous public health hazard of prescription

opioid and heroin overuse, abuse and addiction that now exists would have been averted.

        306. The presence of diverted prescription opioids in Plaintiff’s Community and the

consequence of prescription opioids having been diverted in Plaintiff’s Community proximately

results in and/or substantially contributes to the creation of significant costs to the Plaintiff and to



                                                 110
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 115 of 177. PageID #: 115



Plaintiff’s Community in order to enforce the law, equip its police force and treat the victims of

opioid abuse and addiction.

       307. Stemming the flow of illegally distributed prescription opioids and abating the

nuisance caused by the illegal flow of opioids will help to alleviate this problem, save lives,

prevent injuries, and make Plaintiff’s Community a safer place to live.

       308. Defendants’ conduct is a direct and proximate cause of and/or a substantial

contributing factor to opioid addiction and abuse in Plaintiff’s Community and costs borne by

Plaintiff’s Community and the Plaintiff, as well as a significant and unreasonable interference

with public health, safety, and welfare and with the public’s right to be free from disturbance and

reasonable apprehension of danger to person and property.

       309. Defendants’ conduct constitutes a public nuisance and, if unabated, will continue to

threaten the health, safety, and welfare of the residents of Plaintiff’s Community, creating an

atmosphere of fear and addiction that tears at the residents’ sense of well-being and security.

Plaintiff has a clearly ascertainable right to abate conduct that perpetuates this nuisance.

       310. Defendants created an absolute nuisance. Defendants’ actions created and expanded

the abuse of opioids, which are dangerously addictive, and the ensuing associated plague of

prescription opioid and heroin addiction. Defendants knew the dangers to public health and

safety that diversion of opioids would create in Plaintiff’s Community; however, Defendants

intentionally and/or unlawfully failed to maintain effective controls against diversion through

proper monitoring, reporting and refusal to fill suspicious orders of opioids. Defendants

intentionally and/or unlawfully distributed opioids or caused opioids to be distributed without

reporting or refusing to fill suspicious orders or taking other measures to maintain effective

controls against diversion. Defendants intentionally and/or unlawfully continued to ship and



                                                 111
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 116 of 177. PageID #: 116



failed to halt suspicious orders of opioids or caused such orders to be shipped. Defendants

intentionally and/or unlawfully marketed opioids in manners they knew to be false and

misleading. Such actions were inherently dangerous.

       311. Defendants knew prescription opioids have a high likelihood of being diverted. It

was foreseeable to Defendants that where Defendants distributed prescription opioids or caused

such opioids to be distributed without maintaining effective controls against diversion, including

monitoring, reporting and refusing shipment of suspicious orders, that the opioids would be

diverted and create an opioid abuse nuisance in Plaintiff’s Community.

       312. Defendants’ actions also created a qualified nuisance. Defendants acted recklessly,

negligently and/or carelessly, in breach of their duties to maintain effective controls against

diversion, thereby creating an unreasonable risk of harm.

       313. Defendants acted with actual malice because Defendants acted with a conscious

disregard for the rights and safety of other persons, and said actions have a great probability of

causing substantial harm.

       314. The damages available to the Plaintiff include, inter alia, recoupment of

governmental costs, flowing from an ongoing and persistent public nuisance that the government

seeks to abate. Defendants’ conduct is ongoing and persistent, and the Plaintiff seeks all damages

flowing from Defendants’ conduct. Plaintiff further seeks to abate the nuisance and harm created

by Defendants’ conduct.

       315. As a direct result of Defendants’ conduct, the Plaintiff and Plaintiff’s Community

have suffered actual injury and damages including, but not limited to, significant expenses for

police, emergency, health, prosecution, corrections, and other services. The Plaintiff here seeks

recovery for its own harm.



                                               112
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 117 of 177. PageID #: 117



       316. The Plaintiff and Plaintiff’s Community have sustained specific and special injuries

because their damages include, inter alia, health services, law enforcement expenditures, and

costs related to opioid addiction treatment and overdose prevention.

       317. The Plaintiff further seeks to abate the nuisance created by the Defendants’

unreasonable, unlawful, intentional, ongoing, continuing, and persistent actions and omissions

and interference with a right common to the public.

       318. Plaintiff seeks all legal and equitable relief as allowed by law, including, inter alia,

abatement, compensatory damages and punitive damages from the Defendants for the creation of

a public nuisance, attorneys’ fees and costs, and pre- and post-judgment interest.

       319. Defendants’ intentional and unlawful actions and omissions, as well as their

unreasonable interference with a right common to the public are of a continuing nature.

       320. Defendants are aware, and at a bare minimum certainly should be aware, of the

unreasonable interference that their conduct has caused in the Plaintiff’s Community. Defendants

are in the business of manufacturing or distributing prescription drugs, including opioids, which

are specifically known to Defendants to be dangerous because, inter alia, federal and state law

define these drugs as substances posing a high potential for abuse and severe addiction.

Defendants created an absolute nuisance. Defendants’ actions created and expanded the abuse of

opioids, drugs specifically codified as constituting severely harmful substances.

       321. The public nuisance created by Defendants’ actions is substantial and unreasonable

– it has caused and continues to cause significant harm to the community, and the harm inflicted

outweighs any offsetting benefit. The staggering rates of opioid and heroin use resulting from the

Defendants’ abdication of their gate-keeping and diversion prevention duties and the




                                               113
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 118 of 177. PageID #: 118



Manufacturer Defendants’ fraudulent marketing activities have caused harm to the entire

community that includes, but is not limited to, the following:

              a. The high rates of use have led and continue to lead to unnecessary opioid

                  abuse, addiction, overdose, injuries, and deaths.

              b. Even children have fallen victim to the opioid epidemic. Easy access to

                  prescription opioids made opioids a recreational drug of choice among

                  teenagers. Even infants have been born addicted to opioids due to prenatal

                  exposure, causing severe withdrawal symptoms and lasting developmental

                  impacts.

              c. Even those residents of Plaintiff’s Community who have never taken opioids

                  have suffered from the public nuisance arising from Defendants’ abdication of

                  their gate-keeper duties and fraudulent promotions. Many residents have

                  endured both the emotional and financial costs of caring for loved ones

                  addicted to or injured by opioids and the loss of companionship, wages or other

                  support from family members who have used, abused, become addicted to,

                  overdosed on, or been killed by opioids.

              d. The opioid epidemic has increased health care costs.

              e. Employers have lost the value of productive and healthy employees.

              f. Defendants’ conduct created an abundance of drugs available for criminal use

                  and fueled a new wave of addiction, abuse and injury.

              g. Defendants’ dereliction of duties and/or fraudulent misinformation campaign

                  pushing dangerous drugs resulted in a diverted supply of narcotics to sell and

                  the ensuing demand of addicts to buy them. More prescription opioids sold by



                                               114
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 119 of 177. PageID #: 119



                 Defendants led to more addiction, with many addicts turning from prescription

                 opioids to heroin. People addicted to opioids frequently require increasing

                 levels of opioids, and many turned to heroin as a foreseeable result.

              h. The diversion of opioids into the secondary, criminal market and the increased

                 number of individuals who abuse or are addicted to opioids increased the

                 demands on health care services and law enforcement.

              i. The significant and unreasonable interference with the public rights caused by

                 Defendants’ conduct taxed the human, medical, public health, law

                 enforcement, and financial resources of the Plaintiff’s Community.

              j. Defendants’ interference with the comfortable enjoyment of life in the

                 Plaintiff’s Community is unreasonable because there is little social utility to

                 opioid diversion and abuse, and any potential value is outweighed by the

                 gravity of the harm Defendants’ actions inflicted.

       322. The Plaintiff and Plaintiff’s Community have sustained specific and special injuries

because their damages include, inter alia, health services and law enforcement expenditures, as

described in this Complaint.

       323. Plaintiff seeks economic losses (direct, incidental or consequential pecuniary

losses) resulting from Defendants’ fraudulent activity and fraudulent misrepresentations.

       324. Plaintiff seeks all legal and equitable relief as allowed by law, other than such

damages disavowed herein, including, inter alia, injunctive relief, restitution, disgorgement of

profits, compensatory, and punitive damages, all damages allowed by law to be paid by the

Defendants, attorneys’ fees and costs, and pre- and post-judgment interest.




                                               115
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 120 of 177. PageID #: 120



                                        COUNT II
                               DRUG-RELATED NUISANCE
                              ALABAMA CODE § 6-5-155, et seq.
                                  (Against All Defendants)
       325. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges as follows.

       326. Alabama law defines a “Drug-Related Nuisance” as “[t]he use, sale, distribution,

possession, storage, transportation, or manufacture of any controlled substances in violation of

the controlled substance acts, or similar act of the United States or any other state.” ALA. CODE §

6-5-155.1.

       327. For purposes of the Drug-Related Nuisance statute, “controlled substance acts” are

defined as “[t]he provisions of Sections 20-2-1 et seq., known as the “Alabama Uniform

Controlled Substance Act,” and Sections 13A-12-201 et seq., known as “The Drug Predator

Control Act of 1987,” and Sections 13A-12-210 et seq., known as “The Drug Crimes

Amendments Act of 1987.” ALA. CODE § 6-5-155.1.

       328. The Alabama Uniform Controlled Substance Act, the U.S. Controlled Substances

Act and regulations promulgated by the Alabama State Board of Pharmacy proscribe

Defendants’ manufacture and distribution of opioids while failing to maintain effective controls

against diversion. See, e.g., 21 C.F.R. § 1301.74(b); 21 U.S.C. § 823(a)(1), (b)(1); ALA. CODE §§

20-2-56 and 57; ALA. ADMIN. CODE § 680-X-3-.05. This manufacture and distribution in

violation of the controlled substance acts or similar act of the United States constitutes a Drug-

Related Nuisance.

       329. “Wherever there is reason to believe that a drug-related nuisance exists, … the

attorney for the county or municipality, … may file an action . . . to abate, enjoin, and prevent




                                                    116
    Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 121 of 177. PageID #: 121



the drug-related nuisance.” ALA. CODE § 6-5-155.2. Any person residing in the county where the

nuisance exists may also bring such action. Id.

         330. Defendants’ ongoing conduct produces an ongoing nuisance, as the prescription

opioids that they allow and/or cause to be illegally distributed and possessed in Plaintiff’s

Community will be diverted, leading to abuse, addiction, crime, and public health and safety

costs.

         331. As a result of the Drug-Related Nuisance caused by Defendants, the Plaintiff has

suffered numerous adverse impacts, including, inter alia, an increase in the number of

ambulance and police calls related to the use of opioids and/or to violence stemming from drug-

related activity. In addition, the staggering rates of prescription opioid abuse and heroin use

resulting from Defendants’ abdication of their gate-keeping duties have caused harm to the entire

community, as set out in previous allegations, which are incorporated herein.

         332. The notice provisions of ALA. CODE § 6-5-155.3 are inapplicable here, as the Drug-

Related Nuisance is not confined to any single property, but rather, the Drug-Related Nuisance is

situated throughout the Plaintiff’s Community. Thus, the Plaintiff is in the position of notifying

themselves of the nuisance, the existence of which the Plaintiff is keenly aware.

         333. Plaintiff requests, pursuant to ALA. CODE § 6-5-155.7, that the Court order the

maximum per day civil penalty for each day the nuisance exists.

         334. Plaintiff seeks economic losses (direct, incidental or consequential pecuniary

losses) resulting from Defendants’ fraudulent activity and fraudulent misrepresentations.

         335. Plaintiff seeks all legal and equitable relief as allowed by law, including, inter alia,

abatement, compensatory damages, and punitive damages, from the Defendants for the creation




                                                  117
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 122 of 177. PageID #: 122



of a drug-related nuisance, attorneys’ fees and costs, and pre- and post-judgment interest, as well

as any and all civil remedies specifically enumerated in ALA. CODE § 6-5-156.3.

                               COUNT III
         RACKETEER-INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                          18 U.S.C. 1961, et seq.
                         (Against All Defendants)
       336. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges as follows.

       337. Plaintiff brings this Count against the following Defendants, as defined above:

Cephalon, Janssen, Endo, Mallinckrodt, Actavis, McKesson, Cardinal, and AmerisourceBergen

(collectively, for purposes of this Count, the “RICO Defendants”).

       338. The RICO Defendants and non-defendant co-conspirator Purdue conducted and

continue to conduct their business through legitimate and illegitimate means in the form of an

association-in-fact enterprise and/or a legal entity enterprise. At all relevant times, the RICO

Defendants were “persons” under 18 U.S.C. § 1961(3) because they are entities capable of

holding, and do hold, “a legal or beneficial interest in property.”

       339. Section 1962(c) of Racketeer-Influenced and Corrupt Organizations Act (“RICO”)

makes it unlawful “for any person employed by or associated with any enterprise engaged in, or

the activities of which affect, interstate or foreign commerce, to conduct or participate, directly

or indirectly, in the conduct of such enterprise’s affairs through a pattern of racketeering activity

or collection of unlawful debt.” 18 U.S.C. § 1962(c); United States v. Turkette, 452 U.S. 576,

580 (1981).

       340. The term “enterprise” includes “any individual, partnership, corporation,

association, or other legal entity, and any union or group of individuals associated in fact

although not a legal entity.” 18 U.S.C. § 1961(4); Turkette, 452 U.S. at 580; Boyle v. U.S., 556


                                                    118
    Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 123 of 177. PageID #: 123



U.S. 938, 944 (2009). The definition of “enterprise” in Section 1961(4) includes legitimate and

illegitimate enterprises within its scope. Specifically, the section “describes two separate

categories of associations that come within the purview of an ‘enterprise’ -- the first

encompassing organizations such as corporations, partnerships, and other ‘legal entities,’ and the

second covering ‘any union or group of individuals associated in fact although not a legal

entity.’” Turkette, 452 U.S. at 577. The second category is not a more generalized description of

the first. Id.

         341. For over a decade, the RICO Defendants and non-defendant co-conspirator Purdue

aggressively sought to bolster their revenue, increase profit and grow their share of the

prescription painkiller market by unlawfully and surreptitiously increasing the volume of opioids

they sold. However, the RICO Defendants are not permitted to engage in a limitless expansion of

their market through the unlawful sales of regulated painkillers. As “registrants,” the RICO

Defendants and non-defendant co-conspirator Purdue operated and continue to operate within the

“closed system” created under the Controlled Substances Act, 21 U.S.C. § 821, et seq. (the

“CSA”). The CSA restricts the RICO Defendants and non-defendant co-conspirator Purdue’s

ability to manufacture or distribute Schedule II substances like opioids by requiring them to: (1)

register to manufacture or distribute opioids; (2) maintain effective controls against diversion of

the controlled substances that they manufacturer or distribute; (3) design and operate a system to

identify suspicious orders of controlled substances, halt such unlawful sales and report them to

the DEA; and (4) make sales within a limited quota set by the DEA for the overall production of

Schedule II substances like opioids.

         342. Congress specifically intended the closed system created by the CSA, including the

establishment of quotas, to reduce or eliminate the diversion of Schedule II substances like



                                               119
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 124 of 177. PageID #: 124



opioids from “legitimate channels of trade” to the illicit market by controlling “the quantities of

the basic ingredients needed for the manufacture of [controlled substances].” 150

           343. Finding it impossible to legally achieve their ever-increasing sales ambitions,

members of the Opioid Diversion Enterprise (as defined below) systematically and fraudulently

violated their statutory duty to maintain effective controls against diversion of their drugs, to

design and operate a system to identify suspicious orders of their drugs, to halt unlawful sales of

suspicious orders, and to notify the DEA of suspicious orders. 151 As discussed in detail below,

through the RICO Defendants and non-defendant co-conspirator Purdue’s scheme, members of

the Opioid Diversion Enterprise repeatedly engaged in unlawful sales of painkillers, which, in

turn, artificially and illegally increased the annual production quotas for opioids allowed by the
          152
DEA.            In doing so, the RICO Defendants allowed hundreds of millions of pills to enter the

illicit market, which allowed them to generate obscene profits.

           344. An association-in-fact enterprise between the Manufacturer Defendants, non-

defendant co-conspirator Purdue, and the Distributor Defendants hatched Defendants’ illegal

scheme, and each of them executed it in perfect harmony. In particular, each of the RICO

Defendants and non-defendant co-conspirator Purdue were associated with and conducted or

participated in the affairs of the RICO enterprise (defined below and referred to collectively as

the “Opioid Diversion Enterprise”), the purpose of which was to engage in the unlawful sales of

opioids, while deceiving the public and federal and state regulators into believing that the RICO

Defendants were faithfully fulfilling their statutory obligations. The RICO Defendants and non-


150
   1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the Caucus on International
Narcotics Control, United States Senate, May 5, 2015 (available at
https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf).
151
      21 U.S.C. § 823(a)(1), (b)(1); 21 C.F.R. § 1301.74(b)-(c).
152
      21 C.F.R. § 1303.11(b); 21 C.F.R. § 1303.23.

                                                           120
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 125 of 177. PageID #: 125



defendant co-conspirator Purdue’s scheme allowed them to make billions in unlawful sales of

opioids and, in turn, increase and/or maintain high production quotas with the purpose of

ensuring unlawfully increasing revenues, profits and market share. As a direct result of the RICO

Defendants’ fraudulent scheme, course of conduct and pattern of racketeering activity, they were

able to extract billions of dollars of revenue from the addicted American public, while entities

like the Plaintiff experienced multi-millions of dollars of injury caused by the reasonably

foreseeable consequences of the prescription opioid addiction epidemic. As explained in detail

below, the RICO Defendants’ misconduct violated Section 1962(c), and 18 U.S.C. § 1964(c)

entitles Plaintiff to treble damages for its injuries.

         345. Alternatively, the RICO Defendants were members of a legal entity enterprise

within the meaning of 18 U.S.C. § 1961(4), through which the RICO Defendants conducted their

pattern of racketeering activity in this jurisdiction and throughout the United States. Specifically,

the Healthcare Distribution Alliance (the “HDA”) 153 is a distinct legal entity that satisfies the

definition of a RICO enterprise. The HDA is a non-profit corporation formed under the laws of

the District of Columbia and doing business in Virginia. As a non-profit corporation, HDA

qualifies as an “enterprise” within the definition set out in 18 U.S.C. § 1961(4) because it is a

corporation and a legal entity.

         346. On information and belief, each of the RICO Defendants is a member, participant

and/or sponsor of the HDA and utilized the HDA to conduct the Opioid Diversion Enterprise and

to engage in the pattern of racketeering activity that gives rise to the Count.

         347. Each of the RICO Defendants is a legal entity separate and distinct from the HDA.

Additionally, the HDA serves the interests of distributors and manufacturers beyond the RICO

153
    Health Distribution Alliance, History, Health Distribution Alliance, (last visited on September 15, 2017),
https://www.healthcaredistribution.org/about/hda-history.

                                                    121
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 126 of 177. PageID #: 126



Defendants. Therefore, the HDA exists separately from the Opioid Diversion Enterprise, and

each of the RICO Defendants exists separately from the HDA. Therefore, the HDA may serve as

a RICO enterprise.

           348. The legal and association-in-fact enterprises alleged in the previous and subsequent

paragraphs were each used by the RICO Defendants to conduct the Opioid Diversion Enterprise

by engaging in a pattern of racketeering activity. Therefore, the legal and association-in-fact

enterprises alleged in the previous and subsequent paragraphs are pleaded in the alternative and

are collectively referred to as the “Opioid Diversion Enterprise.”

                        A. THE OPIOID DIVERSION ENTERPRISE

           349. Recognizing that there is a need for greater scrutiny over controlled substances due

to their potential for abuse and danger to public health and safety, the United States Congress

enacted the Controlled Substances Act in 1970. 154 The CSA and its implementing regulations

created a closed system of distribution for all controlled substances and listed chemicals.155

Congress specifically designed the closed chain of distribution to prevent the diversion of legally

produced controlled substances into the illicit market. 156 As reflected in comments from United

States Senators during deliberation on the CSA, the “[CSA] is designed to crack down hard on

the narcotics pusher and the illegal diverters of pep pills and goof balls.” 157 Congress was

concerned with the diversion of drugs out of legitimate channels of distribution when it enacted

the CSA and acted to halt the “widespread diversion of [controlled substances] out of legitimate


154
   Joseph T. Rannazzisi Decl. ¶ 4, Cardinal Health, Inc. v. Eric Holder, Jr., Attorney General, D.D.C. Case No. 12-
cv-185 (Document 14-2 February 10, 2012).
155
      See H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566.
156
  Gonzalez v. Raich, 545 U.S. 1, 12-14 (2005); 21 U.S.C. § 801(20; 21 U.S.C. §§ 821-824, 827, 880; H.R. Rep.
No. 91-1444, 1970 U.S.C.C.A.N. 4566, 4572 (Sept. 10, 1970).
157
   See H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566; 116 Cong. Rec. 977-78 (Comments of Sen. Dodd, Jan
23, 1970).

                                                       122
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 127 of 177. PageID #: 127



channels into the illegal market.” 158 Moreover, Congress specifically designed the closed system

to ensure that there are multiple ways of identifying and preventing diversion through active

participation by registrants within the drug delivery chain. 159 All registrants – manufacturers and

distributors alike – must adhere to the specific security, recordkeeping, monitoring and reporting

requirements that are designed to identify or prevent diversion. 160 When registrants at any level

fail to fulfill their obligations, the necessary checks and balances collapse. 161 The result is the

scourge of addiction that has occurred.

            350. In 2006 and 2007, the DEA issued multiple letters to the Distributor Defendants

reminding them of their obligation to maintain effective controls against diversion of particular

controlled substances, design and operate a system to disclose suspicious orders, and inform the

DEA of any suspicious orders. 162 The DEA also published suggested questions that a distributor

should ask prior to shipping controlled substances, in order to “know their customers.” 163

            351. Central to the closed system created by the CSA was the directive that the DEA

determine quotas of each basic class of Schedule I and II controlled substances each year. The

quota system was intended to reduce or eliminate diversion from “legitimate channels of trade”

by controlling the “quantities of the basic ingredients needed for the manufacture of [controlled
158
    See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control, United States
Senate, May 5, 2015 (available at
https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf).
159
    See Statement of Joseph T. Rannazzisi before the Caucus on International Narcotics Control United States
Senate, July 18, 2012 (available at
https://www.justice.gov/sites/default/files/testimonies/witnesses/attachments/07/18/12/07-18-12-dea-rannazzisi.pdf).
160
      Id.
161
   Joseph T. Rannazzisi Decl. ¶ 10, Cardinal Health, Inc. v. Eric Holder, Jr., Attorney General, D.D.C. Case No.
12-cv-185 (Document 14-2 February 10, 2012).
162
  Joseph T. Rannazzisi, In Reference to Registration # RC0183080 (September 27, 2006); Joseph T. Rannazzisi, In
Reference to Registration # RC0183080 (December 27, 2007).
163
    Suggested Questions a Distributor should ask prior to shipping controlled substances, Drug Enforcement
Administration (available at
https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf).

                                                       123
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 128 of 177. PageID #: 128



substances] and requiring order forms for all transfers of these drugs.” 164 When evaluating

production quotas, the DEA was instructed to consider the following information:

                    a. Information provided by the Department of Health and Human Services;

                    b. Total net disposal of the basic class by all manufacturers;

                    c. Trends in the national rate of disposal of the basic class;

                    d. An applicant’s production cycle and current inventory position;

                    e. Total actual or estimated inventories of the class and of all substances

                        manufactured from the class and trends in inventory accumulation; and

                    f. Other factors such as: changes in the currently accepted medical use of

                        substances manufactured for a basic class; the economic and physical

                        availability of raw materials; yield and sustainability issues; potential

                        disruptions to production; and unforeseen emergencies. 165

            352. It is unlawful for a registrant to manufacture a controlled substance in Schedule II,

like prescription opioids, that is (1) not expressly authorized by its registration and by a quota

assigned to it by DEA or (2) in excess of a quota assigned to it by the DEA. 166

            353. At all relevant times, the RICO Defendants operated as an association-in-fact

enterprise formed for the purpose of unlawfully increasing sales, revenues and profits by

disregarding their statutory duty to identify, investigate, halt, and report suspicious orders of

opioids and diversion of their drugs into the illicit market in order to unlawfully increase the


164
   1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the Caucus on International
Narcotics Control, United States Senate, May 5, 2015 (available at
https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf).
165
    See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control, United States
Senate, May 5, 2015 (available at
https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf).
166
      Id. (citing 21 U.S.C. 842(b)).

                                                     124
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 129 of 177. PageID #: 129



quotas set by the DEA and allow them to collectively benefit from the unlawful formation of a

greater pool of prescription opioids from which to profit. The RICO Defendants conducted their

pattern of racketeering activity in this jurisdiction and throughout the United States through this

enterprise.

         354. The opioid epidemic has its origins in the mid-1990s when, between 1997 and

2007, per capita purchase of methadone, hydrocodone, and oxycodone increased 13-fold, 4-fold

and 9-fold, respectively. By 2010, enough prescription opioids were sold in the United States to

medicate every adult in the country with a dose of 5 milligrams of hydrocodone every 4 hours

for 1 month. 167 On information and belief, the Opioid Diversion Enterprise has been ongoing for

at least the last decade. 168

         355. The Opioid Diversion Enterprise was and is a shockingly successful endeavor. The

Opioid Diversion Enterprise has been conducting business uninterrupted since its genesis.

However, it was not until recently that United States and State regulators finally began to unravel

the extent of the enterprise and the toll that it exacted on the American public.

         356. At all relevant times, the Opioid Diversion Enterprise: (a) had an existence separate

and distinct from each RICO Defendant; (b) was separate and distinct from the pattern of

racketeering in which the RICO Defendants engaged; (c) was an ongoing and continuing

organization consisting of legal entities, including each of the RICO Defendants; (d) was

characterized by interpersonal relationships among the RICO Defendants; (e) had sufficient

longevity for the enterprise to pursue its purpose; and (f) functioned as a continuing unit.


167
   Keyes KM, Cerdá M, Brady JE, Havens JR, Galea S. Understanding the rural-urban differences in nonmedical
prescription opioid use and abuse in the United States. Am J Public Health. 2014;104(2):e52-9.
168
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
Integrity (September 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
chamber-shaped-policy-amid-drug-epidemic.

                                                      125
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 130 of 177. PageID #: 130



Turkette, 452 U.S. at 580; Boyle, 556 U.S. at 944 (2009). Each member of the Opioid Diversion

Enterprise participated in the conduct of the enterprise, including patterns of racketeering

activity, and shared in the astounding growth of profits supplied by fraudulently inflating opioid

sales generated as a result of the Opioid Diversion Enterprise’s disregard for their duty to prevent

diversion of their drugs into the illicit market and requests that the DEA increase production

quotas, all so that the RICO Defendants would have a larger pool of prescription opioids from

which to profit.

         357. The Opioid Diversion Enterprise also engaged in efforts to lobby against the

DEA’s authority to hold the RICO Defendants liable for disregarding their duty to prevent

diversion. Members of the Pain Care Forum (described in greater detail below) and the

Healthcare Distribution Alliance lobbied for the passage of legislation to weaken the DEA’s

enforcement authority. The Ensuring Patient Access and Effective Drug Enforcement Act

significantly reduced the DEA’s ability to issue orders to show cause and to suspend and/or

revoke registrations 169 The HDA and other members of the Pain Care Forum contributed

substantial amounts of money to political campaigns for federal candidates, state candidates,

political action committees, and political parties. Plaintiff is informed and believes that the Pain

Care Forum and its members and the HDA devoted millions dollars to its lobbying efforts in this

jurisdiction between 2011 and 2016.


169
    See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce, (June 13, 2016, updated
July 6, 2016), http://pharmaceuticalcommerce.com/business-and-finance/hdma-now-healthcare-distribution-
alliance/; Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid
Epidemic Grew Out of Control, Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-dea-
slowed-enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator Calls for Investigation of
DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6, 2017,
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-enforcement-
slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html; Eric Eyre, DEA Agent: “We Had no
Leadership” in WV Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb. 18, 2017,
http://www.wvgazettemail.com/news/20170218/dea-agent-we-had-no-leadership-in-wv-amid-flood-of-pain-pills-.

                                                     126
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 131 of 177. PageID #: 131



       358. The Opioid Diversion Enterprise functioned by selling prescription opioids. While

there are some legitimate uses and/or needs for prescription opioids, the RICO Defendants,

through their illegal enterprise, engaged in a pattern of racketeering activity that involves a

fraudulent scheme to increase revenue by violating State and Federal laws requiring the

maintenance of effective controls against diversion of prescription opioids and the identification,

investigation and reporting of suspicious orders of prescription opioids destined for the illicit

drug market. The goal of Defendants’ scheme was to increase profits from opioid sales.

However, Defendants’ profits were limited by the production quotas set by the DEA, so the

Defendants refused to identify, investigate, and/or report suspicious orders of their prescription

opioids being diverted into the illicit drug market. The end result of this strategy was to increase

and maintain artificially high production quotas of opioids so that there was a larger pool of

opioids for Defendants to manufacture and distribute for public consumption.

       359. The Opioid Diversion Enterprise engaged in, and its activities affected, interstate

and foreign commerce because the enterprise involved commercial activities across state lines,

such as manufacture, sale, distribution, and shipment of prescription opioids throughout the

country and this jurisdiction and the corresponding payment and/or receipt of money from the

sale of the same.

       360. Within the Opioid Diversion Enterprise, there were interpersonal relationships and

common communication by which the RICO Defendants shared information on a regular basis.

These interpersonal relationships also formed the organization of the Opioid Diversion

Enterprise. The Opioid Diversion Enterprise used their interpersonal relationships and

communication network for the purpose of conducting the enterprise through a pattern of

racketeering activity.



                                                127
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 132 of 177. PageID #: 132



            361. Each of the RICO Defendants had a systematic link to each other through joint

participation in lobbying groups, trade industry organizations, contractual relationships and

continuing coordination of activities. The RICO Defendants participated in the operation and

management of the Opioid Diversion Enterprise by directing its affairs, as described herein.

While the RICO Defendants participated in and are members of the enterprise, they each have a

separate existence from the enterprise, including distinct legal statuses, different offices and

roles, bank accounts, officers, directors, employees, individual personhood, reporting

requirements, and financial statements.

            362. The RICO Defendants exerted substantial control over the Opioid Diversion

Enterprise by their membership in the Pain Care Forum and the HDA and through their

contractual relationships.

            363. The Pain Care Forum (“PCF”) is a coalition of drug makers, trade groups and

dozens of non-profit organizations supported by industry funding. The PCF recently became a

national news story when reporters discovered that lobbyists for members of the PCF quietly

shaped federal and state policies regarding the use of prescription opioids for more than a

decade.

            364. The Center for Public Integrity and The Associated Press obtained “internal

documents shed[ding] new light on how drug makers and their allies shaped the national

response to the ongoing wave of prescription opioid abuse.” 170 Specifically, PCF members spent

over $740 million lobbying in the nation’s capital and in all 50 statehouses on an array of issues,

including opioid-related measures. 171

170
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
Integrity (September 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
chamber-shaped-policy-amid-drug-epidemic (emphasis added).
171
      Id.

                                                      128
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 133 of 177. PageID #: 133



           365. Not surprisingly, each of the RICO Defendants who stood to profit from lobbying

in favor of prescription opioid use is a member of and/or participant in the PCF. 172 In 2012,

membership and participating organizations included the HDA (of which all RICO Defendants

are members), Endo, Johnson & Johnson (the parent company for Janssen Pharmaceuticals),

Actavis (i.e., Allergan), Teva (the parent company of Cephalon) and non-defendant co-

conspirator Purdue. 173 Each of the Manufacturer Defendants worked together through the PCF to

advance the interests of the enterprise. However, the Manufacturer Defendants and non-

defendant co-conspirator Purdue were not alone. The Distributor Defendants actively

participated and continue to participate in the PCF, at a minimum, through their trade

organization, the HDA. 174 Upon information and belief, the Distributor Defendants participated

directly in the PCF as well.

           366. The 2012 Meeting Schedule for the Pain Care Forum is particularly revealing on

the subject of the Defendants and non-defendant co-conspirator Purdue’s interpersonal

relationships. The meeting schedule indicates that meetings were held in the D.C. office of

Powers Pyles Sutter & Verville on a monthly basis, unless otherwise noted. Local members were

“encouraged to attend in person” at the monthly meetings. Additionally, the meeting schedule

indicates that the quarterly and year-end meetings included a “Guest Speaker.”

           367. The 2012 Pain Care Forum Meeting Schedule demonstrates that each of the

Defendants and non-defendant co-conspirator Purdue participated in meetings on a monthly

172
   PAIN CARE FORUM 2012 Meetings Schedule, (last updated December 2011),
https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-Schedule-amp.pdf.
173
      Id. Upon information and belief, Mallinckrodt became an active member of the PCF sometime after 2012.
174
   Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the Chief Executive Officer,
Pharmaceutical Segment for Cardinal Health, Inc., the Group President, Pharmaceutical Distribution and Strategic
Global Source for AmerisourceBergen Corporation, and the President, U.S. Pharmaceutical for McKesson
Corporation. Executive Committee, Healthcare Distribution Alliance (accessed on September 14, 2017),
https://www.healthcaredistribution.org/about/executive-committee.

                                                        129
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 134 of 177. PageID #: 134



basis, either directly or through their trade organization, in a coalition of drug makers and their

allies, sole purpose of which was to shape the national response to the ongoing prescription

opioid epidemic, including the concerted lobbying efforts that the PCF undertook on behalf of its

members.

         368. Second, the HDA – or Healthcare Distribution Alliance – led to the formation of

interpersonal relationships and an organization between the RICO Defendants and non-defendant

co-conspirator Purdue. Although the entire HDA membership directory is private, the HDA

website confirms that each of the Distributor Defendants and the Manufacturer Defendants

named in the Complaint, including Actavis (i.e., Allergan), Endo, Mallinckrodt, and Cephalon,

were members of the HDA along with non-defendant co-conspirator Purdue. 175 Additionally, the

HDA and each of the Distributor Defendants eagerly sought the active membership and

participation of the Manufacturer Defendants and non-defendant co-conspirator Purdue by

advocating that one of the benefits of membership included the ability to develop direct

relationships between Manufacturers and Distributors at high executive levels.

         369. In fact, the HDA touted the benefits of membership to the Manufacturer

Defendants and non-defendant co-conspirator Purdue, advocating that membership included the

ability to, among other things, “network one on one with manufacturer executives at HDA’s

members-only Business and Leadership Conference,” “networking with HDA wholesale

distributor members,” “opportunities to host and sponsor HDA Board of Directors events,”

“participate on HDA committees, task forces and working groups with peers and trading

partners” and “make connections.” 176 Clearly, the HDA, Manufacturer Defendants, and non-

175
     Manufacturer Membership, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.org/about/membership/manufacturer.
176
    Manufacturer Membership Benefits, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-benefits.ashx?la=en.

                                                   130
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 135 of 177. PageID #: 135



defendant co-conspirator Purdue believed that membership in the HDA was an opportunity to

create interpersonal and ongoing organizational relationships between the Manufacturers and

Defendants.

            370. The application for manufacturer membership in the HDA further indicates the

level of connection that existed between the RICO Defendants and non-defendant co-conspirator

Purdue. 177 A “senior company executive” must sign the manufacturer membership application,

and it requests that the manufacturer applicant identify a key contact and any additional contacts

from within its company. The HDA application also requests that the manufacturer identify its

current distribution information and its most recent year-end net sales through any HDA

distributors, including, but not limited to, Defendants AmerisourceBergen, Cardinal Health, and

McKesson. 178

            371. After becoming members, the Distributors, Manufacturers, and non-defendant co-

conspirator Purdue were eligible to participate on councils, committees, task forces and working

groups, including:

                  a. Industry Relations Council: “This council, composed of distributor and

                       manufacturer members, provides leadership on pharmaceutical distribution and

                       supply chain issues.” 179

                  b.   Business Technology Committee: “This committee provides guidance to HDA

                       and its members through the development of collaborative e-commerce

                       business   solutions.   The   committee’s     major    areas   of    focus   within

177
    Manufacturer Membership Application, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-
application.ashx?la=en.
178
      Id.
179
     Councils and Committees, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.org/about/councils-and-committees.

                                                     131
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 136 of 177. PageID #: 136



                    pharmaceutical   distribution     include   information   systems,       operational

                    integration and the impact of e-commerce.” Participation in this committee

                    includes distributors and manufacturer members. 180

               c.   Health, Beauty and Wellness Committee: “This committee conducts research,

                    as well as creates and exchanges industry knowledge to help shape the future

                    of the distribution for health, beauty and wellness/consumer products in the

                    healthcare supply chain.” Participation in this committee includes distributor

                    and manufacturer members. 181

               d. Logistics Operation Committee: “This committee initiates projects designed to

                    help members enhance the productivity, efficiency and customer satisfaction

                    within the healthcare supply chain. Its major areas of focus include process

                    automation,   information       systems,    operational   integration,     resource

                    management and quality improvement.” Participation in this committee

                    includes distributors and manufacturer members. 182

               e. Manufacturer Government Affairs Advisory Committee: “This committee

                    provides a forum for briefing HDA’s manufacturer members on federal and

                    state legislative and regulatory activity affecting the pharmaceutical

                    distribution channel. Topics discussed include such issues as prescription drug

                    traceability, distributor licensing, FDA and DEA regulation of distribution,




180
      Id.
181
      Id.
182
      Id.

                                                132
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 137 of 177. PageID #: 137



                     importation and Medicaid/Medicare reimbursement.” Participation in this

                     committee includes manufacturer members. 183

                 f. Bar Code Task Force: Participation includes Distributor, Manufacturer and

                     Service Provider Members. 184

                 g. eCommerce Task Force: Participation includes Distributor, Manufacturer and

                     Service Provider Members. 185

                 h. ASN Working Group: Participation includes Distributor, Manufacturer and

                     Service Provider Members. 186

                 i. Contracts and Chargebacks Working Group: “This working group explores

                     how the contract administration process can be streamlined through process

                     improvements or technical efficiencies. It also creates and exchanges industry

                     knowledge of interest to contract and chargeback professionals.” Participation

                     includes Distributor and Manufacturer Members. 187


            372. The councils, committees, task forces, and working groups provided the

Manufacturer and Distributor Defendants, as well as non-defendant co-conspirator Purdue, with

the opportunity to work closely together in shaping their common goals and forming the

enterprise’s organization.

            373. The HDA also offers a multitude of conferences, including annual business and

leadership conferences. The HDA and the Distributor Defendants advertise these conferences to


183
      Id.
184
      Id.
185
      Id.
186
      Id.
187
      Id.

                                                 133
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 138 of 177. PageID #: 138



the Manufacturer Defendants as an opportunity to “bring together high-level executives, thought

leaders and influential managers . . . to hold strategic business discussions on the most pressing

industry issues.” 188 The conferences also gave the Manufacturer Defendants, Distributor

Defendants, and non-defendant co-conspirator Purdue “unmatched opportunities to network with

[their] peers and trading partners at all levels of the healthcare distribution industry.” 189 The

HDA and its conferences were significant opportunities for the Manufacturer and Distributor

Defendants to interact at a high level of leadership. It is clear that the Manufacturer Defendants

and non-defendant co-conspirator Purdue embraced this opportunity by attending and sponsoring

these events. 190

            374. Third, the RICO Defendants and non-defendant co-conspirator Purdue maintained

their interpersonal relationships by working together, exchanging information and driving the

unlawful sales of their opioids through their contractual relationships, including chargebacks and

vault security programs.

            375. The Manufacturer Defendants and non-defendant co-conspirator Purdue engaged in

an industry-wide practice of paying rebates and/or chargebacks to the Distributor Defendants for

sales of prescription opioids. 191 As reported in the Washington Post, identified by Senator


188
    Business and Leadership Conference – Information for Manufacturers, Healthcare Distribution Alliance,
(accessed on September 14, 2017), https://www.healthcaredistribution.org/events/2015-business-and-leadership-
conference/blc-for-manufacturers.
189
      Id.
190
   2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance, (accessed on September
14, 2017), https://www.healthcaredistribution.org/events/2015-distribution-management-conference.
191
    Lenny Bernstein & Scott Higham, The government’s struggle to hold opioid manufacturers accountable, The
Washington        Post,   (April     2,   2017),     https://www.washingtonpost.com/graphics/investigations/dea-
mallinckrodt/?utm_term=.b24cc81cc356; see also, Letter from Sen. Claire McCaskill, (July 27, 2017),
https://www.mccaskill.senate.gov/imo/media/image/july-opioid-investigation-letter-manufacturers.png; Letter from
Sen. Claire McCaskill, (July 27, 2017), https://www.mccaskill.senate.gov/imo/media/image/july-opioid-
investigation-letter-manufacturers.png; Letters From Sen. Claire McCaskill, (March 28, 2017),
https://www.mccaskill.senate.gov/opioid-investigation; Purdue Managed Markets, Purdue Pharma, (accessed on
September 14, 2017), http://www.purduepharma.com/payers/managed-markets/.

                                                     134
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 139 of 177. PageID #: 139



McCaskill and acknowledged by the HDA, there is an industry-wide practice whereby the

Manufacturers and non-defendant co-conspirator Purdue paid the Distributors rebates and/or

chargebacks on their prescription opioid sales. 192 On information and belief, these contracts were

negotiated at the highest levels, demonstrating ongoing relationships between the Manufacturer

Defendants, Distributor Defendants, and non-defendant co-conspirator Purdue. In return for the

rebates and chargebacks, the Distributor Defendants provided the Manufacturer Defendants with

detailed information regarding their prescription opioid sales, including purchase orders,

acknowledgements, ship notices, and invoices. 193 The Manufacturer Defendants and non-

defendant co-conspirator Purdue used this information to gather high-level data regarding overall

distribution and direct the Distributor Defendants on how to most effectively sell the prescription

opioids.

            376. The contractual relationships among the RICO Defendants and non-defendant co-

conspirator Purdue also include vault security programs. The RICO Defendants and non-

defendant co-conspirator Purdue are required to maintain certain security protocols and storage

facilities for the manufacture and distribution of their opiates. Plaintiff is informed and believes

that Manufacturers and non-defendant co-conspirator Purdue negotiated agreements whereby the

Manufacturers and non-defendant co-conspirator Purdue installed security vaults for Distributors

in exchange for agreements to maintain minimum sales performance thresholds. Plaintiff is

informed and believes that these agreements were used by the RICO Defendants and non-

defendant co-conspirator Purdue as a tool to violate their reporting and diversion duties in order

to reach the required sales requirements.


192
      Id.
193
   Webinars, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.org/resources/webinar-leveraging-edi.

                                                      135
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 140 of 177. PageID #: 140



            377. Taken together, the interaction and length of the relationships between and among

the Manufacturer Defendants, Distributor Defendants, and non-defendant co-conspirator Purdue

reflects a deep level of interaction and cooperation between two groups in a tightly knit industry.

The Manufacturer Defendants, Distributor Defendants, and non-defendant co-conspirator Purdue

were not two separate groups operating in isolation or two groups forced to work together in a

closed system. The RICO Defendants and non-defendant co-conspirator Purdue operated

together as a united entity, working together on multiple fronts, to engage in the unlawful sale of

prescription opioids. The HDA and the Pain Care Forum are but two examples of the

overlapping relationships and concerted joint efforts to accomplish common goals and

demonstrates that the leaders of each of the RICO Defendants and non-defendant co-conspirator

Purdue were in communication and cooperation.

            378. According to articles published by the Center for Public Integrity and The

Associated Press, the Pain Care Forum – the members of which include the Manufacturers, non-

defendant co-conspirator Purdue, and the Distributors’ trade association – has been lobbying on

behalf of the Manufacturers and Distributors for “more than a decade.” 194 Additionally, from

2006 to 2016, the Distributors and Manufacturers worked together through the Pain Care Forum

to spend over $740 million lobbying in the nation’s capital and in all 50 statehouses on issues

including opioid-related measures. 195 Similarly, the HDA has continued its work on behalf of




194
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
Integrity (accessed September 19, 2017), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
chamber-shaped-policy-amid-drug-epidemic.
195
      Id.

                                                    136
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 141 of 177. PageID #: 141



Distributors, Manufacturers, and non-defendant co-conspirator Purdue without interruption,

since at least 2000, if not longer. 196

         379. As described above, the RICO Defendants and non-defendant co-conspirator

Purdue began working together as early as 2006 through the Pain Care Forum and/or the HDA to

promote the common purpose of their enterprise. Plaintiff is informed and believes that the

RICO Defendants and non-defendant co-conspirator Purdue worked together as an ongoing and

continuous organization throughout the existence of their enterprise.

                     B. CONDUCT OF THE OPIOID DIVERSION ENTERPRISE

         380. During the time period alleged in this Complaint, the RICO Defendants and non-

defendant co-conspirator Purdue exerted control over, conducted and/or participated in the

Opioid Diversion Enterprise by fraudulently failing to comply with their Federal and State

obligations to identify, investigate, and report suspicious orders of opioids in order to prevent

diversion of those highly addictive substances into the illicit market and to halt such unlawful

sales so as to increase production quotas and generate unlawful profits, as follows:

         381. Defendants and non-defendant co-conspirator Purdue disseminated false and

misleading statements to the public claiming that they were complying with their obligations to

maintain effective controls against diversion of their prescription opioids.

         382. Defendants and non-defendant co-conspirator Purdue disseminated false and

misleading statements to the public claiming that they were complying with their obligations to

design and operate a system to disclose to the registrant suspicious orders of their prescription

opioids.




196
   HDA History, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.org/about/hda-history.

                                                     137
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 142 of 177. PageID #: 142



         383. Defendants and non-defendant co-conspirator Purdue disseminated false and

misleading statements to the public claiming that they were complying with their obligation to

notify the DEA of any suspicious orders or diversion of their prescription opioids.

         384. Defendants and non-defendant co-conspirator Purdue paid nearly $800 million

dollars to influence local, state and federal governments through joint lobbying efforts as part of

the Pain Care Forum. The RICO Defendants and non-defendant co-conspirator Purdue were all

members of their Pain Care Forum either directly or indirectly through the HDA. The lobbying

efforts of the Pain Care Forum and its members included efforts to pass legislation making it

more difficult for the DEA to suspend and/or revoke the Manufacturers’ and Distributors’

registrations for failure to report suspicious orders of opioids.

         385. The RICO Defendants and non-defendant co-conspirator Purdue exercised control

and influence over the distribution industry by participating and maintaining membership in the

HDA.

         386. The RICO Defendants and non-defendant co-conspirator Purdue applied political

and other pressure on the DOJ and DEA to halt prosecutions for failure to report suspicious

orders of prescription opioids and lobbied Congress to strip the DEA of its ability to immediately

suspend registrations pending investigation by passing the “Ensuring Patient Access and

Effective Drug Enforcement Act.” 197


197
    See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce, (June 13, 2016, updated
July 6, 2016), http://pharmaceuticalcommerce.com/business-and-finance/hdma-now-healthcare-distribution-
alliance/; Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid
Epidemic Grew Out of Control, Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-dea-
slowed-enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator Calls for Investigation of
DEA       Enforcement    Slowdown      Amid      Opioid      Crisis,     Wash.      Post,    Mar.    6,   2017,
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-enforcement-
slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html; Eric Eyre, DEA Agent: “We Had no
Leadership” in WV Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb. 18, 2017,
http://www.wvgazettemail.com/news/20170218/dea-agent-we-had-no-leadership-in-wv-amid-flood-of-pain-pills-.

                                                     138
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 143 of 177. PageID #: 143



         387. The RICO Defendants and non-defendant co-conspirator Purdue engaged in an

industry-wide practice of paying rebates and chargebacks to incentivize unlawful opioid

prescription sales. Upon information and belief, the Manufacturer Defendants used the

chargeback program to acquire detailed, high-level data regarding sales of the opioids they

manufactured. Additionally, upon information and belief, the Manufacturer Defendants and non-

defendant co-conspirator Purdue used this high-level information to direct the Distributor

Defendants’ sales efforts to regions where prescription opioids were selling in larger volumes.

         388. The Manufacturer Defendants and non-defendant co-conspirator Purdue lobbied the

DEA to increase Aggregate Production Quotas year after year by submitting net disposal

information that the Manufacturer Defendants and non-defendant co-conspirator Purdue knew

included sales that were suspicious and involved the diversion of opioids the RICO Defendants

had not properly investigated or reported.

         389. The Distributor Defendants and non-defendant co-conspirator Purdue developed

“know your customer” questionnaires and files. This information, compiled pursuant to

comments from the DEA in 2006 and 2007, was intended to help the RICO Defendants identify

suspicious orders or customers who were likely to divert prescription opioids. 198 On information

and belief, the “know your customer” questionnaires informed the RICO Defendants of the

number of pills that the pharmacies sold, how many non-controlled substances they sold

compared to controlled substances, whether the pharmacy buys from other distributors, and the

types of medical providers in the area, including pain clinics, general practitioners, hospice


198
    Suggested Questions a Distributor should ask prior to shipping controlled substances, Drug Enforcement
Administration (available at
https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf); Richard Widup, Jr.,
Kathleen H. Dooley, Esq. Pharmaceutical Production Diversion: Beyond the PDMA, Purdue Pharma and McQuite
Woods LLC, (available at
https://www.mcguirewoods.com/news-resources/publications/lifesciences/product_diversion_beyond_pdma.pdf).

                                                  139
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 144 of 177. PageID #: 144



facilities, cancer treatment facilities, among others, and these questionnaires put the recipients on

notice of suspicious orders.

            390. The RICO Defendants and non-defendant co-conspirator Purdue refused to

identify, investigate and report suspicious orders to the DEA when they became aware of the

same despite their actual knowledge of drug diversion rings. The RICO Defendants and non-

defendant co-conspirator Purdue refused to identify suspicious orders and diverted drugs despite

the DEA issuing final decisions against the Distributor Defendants in 178 registrant actions

between 2008 and 2012 199 and 117 recommended decisions in registrant actions from The Office

of Administrative Law Judges. These numbers include seventy-six (76) actions involving orders

to show cause and forty-one (41) actions involving immediate suspension orders -- all for failure

to report suspicious orders. 200

            391. Defendants and non-defendant co-conspirator Purdue’s scheme had a decision-

making structure driven by the Manufacturer Defendants and non-defendant co-conspirator

Purdue and corroborated by the Distributor Defendants. The Manufacturer Defendants worked

together to control the State and Federal Government’s response to the manufacture and

distribution of prescription opioids by increasing production quotas through a systematic refusal

to maintain effective controls against diversion and identify suspicious orders and report them to

the DEA.

            392. The RICO Defendants and non-defendant co-conspirator Purdue worked together

to control the flow of information and influence state and federal governments and political




199
  Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
Administration’s Adjudication of Registrant Actions 6 (2014), https://oig.justice.gov/reports/2014/e1403.pdf.
200
      Id.

                                                    140
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 145 of 177. PageID #: 145



candidates to pass legislation that was pro-opioid. The Manufacturer and Distributor Defendants

did this through their participation in the PCF and HDA.

       393. The RICO Defendants and non-defendant co-conspirator Purdue also worked

together to ensure that the Aggregate Production Quotas, Individual Quotas and Procurement

Quotas allowed by the DEA stayed high and ensured that suspicious orders were not reported to

the DEA. By not reporting suspicious orders or diversion of prescription opioids, the RICO

Defendants and non-defendant co-conspirator Purdue ensured that the DEA had no basis for

refusing to increase or decrease the production quotas for prescription opioids due to diversion of

suspicious orders. The RICO Defendants and non-defendant co-conspirator Purdue influenced

the DEA production quotas in the following ways:

              a. The Distributor Defendants assisted the enterprise and the Manufacturer

                  Defendants in their lobbying efforts through the PCF;

              b. The Distributor Defendants invited the participation, oversight and control of

                  the Manufacturer Defendants by including them in the HDA, including on the

                  councils, committees, task forces, and working groups;

              c. The Distributor Defendants provided sales information to the Manufacturer

                  Defendants regarding their prescription opioids, including reports of all opioid

                  prescriptions filled by the Distributor Defendants;

              d. The Manufacturer Defendants used a chargeback program to ensure delivery of

                  the Distributor Defendants’ sales information;




                                               141
      Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 146 of 177. PageID #: 146



                e. The Manufacturer Defendants obtained sales information from QuintilesIMS

                     (formerly IMS Health) that gave them a “stream of data showing how

                     individual doctors across the nation were prescribing opioids.” 201

                f.   The Distributor Defendants accepted rebates and chargebacks for orders of

                     prescription opioids;

                g. The Manufacturer Defendants used the Distributor Defendants’ sales

                     information and the data from QuintilesIMS to instruct the Distributor

                     Defendants to focus their distribution efforts to specific areas where the

                     purchase of prescription opioids was most frequent;

                h. The RICO Defendants identified suspicious orders of prescription opioids and

                     then continued filling those unlawful orders, without reporting them, knowing

                     that they were suspicious and/or being diverted into the illicit drug market;

                i. The RICO Defendants refused to report suspicious orders of prescription

                     opioids despite repeated investigation and punishment of the Distributor

                     Defendants by the DEA for failure to report suspicious orders; and

                j. The RICO Defendants withheld information regarding suspicious orders and

                     illicit diversion from the DEA because it would have revealed that the

                     “medical need” for and the net disposal of their drugs did not justify the

                     production quotas set by the DEA.

         394. The scheme the RICO Defendants and non-defendant co-conspirator Purdue

devised and implemented amounted to a common course of conduct characterized by a refusal to



201
   Harriet Ryan, et al., More than 1 million OxyContin pills ended up in the hands of criminals and addicts. What
the drugmaker knew, Los Angeles Times, (July 10, 2016), http://www.latimes.com/projects/la-me-oxycontin-part2/.

                                                      142
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 147 of 177. PageID #: 147



maintain effective controls against diversion, and all designed and operated to ensure the

continued unlawful sale of controlled substances.

                     C. PATTERN OF RACKETEERING ACTIVITY.

       395. The RICO Defendants and non-defendant co-conspirator Purdue conducted and

participated in the conduct of the Opioid Diversion Enterprise through a pattern of racketeering

activity as defined in 18 U.S.C. § 1961(B), including mail fraud (18 U.S.C. § 1341) and wire

fraud (18 U.S.C. § 1343 and 18 U.S.C. § 1961(D)) by the felonious manufacture, importation,

receiving, concealment, buying, selling or otherwise dealing in a controlled substance or listed

chemical (as defined in section 102 of the Controlled Substance Act), punishable under any law

of the United States.

                        1. The RICO Defendants Engaged in Mail and Wire Fraud.

       396. The RICO Defendants and non-defendant co-conspirator Purdue carried out, or

attempted to carry out, a scheme to defraud federal and state regulators and the American public

by knowingly conducting or participating in the conduct of the Opioid Diversion Enterprise

through a pattern of racketeering activity within the meaning of 18 U.S.C. § 1961(1) that

employed the use of mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and §

1343 (wire fraud).

       397. The RICO Defendants and non-defendant co-conspirator Purdue committed,

conspired to commit and/or aided and abetted in the commission of at least two predicate acts of

racketeering activity (i.e., violations of 18 U.S.C. §§ 1341 and 1343) within the past ten years.

The multiple acts of racketeering activity that the RICO Defendants and non-defendant co-

conspirator Purdue committed, or aided and abetted in the commission of, were related to each

other, posed a threat of continued racketeering activity, and therefore constitute a “pattern of

racketeering activity.” The racketeering activity was made possible by the RICO Defendants and

                                              143
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 148 of 177. PageID #: 148



non-defendant co-conspirator Purdue’s regular use of the facilities, services, distribution

channels and employees of the Opioid Diversion Enterprise. The RICO Defendants and non-

defendant co-conspirator Purdue participated in the scheme to defraud by using mail, telephone

and the internet to transmit mailings and wires in interstate or foreign commerce.

       398. The RICO Defendants and non-defendant co-conspirator Purdue used, directed the

use of and/or caused to be used thousands of interstate mail and wire communications in service

of their scheme through virtually uniform misrepresentations, concealments and material

omissions regarding their compliance with their mandatory reporting requirements and the

actions necessary to carry out their unlawful goal of selling prescription opioids without

reporting suspicious orders or the diversion of opioids into the illicit market.

       399. In devising and executing the illegal scheme, the RICO Defendants and non-

defendant co-conspirator Purdue devised and knowingly carried out a material scheme and/or

artifice to defraud by means of materially false or fraudulent pretenses, representations,

promises, or omissions of material facts. For the purpose of executing the illegal scheme, the

RICO Defendants and non-defendant co-conspirator Purdue committed these racketeering acts,

which number in the thousands, intentionally and knowingly with the specific intent to advance

the illegal scheme.

       400. The RICO Defendants and non-defendant co-conspirator Purdue’s predicate acts of

racketeering (18 U.S.C. § 1961(1)) include, but are not limited to:

              a. Mail Fraud: The RICO Defendants violated 18 U.S.C. § 1341 by sending or

                  receiving, or by causing to be sent and/or received, materials via U.S. mail or

                  commercial interstate carriers for the purpose of executing the unlawful




                                                 144
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 149 of 177. PageID #: 149



                   scheme to design, manufacture, market, and sell the prescription opioids by

                   means of false pretenses, misrepresentations, promises, and omissions.

              b.   Wire Fraud: The RICO Defendants violated 18 U.S.C. § 1343 by transmitting

                   and/or receiving, or by causing to be transmitted and/or received, materials by

                   wire for the purpose of executing the unlawful scheme to design, manufacture,

                   market, and sell the prescription opioids by means of false pretenses,

                   misrepresentations, promises, and omissions.


       401. The RICO Defendants and non-defendant co-conspirator Purdue’s use of the mail

and wires includes, but is not limited to, Manufacturers, Distributors or third parties that were

foreseeably caused to conduct the transmission, delivery or shipment of the following as a result

of the RICO Defendants’ illegal scheme, including but not limited to:

              a. The prescription opioids themselves;

              b.   Documents and communications that facilitated the manufacture, purchase,

                   and unlawful sale of prescription opioids;

              c. Defendants’ DEA registrations;

              d.   Documents and communications that supported and/or facilitated Defendants’

                   DEA registrations;

              e.   Documents and communications that supported and/or facilitated the

                   Defendants’ request for higher aggregate production quotas, individual

                   production quotas, and procurement quotas;

              f. Defendants’ records and reports that 21 U.S.C. § 827 required Defendants to

                   submit to the DEA;




                                                145
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 150 of 177. PageID #: 150



              g. Documents and communications related to the Defendant’s mandatory DEA

                  reports pursuant to 21 U.S.C. § 823 and 21 C.F.R. § 1301.74;

              h. Documents intended to facilitate the manufacture and distribution of

                  Defendants’ prescription opioids, including bills of lading, invoices, shipping

                  records, reports, and correspondence;

              i. Documents for processing and receiving payment for prescription opioids;

              j. Payments from the Distributors to the Manufacturers;

              k. Rebates and chargebacks from the Manufacturers to the Distributors;

              l. Payments to Defendants’ lobbyists through the PCF;

              m. Payments to Defendants’ trade organizations, like the HDA, for memberships

                  and/or sponsorships;

              n. Deposits of proceeds from Defendants’ manufacture and distribution of

                  prescription opioids; and

              o. Other documents and things, including electronic communications.


       402. On information and belief, the RICO Defendants and non-defendant co-conspirator

Purdue (and/or their agents), for the purpose of executing the illegal scheme, sent and/or received

(or caused to be sent and/or received) shipments of prescription opioids and related documents

by mail or by private carrier affecting interstate commerce, including the following:

              a. Non-defendant co-conspirator Purdue manufactures multiple forms of

                  prescription opioids, including, but not limited to: OxyContin, MS Contin,

                  Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER. Non-defendant

                  co-conspirator Purdue manufactured and shipped these prescription opioids to

                  the Distributor Defendants in this jurisdiction.

                                                146
Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 151 of 177. PageID #: 151



        b. The Distributor Defendants and non-defendant co-conspirator Purdue shipped

             Purdue’s prescription opioids throughout this jurisdiction.

        c. Cephalon manufactures multiple forms of prescription opioids, including, but

             not limited to: Actiq and Fentora. Cephalon manufactured and shipped these

             prescription opioids to the Distributor Defendants in this jurisdiction.

        d. The Distributor Defendants shipped Teva’s prescription opioids throughout

             this jurisdiction.

        e.   Janssen manufactures a prescription opioid known as Duragesic. Janssen

             manufactured and shipped its prescription opioids to the Distributor

             Defendants in this jurisdiction.

        f. The Distributor Defendants shipped Janssen’s prescription opioids throughout

             this jurisdiction.

        g. Endo manufactures multiple forms of prescription opioids, including, but not

             limited to: Opana/Opana ER, Percodan, Percocet, and Zydone. Endo

             manufactured and shipped its prescription opioids to the Distributor

             Defendants in the State.

        h. The Distributor Defendants shipped Janssen’s prescription opioids throughout

             this jurisdiction.

        i. Actavis manufactures multiple forms of prescription opioids, including, but not

             limited to: Kadian and Norco, as well as generic versions of the drugs known

             as Kadian, Duragesic, and Opana. Actavis manufactured and shipped its

             prescription opioids to the Distributor Defendants in this jurisdiction.




                                           147
    Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 152 of 177. PageID #: 152



              j. The Distributor Defendants shipped Actavis’ prescription opioids throughout

                  this jurisdiction.

              k. Mallinckrodt manufactures multiple forms of prescription opioids, including,

                  but not limited to: Exalgo and Roxicodone.

              l. The Distributor Defendants shipped Mallinckrodt’s prescription opioids

                  throughout this jurisdiction.

       403. The RICO Defendants and non-defendant co-conspirator Purdue also used the

internet and other electronic facilities to carry out their scheme and conceal the ongoing

fraudulent activities. Specifically, the RICO Defendants and non-defendant co-conspirator

Purdue made misrepresentations about their compliance with Federal and State laws requiring

them to identify, investigate and report suspicious orders of prescription opioids and/or diversion

of the same into the illicit market.

       404. At the same time, the RICO Defendants and non-defendant co-conspirator Purdue

misrepresented the superior safety features of their order monitoring programs, ability to detect

suspicious orders, commitment to preventing diversion of prescription opioids, and their

compliance with all state and federal regulations regarding the identification and reporting of

suspicious orders of prescription opioids.

       405. Upon information and belief, the RICO Defendants and non-defendant co-

conspirator Purdue utilized the internet and other electronic resources to exchange

communications, to exchange information regarding prescription opioid sales, and to transmit

payments and rebates / chargebacks.

       406. The      RICO     Defendants     and    non-defendant   co-conspirator   Purdue   also

communicated by U.S. Mail, by interstate facsimile and by interstate electronic mail with each



                                                   148
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 153 of 177. PageID #: 153



other and various other affiliates, regional offices, regulators, distributors, and other third-party

entities in furtherance of the scheme.

       407. The mail and wire transmissions described herein were made in furtherance of

Defendants and non-defendant co-conspirator Purdue’s scheme and common course of conduct

to deceive regulators and the public that Defendants were complying with their state and federal

obligations to identify and report suspicious orders of prescription opioids, all while Defendants

were knowingly allowing millions of doses of prescription opioids to divert into the illicit drug

market. The RICO Defendants intended their scheme and common course of conduct to increase

or maintain high production quotas for their prescription opioids from which they could profit.

       408. Defendants have deliberately hid many of the precise dates of the fraudulent uses of

the U.S. mail and interstate wire facilities, and these cannot be alleged without access to

Defendants’ books and records. However, Plaintiff has described the types of and, in some

instances, occasions on which the predicate acts of mail and/or wire fraud occurred. They include

thousands of communications to perpetuate and maintain the scheme, including the things and

documents described in the preceding paragraphs.

       409. The RICO Defendants and non-defendant co-conspirator Purdue did not undertake

the practices described herein in isolation, but as part of a common scheme. These actions violate

18 U.S.C. § 1962(c). Various other persons, firms and corporations, including third-party entities

and individuals not named as defendants in this Complaint, may have contributed to and/or

participated in the scheme with the RICO Defendants in these offenses and have performed acts

in furtherance of the scheme to increase revenues, increase market share and /or minimize the

losses for the RICO Defendants.




                                                149
    Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 154 of 177. PageID #: 154



        410. The RICO Defendants and non-defendant co-conspirator Purdue aided and abetted

others in the violations of the above laws, thereby rendering them indictable as principals in the

18 U.S.C. §§ 1341 and 1343 offenses.

        411. The RICO Defendants and non-defendant co-conspirator Purdue hid from the

general public and suppressed and/or ignored warnings from third parties, whistleblowers, and

governmental entities the reality of the suspicious orders that the RICO Defendants were filling

on a daily basis -- leading to the diversion of hundreds of millions of doses of prescription

opioids into the illicit market.

        412. The RICO Defendants and non-defendant co-conspirator Purdue, with knowledge

and intent, agreed to the overall objective of their fraudulent scheme and participated in the

common course of conduct to commit acts of fraud and indecency in manufacturing and

distributing prescription opioids.

        413. Indeed, for the Defendants and non-defendant co-conspirator Purdue’s fraudulent

scheme to work, each of the Defendants had to agree to implement similar tactics regarding

marketing prescription opioids and refusing to report suspicious orders.

        414. As described herein, the RICO Defendants and non-defendant co-conspirator

Purdue engaged in a pattern of related and continuous predicate acts for years. The predicate acts

constituted a variety of unlawful activities, each conducted with the common purpose of

obtaining significant monies and revenue from the sale of their highly addictive and dangerous

drugs. The predicate acts also had the same or similar results, participants, victims, and methods

of commission. The predicate acts were related and not isolated events.

        415. The predicate acts all had the purpose of generating significant revenue and profits

for the RICO Defendants, while Plaintiff was left with substantial injury to its business through



                                               150
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 155 of 177. PageID #: 155



the damage that the prescription opioid epidemic caused. The RICO Defendants and non-

defendant co-conspirator Purdue committed or caused to be committed the predicate acts through

their participation in the Opioid Diversion Enterprise and in furtherance of its fraudulent scheme.

       416. The pattern of racketeering activity alleged herein and the Opioid Diversion

Enterprise are separate and distinct from each other. Likewise, Defendants are distinct from the

enterprise.

       417. The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue into the future unless enjoined by

this Court.

       418. RICO Defendants and non-defendant co-conspirator Purdue have hidden many of

the precise dates of the criminal actions at issue here, and these cannot be alleged without access

to Defendants’ books and records. Indeed, an essential part of the successful operation of the

Opioids Addiction and Opioid Diversion Enterprise alleged herein depended upon secrecy.

       419. Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including Plaintiff’s Community and the Plaintiff. Defendants

and non-defendant co-conspirator Purdue calculated and intentionally crafted the Opioid

Diversion Enterprise and their scheme to increase and maintain their increased profits, without

regard to the effect such behavior would have on Plaintiff’s Community or the Plaintiff. In

designing and implementing the scheme, at all times Defendants and non-defendant co-

conspirator Purdue were cognizant of the fact that those in the manufacturing and distribution

chain rely on the integrity of the pharmaceutical companies and ostensibly neutral third parties to

provide objective and reliable information regarding Defendants and non-defendant co-



                                               151
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 156 of 177. PageID #: 156



conspirator Purdue’s products and their manufacture and distribution of those products. The

Defendants were also aware that Plaintiff and the citizens of this jurisdiction rely on the

Defendants and non-defendant co-conspirator Purdue to maintain a closed system and to protect

against the non-medical diversion and use of their dangerously addictive opioid drugs.

       420. By intentionally refusing to report and halt suspicious orders of their prescription

opioids, Defendants and non-defendant co-conspirator Purdue engaged in a fraudulent scheme

and unlawful course of conduct constituting a pattern of racketeering activity.

       421. It was foreseeable to Defendants and non-defendant co-conspirator Purdue that

refusing to report and halt suspicious orders, as required by the CSA and Code of Federal

Regulations, would harm Plaintiff by allowing the flow of prescription opioids from appropriate

medical channels into the illicit drug market.

       422. The last racketeering incident occurred within five years of the commission of a

prior incident of racketeering.

                       2. The RICO Defendants Manufactured, Sold and/or Dealt in
                       Controlled Substances, and Their Crimes Are Punishable as Felonies.

       423. The RICO Defendants and non-defendant co-conspirator Purdue conducted and

participated in the conduct of the affairs of the Opioid Diversion Enterprise through a pattern of

racketeering activity as defined in 18 U.S.C. § 1961(D) by the felonious manufacture,

importation, receiving, concealment, buying, selling or otherwise dealing in a controlled

substance or listed chemical (as defined in section 102 of the Controlled Substance Act),

punishable under any law of the United States.

       424. The RICO Defendants and non-defendant co-conspirator Purdue committed crimes

that are punishable as felonies under the laws of the United States. Specifically, 21 U.S.C. §

483(a)(4) makes it unlawful for any person to knowingly or intentionally furnish false or


                                                 152
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 157 of 177. PageID #: 157



fraudulent information in, or omit any material information from, any application, report, record

or other document required to be made, kept or filed under this subchapter. A violation of section

483(a)(4) is punishable by up to four years in jail, making it a felony. 21 U.S.C. § 483(d)(1).

       425. Each of the RICO Defendants and non-defendant co-conspirator Purdue qualifies

as a registrant under the CSA. Their status as registrants under the CSA requires that they

maintain effective controls against diversion of controlled substances in schedule I or II, design

and operate a system to disclose to the registrant suspicious orders of controlled substances, and

inform the DEA of suspicious orders when discovered by the registrant. 21 U.S.C. § 823; 21

C.F.R. § 1301.74(b).

       426. The CSA and the Code of Federal Regulations required the RICO Defendants and

non-defendant co-conspirator Purdue to make reports to the DEA of any suspicious orders

identified through the design and operation of their system to disclose suspicious orders.

       427. The RICO Defendants and non-defendant co-conspirator Purdue knowingly and

intentionally furnished false or fraudulent information in their reports to the DEA about

suspicious orders and/or omitted material information from reports, records and other documents

they were required to file with the DEA, including the Manufacturer Defendants and non-

defendant co-conspirator Purdue’s applications for production quotas. Specifically, the RICO

Defendants and non-defendant co-conspirator Purdue were aware of suspicious orders of

prescription opioids and the diversion of their prescription opioids into the illicit market and

failed to report this information to the DEA in their mandatory reports and their applications for

production quotas.

       428. For example, the DEA and DOJ began investigating McKesson in 2013 regarding

its monitoring and reporting of suspicious controlled substances orders. On April 23, 2015,



                                                153
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 158 of 177. PageID #: 158



McKesson filed a Form 8-K announcing a settlement with the DEA and DOJ wherein it admitted

to violating the CSA and agreed to pay $150 million and have some of its DEA registrations

suspended on a staggered basis. The settlement was finalized on January 17, 2017. 202

            429. Non-defendant co-conspirator Purdue’s experience in Los Angeles is another

striking example of Defendants’ willful violation of the CSA and Code of Federal Regulations as

they relate to reporting suspicious orders of prescription opioids. In 2016, the Los Angeles Times

reported that Purdue was aware of a pill mill operating out of Los Angeles, yet failed to alert the

DEA. 203 The LA Times uncovered that Purdue began tracking a surge in prescriptions in Los

Angeles, including one prescriber in particular. A Purdue sales manager spoke with company

officials in 2009 about the prescriber, asking “Shouldn’t the DEA be contacted about this?” and

adding that she felt “very certain this is an organized drug ring.” 204 Despite knowledge of the

staggering amount of pills being issued in Los Angeles, and internal discussion of the problem,

“Purdue did not shut off the supply of highly addictive OxyContin and did not tell authorities

what it knew about Lake Medical until several years later when the clinic was out of business

and its leaders indicted. By that time, 1.1 million pills had spilled into the hands of Armenian

mobsters, the Crips gang and other criminals.” 205

            430. Finally, Mallinckrodt was recently the subject of a DEA and Senate investigation

for its opioid practices. Specifically, in 2011, the DEA targeted Mallinckrodt, arguing that it

ignored its responsibility to report suspicious orders as 500 million of its pills ended up in

202
    McKesson, McKesson Finalizes Settlement with U.S. Department of Justice and U.S. Drug Enforcement
Administration to Resolve Past Claims, About McKesson / Newsroom / Press Releases, (January 17, 2017),
http://www.mckesson.com/about-mckesson/newsroom/press-releases/2017/mckesson-finalizes-settlement-with-doj-
and-dea-to-resolve-past-claims/.
203
   Harriet Ryan, et al., More than 1 million OxyContin pills ended up in the hands of criminals and addicts. What
the drugmaker knew, Los Angeles Times, (July 10, 2016), http://www.latimes.com/projects/la-me-oxycontin-part2/.
204
      Id.
205
      Id.

                                                      154
       Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 159 of 177. PageID #: 159



Florida between 2008 and 2012. 206 After six years of DEA investigation, Mallinckrodt agreed to

a settlement involving a $35 million fine. Federal prosecutors summarized the case by saying

that Mallinckrodt’s response was that everyone knew what was going on in Florida, but they had

no duty to report it. 207

            431. Upon information and belief, the foregoing examples reflect the RICO Defendants

and non-defendant co-conspirator Purdue’s pattern and practice of willfully and intentionally

omitting information from their mandatory reports to the DEA as required by 21 C.F.R. §

1301.74. The sheer volume of enforcement actions available in the public record against the

Distributor Defendants supports this conclusion. 208 For example:

                 a. On April 24, 2007, the DEA issued an Order to Show Cause and Immediate

                    Suspension Order against the AmerisourceBergen Orlando, Florida distribution

                    center (“Orlando Facility”) alleging failure to maintain effective controls against

                    diversion of controlled substances. On June 22, 2007, AmerisourceBergen

                    entered into a settlement that resulted in the suspension of its DEA registration;

                 b. On November 28, 2007, the DEA issued an Order to Show Cause and

                    Immediate Suspension Order against the Cardinal Health Auburn, Washington

                    Distribution Center (“Auburn Facility”) for failure to maintain effective controls

                    against diversion of hydrocodone;




206
   Lenny Bernstein & Scott Higham, The government’s struggle to hold opioid manufacturers accountable, The
Washington       Post,    (April 2,    2017),   https://www.washingtonpost.com/graphics/investigations/dea-
mallinckrodt/?utm_term=.b24cc81cc356. This number accounted for 66% of all oxycodone sold in the state of
Florida during that time.
207
      Id.
208
  Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
Administration’s Adjudication of Registrant Actions 6 (2014), https://oig.justice.gov/reports/2014/e1403.pdf.

                                                    155
Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 160 of 177. PageID #: 160



       c. On December 5, 2007, the DEA issued an Order to Show Cause and Immediate

          Suspension Order against the Cardinal Health Lakeland, Florida Distribution

          Center (“Lakeland Facility”) for failure to maintain effective controls against

          diversion of hydrocodone;

       d. On December 7, 2007, the DEA issued an Order to Show Cause and Immediate

          Suspension Order against the Cardinal Health Swedesboro, New Jersey

          Distribution Center (“Swedesboro Facility”) for failure to maintain effective

          controls against diversion of hydrocodone;

       e. On January 30, 2008, the DEA issued an Order to Show Cause and Immediate

          Suspension Order against the Cardinal Health Stafford, Texas Distribution

          Center (“Stafford Facility”) for failure to maintain effective controls against

          diversion of hydrocodone;

       f. On May 2, 2008, McKesson Corporation entered into an Administrative

          Memorandum of Agreement (“2008 MOA”) with the DEA, which provided that

          McKesson would “maintain a compliance program designed to detect and

          prevent the diversion of controlled substances, inform DEA of suspicious orders

          required by 21 C.F.R. § 1301.74(b), and follow the procedures established by its

          Controlled Substance Monitoring Program;”

       g. On September 30, 2008, Cardinal Health entered into a Settlement and Release

          Agreement and Administrative Memorandum of Agreement with the DEA

          related to its Auburn Facility, Lakeland Facility, Swedesboro Facility and

          Stafford Facility. The document also referenced allegations by the DEA that

          Cardinal failed to maintain effective controls against the diversion of controlled



                                        156
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 161 of 177. PageID #: 161



                substances at its distribution facilities located in McDonough, Georgia

                (“McDonough Facility”); Valencia, California (“Valencia Facility”); and

                Denver, Colorado (“Denver Facility”);

             h. On February 2, 2012, the DEA issued an Order to Show Cause and Immediate

                Suspension Order against the Cardinal Health Lakeland, Florida Distribution

                Center (“Lakeland Facility”) for failure to maintain effective controls against

                diversion of oxycodone;

             i. On December 23, 2016, Cardinal Health agreed to pay a $44 million fine to the

                DEA to resolve the civil penalty portion of the administrative action taken

                against its Lakeland, Florida Distribution Center; and

             j. On January 5, 2017, McKesson Corporation entered into an Administrative

                Memorandum Agreement with the DEA wherein it agreed to pay a

                $150,000,000 civil penalty for violation of the 2008 MOA as well as failure to

                identify and report suspicious orders at its facilities in in Aurora, Colorado;

                Aurora, Illinois; Delran, New Jersey; LaCrosse, Wisconsin; Lakeland, Florida;

                Landover, Maryland; La Vista, Nebraska; Livonia, Michigan; Livonia,

                Michigan; Methuan, Massachusetts; Santa Fe Springs, California; Washington

                Courthouse, Ohio; and West Sacramento, California.


       432. These actions against the Distributor Defendants confirm that the Distributor

Defendants knew they had a duty to maintain effective controls against diversion, design and

operate a system to disclose suspicious orders, and to report suspicious orders to the DEA. These

actions also demonstrate, on information and belief, that the Manufacturer Defendants and non-




                                              157
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 162 of 177. PageID #: 162



defendant co-conspirator Purdue were aware of the enforcement against their Distributors and

the diversion of the prescription opioids and a corresponding duty to report suspicious orders.

       433. The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue into the future unless enjoined by

this Court.

       434. Many of the precise dates of Defendants and non-defendant co-conspirator

Purdue’s criminal actions at issue herein were hidden and cannot be alleged without access to

Defendants’ books and records. Indeed, an essential part of the successful operation of the

Opioid Diversion Enterprise depended upon the secrecy of the participants in that enterprise.

       435. Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission and had similar

results affecting similar victims, including Plaintiff’s Community and the Plaintiff. Defendants

and non-defendant co-conspirator Purdue calculated and intentionally crafted the diversion

scheme to increase and maintain profits from unlawful sales of opioids, without regard to the

effect such behavior would have on this jurisdiction, its citizens or the Plaintiff. The Defendants

were aware that Plaintiff and the citizens of this jurisdiction rely on the Defendants to maintain a

closed system of manufacturing and distribution to protect against the non-medical diversion and

use of their dangerously addictive opioid drugs.

       436. By intentionally refusing to report and halt suspicious orders of their prescription

opioids, Defendants and non-defendant co-conspirator Purdue engaged in a fraudulent scheme

and unlawful course of conduct constituting a pattern of racketeering activity.

       437. It was foreseeable to Defendants and non-defendant co-conspirator Purdue that

refusing to report and halt suspicious orders, as required by the CSA and Code of Federal



                                                158
    Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 163 of 177. PageID #: 163



Regulations, would harm Plaintiff by allowing the flow of prescription opioids from appropriate

medical channels into the illicit drug market.

        438. The last racketeering incident occurred within five years of the commission of a

prior incident of racketeering.

                    D. DAMAGES

        439. The RICO Defendants’ violations of law and their pattern of racketeering activity

directly and proximately caused Plaintiff injury in its business and property because Plaintiff

paid for costs associated with the opioid epidemic, as described above in allegations expressly

incorporated herein by reference.

        440. Defendants’ racketeering activities proximately caused Plaintiff’s. But for the

RICO Defendants’ conduct, Plaintiff would not have paid the health services and law

enforcement services and expenditures required as a result of the plague of drug-addicted

residents.

        441. The RICO Defendants’ racketeering activities directly caused Plaintiff’s injuries.

        442. Plaintiff was most directly harmed and there is no other Plaintiff better suited to

seek a remedy for the economic harms at issue here.

        443. Plaintiff seeks all legal and equitable relief as allowed by law, including, inter alia,

actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

attorneys’ fees and all costs and expenses of suit, and pre- and post-judgment interest.

                               COUNT IV
         RACKETEER-INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                         18 U.S.C. 1962(d), et seq.
                         (Against All Defendants)
        444. Plaintiff hereby incorporates by reference all other paragraphs of this Complaint as

if fully set forth herein, and further alleges as follows.


                                                  159
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 164 of 177. PageID #: 164



       445. Plaintiff brings this claim on its own behalf against all RICO Defendants. At all

relevant times, the RICO Defendants and non-defendant co-conspirator Purdue were associated

with the Opioid Diversion Enterprise and agreed and conspired to violate 18 U.S.C. § 1962(c),

that is, they agreed to conduct and participate, directly and indirectly, in the conduct of the

affairs of the Opioid Diversion Enterprise through a pattern of racketeering activity in violation

of 18 U.S.C. § 1962(d). Under Section 1962(d), it is unlawful for “any person to conspire to

violate” Section 1962(d), among other provisions. 18 U.S.C. § 1962(d).

       446. Defendants and non-defendant co-conspirator Purdue conspired to violate Section

1962(c), as alleged more fully above, by conducting the affairs of the Opioid Diversion

Enterprise through a pattern of racketeering activity, as incorporated by reference below.

                         A. THE OPIOID DIVERSION ENTERPRISE.

       447. For efficiency and avoiding repetition, for purposes of this claim, Plaintiff

incorporates by reference the paragraphs set out above concerning the “Opioid Diversion

Enterprise.”

                         B. CONDUCT OF THE OPIOID DIVERSION ENTERPRISE.

       448. For efficiency and avoiding repetition, for purposes of this claim, Plaintiff

incorporates by reference the paragraphs set out above concerning the “Conduct of the Opioid

Diversion Enterprise.”

                         C. PATTERN OF RACKETEERING ACTIVITY.

       449. For efficiency and avoiding repetition, for purposes of this claim, Plaintiff

incorporates by reference the paragraphs set out above concerning the “Pattern of Racketeering

Activity.”

                         D. DAMAGES.



                                               160
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 165 of 177. PageID #: 165



       450. The RICO Defendants’ violations of law and their pattern of racketeering activity

directly and proximately caused Plaintiff injury in its business and property because Plaintiff

paid for costs associated with the opioid epidemic, as described above in allegations expressly

incorporated herein by reference.

       451. The RICO Defendants’ racketeering activities proximately caused Plaintiff’s

injuries. But for the RICO Defendants’ conduct, Plaintiff would not have paid the health services

and law enforcement services and expenditures required as a result of the plague of drug-

addicted residents.

       452. The RICO Defendants’ racketeering activities directly caused Plaintiff’s injuries.

       453. Plaintiff was most directly harmed and there is no other Plaintiff better suited to

seek a remedy for the economic harms at issue here.

       454. Plaintiff seeks all legal and equitable relief as allowed by law, including, inter alia,

actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

attorneys’ fees, and all costs and expenses of suit and pre- and post-judgment interest.

                                  COUNT V
               NEGLIGENCE AND NEGLIGENT MISREPRESENTATION
                            (Against All Defendants)

       455. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges as follows.

       456. Plaintiff seeks economic damages that were the foreseeable result of Defendants’

intentional and/or unlawful actions and omissions.

       457. Under State law, to establish actionable negligence, one must show, in addition to

the existence of a duty, a breach of that duty and injury resulting proximately therefrom and/or

that was substantially caused thereby. All such essential elements exist here.



                                                    161
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 166 of 177. PageID #: 166



       458. In Alabama, the “key factor” for determining whether a duty should be imposed as

a matter of law is the “foreseeability” of the harm that might result if care is not exercised. See,

e.g., Taylor v. Smith, 892 So. 2d 887, 892 (Ala. 2004) (quoting Key v. Compass Bank, Inc., 826

So. 2d 159, 170 (Ala. Civ. App. 2001) (in turn quoting Patrick v. Union State Bank, 681 So. 2d

1364, 1368 (Ala. 1996). Each Defendant owed a duty to the Plaintiff and to the public health and

safety in the Plaintiff’s Community because the injury was foreseeable and, in fact, foreseen by

the Defendants. If a course of action creates a foreseeable risk of injury, the individual engaged

in that course of action has a duty to protect others from such injury. Each Defendant owed a

duty to the Plaintiff and to the public in the Plaintiff’s Community, because the injury was

foreseeable and, in fact, foreseen by the Defendants.

       459. In Alabama, a legal duty to “exercise care . . . arises where the parties are bound by

contract, . . . or where the obligations are expressly or impliedly imposed by statute, municipal

ordinance, or by administrative rules or regulations, or by judicial decisions.” King v. National

Spa & Pool Institute, 570 So. 2d 612, 614 (Ala. 1990) (citations and internal quotation marks

omitted).

       460. Further, as Section 302B of the Restatement of Torts provides: “An act or an

omission may be negligent if the actor realizes or should realize that it involves an unreasonable

risk of harm to another through the conduct of the other or a third person which is intended to

cause harm, even though such conduct is criminal.”

       461. Each Defendant had an obligation to exercise reasonable care in manufacturing,

marketing, selling and distributing highly dangerous opioid drugs to the State and Plaintiff’s

Community.




                                                162
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 167 of 177. PageID #: 167



       462. Each Defendant had an obligation to exercise due care in manufacturing,

marketing, selling and distributing highly dangerous opioid drugs in the State and Plaintiff’s

Community.

       463. Reasonably prudent manufacturers and distributors of prescription opioids would

have anticipated that the scourge of opioid addiction would wreak havoc on communities and

impose significant costs upon the governmental entities associated with those communities. The

closed system of opioid distribution whereby wholesale distributors are the gatekeepers between

manufacturers and pharmacies, and wherein all links in the chain have a duty to prevent

diversion, exists for the purpose of controlling dangerous substances such as opioids and

preventing diversion and abuse.

       464. Reasonably prudent manufacturers of pharmaceutical products would know that

aggressively pushing highly addictive opioids for chronic pain would result in the severe harm of

addiction, foreseeably causing patients to seek increasing levels of opioids, frequently turning to

the illegal drug market as a result of a drug addiction that was foreseeable to the Manufacturer

Defendants.

       465. Moreover, law enforcement repeatedly warned Defendants of the unlawfulness and

consequences of their actions and omissions.

       466. The escalating amounts of addictive drugs flowing through Defendants’ businesses,

and the sheer volume of these prescription opioids, further alerted Defendants that addiction was

fueling increased consumption and that legitimate medical purposes were not being served.

       467. As described above in allegations expressly incorporated herein, Distributor

Defendants breached their duties to exercise due care in the business of wholesale distribution of

dangerous opioids, which are Schedule II Controlled Substances, by failing to monitor for,



                                               163
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 168 of 177. PageID #: 168



failing to report, and filling highly suspicious orders time and again. Because the very purpose of

these duties was to prevent the resulting harm – diversion of highly addictive drugs for non-

medical purposes – the causal connection between Defendants’ breach of duties and the ensuing

harm was entirely foreseeable.

       468. As described elsewhere in the Complaint in allegations expressly incorporated

herein, Distributor Defendants misrepresented their compliance with their duties under the law

and concealed their noncompliance and shipments of suspicious orders of opioids to Plaintiff’s

Community and destinations from which they knew opioids were likely to be diverted into

Plaintiff’s Community, in addition to other misrepresentations alleged and incorporated herein.

       469. As described elsewhere in the Complaint in allegations expressly incorporated

herein, Manufacturer Defendants breached their duties to exercise due care in the business of

pharmaceutical manufacturers of dangerous opioids, which are Schedule II Controlled

Substances, by misrepresenting the nature of the drugs and aggressively promoting them for

chronic pain for which they knew the drug were not safe or suitable.

       470. The Manufacturer Defendants misrepresented and concealed the addictive nature of

prescription opioids and their lack of suitability for chronic pain, in addition to other

misrepresentations alleged and incorporated herein.

       471. All Defendants breached their duties to prevent diversion and report and halt

suspicious orders, and all Defendants misrepresented their compliance with their legal duties.

       472. Defendants’ breaches were intentional and/or unlawful, and Defendants’ conduct

was willful, wanton, malicious, reckless, oppressive and/or fraudulent.

       473. The     causal   connection    between    Defendants’      breaches   of   duties    and

misrepresentations and the ensuing harm was entirely foreseeable.



                                               164
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 169 of 177. PageID #: 169



       474. As described above in allegations expressly incorporated herein, Defendants’

breaches of duty and misrepresentations caused, bear a causal connection with, and/or

proximately resulted in the damages sought herein.

       475. Defendants were selling dangerous drugs statutorily categorized as posing a high

potential for abuse and severe dependence. Defendants knowingly traded in drugs that presented

a high degree of danger if prescribed incorrectly or diverted to other than medical, scientific, or

industrial channels. However, Defendants breached their duties to monitor for, report and halt

suspicious orders; breached their duties to prevent diversion; and, further, misrepresented what

their duties were and their compliance with their legal duties.

       476. The Defendants failed to disclose the material facts that, inter alia, they were not in

compliance with laws and regulations requiring that they maintain a system to prevent diversion,

protect against addiction and severe harm, and specifically monitor, investigate, report, and

refuse suspicious orders. But for these material factual omissions, Defendants would not have

been able to sell opioids.

       477. As alleged herein, each Manufacturer Defendant wrongfully represented that the

opioid prescription medications they manufactured, marketed and sold had characteristics, uses

or benefits that they do not have. The Manufacturer Defendants also wrongfully misrepresented

that the opioids were safe and effective when the Manufacturer Defendants knew, or should have

known, such representations were untrue, false, and misleading.

       478. Because of the dangerously addictive nature of these drugs, which the

Manufacturer Defendants concealed and misrepresented, they lacked medical value and in fact

caused addiction and overdose deaths.




                                                165
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 170 of 177. PageID #: 170



       479. The Manufacturer Defendants made deceptive representations about the use of

opioids to treat chronic non-cancer pain. Each Manufacturer Defendant also omitted or

concealed material facts and failed to correct prior misrepresentations and omissions about the

risks and benefits of opioids. Each Defendant’s omissions rendered even their seemingly truthful

statements about opioids deceptive.

       480. Defendants’ unlawful and/or intentional actions create a rebuttable presumption of

negligence under State law.

       481. Plaintiff seeks economic losses (direct, incidental or consequential pecuniary

losses) resulting from Defendants’ actions and omissions.

       482. Plaintiff seeks all legal and equitable relief as allowed by law, other than such

damages disavowed herein, including, inter alia, injunctive relief, restitution, disgorgement of

profits, compensatory and punitive damages, and all damages allowed by law to be paid by the

Defendants, attorneys’ fees and costs, and pre- and post-judgment interest.

                                            COUNT VI
                                       CIVIL CONSPIRACY
                                      (Against All Defendants)

       483. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges as follows.

       484. As set forth herein, Defendants engaged in a civil conspiracy to create a public

nuisance in conjunction with their unlawful marketing, sale, distribution and/or diversion of

opioids into the State and Plaintiff’s Community.

       485. As set forth herein, Defendants engaged in a civil conspiracy to commit fraud and

misrepresentation in conjunction with their unlawful distribution and diversion of opioids into

the State and Plaintiff’s Community.



                                                    166
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 171 of 177. PageID #: 171



        486. As set forth herein, Defendants engaged in a civil conspiracy to unlawfully divert

opioids and create opioid dependence and abuse in the State and Plaintiff’s Community.

        487. Distributor and Manufacturer Defendants unlawfully failed to act to prevent

diversion and failed to monitor for, report and prevent suspicious orders of opioids.

        488. The Manufacturer Defendants further unlawfully marketed opioids in the State and

Plaintiff’s Community in furtherance of that conspiracy.

        489. Defendants acted tortiously in concert with each other and/or in pursuit of a

common design, and/or Defendants knew each other’s conduct constituted a breach of their legal

duties and provided substantial assistance and/or encouragement in the conduct.

        490. Defendants’ conspiracy is a continuing conspiracy, and the overt acts performed in

compliance with the conspiracy’s objective(s) are ongoing and/or have occurred within the last

year.

        491. Plaintiff alleges Defendants’ conspiracy and acts in furtherance in greater detail

earlier in the Complaint, including, without limitation, in Plaintiff’s racketeering allegations.

Such allegations are incorporated herein.

        492. Defendants acted with a common understanding or design to commit unlawful acts,

as alleged herein, and acted purposely, without a reasonable or lawful excuse, to create the

injuries alleged herein.

        493. Defendants acted with malice, purposely, intentionally, unlawfully and without a

reasonable or lawful excuse.

        494. Defendants’ conspiracy and Defendants’ actions and omissions in furtherance

thereof proximately caused and/or substantially contributed to the direct and foreseeable losses

alleged herein.



                                               167
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 172 of 177. PageID #: 172



       495. Plaintiff seeks economic losses (direct, incidental or consequential pecuniary

losses) resulting from Defendants’ civil conspiracy.

       496. Plaintiff seeks all legal and equitable relief as allowed by law, except as expressly

disavowed herein, including, inter alia, injunctive relief, restitution, disgorgement of profits,

compensatory and punitive damages, and all damages allowed by law to be paid by the

Defendants, attorneys’ fees and costs, and pre- and post-judgment interest.

                                    COUNT VII
                   FRAUD AND FRAUDULENT MISREPRESENTATION
                              (Against All Defendants)

       497. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges as follows.

       498. Defendants violated their general duty not to actively deceive, have made

knowingly false statements and have omitted and/or concealed information that made statements

Defendants did make knowingly false. Defendants acted intentionally and/or unlawfully.

       499. As alleged herein, Defendants made false statements as to their compliance with

state and federal law regarding their duties to prevent diversion and their duties to monitor,

report and halt suspicious orders and/or concealed their noncompliance with these requirements.

       500. As alleged herein, the Manufacturer Defendants engaged in false representations

and concealments of material fact regarding the use of opioids to treat chronic, non-cancer pain.

       501. As alleged herein, Defendants knowingly and/or intentionally made representations

that were false. Defendants had a duty to disclose material facts and concealed them. These false

representations and concealed facts were material to the conduct and actions at issue. Defendants

made these false representations and concealed facts with knowledge of the falsity of their




                                                    168
    Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 173 of 177. PageID #: 173



representations, and did so with the intent of misleading Plaintiff, Plaintiff’s Community, the

public and persons on whom Plaintiff relied.

        502. These false representations and concealments were reasonably calculated to

deceive Plaintiff, Plaintiff’s Community and the physicians who prescribed opioids for persons in

Plaintiff’s Community; were made with the intent to deceive; and did in fact deceive these

persons, Plaintiff and Plaintiff’s Community.

        503. Plaintiff, Plaintiff’s Community and the physicians who prescribed opioids

reasonably relied on these false representations and concealments of material fact.

        504. Plaintiff justifiably relied on Defendants’ representations and/or concealments, both

directly and indirectly. This reliance proximately caused Plaintiff’s injuries.

        505. Defendants’ fraudulent conduct was a direct and proximate cause of the injuries

Plaintiff alleges herein.

        506. Plaintiff seeks economic losses (direct, incidental or consequential pecuniary

losses) resulting from Defendants’ fraudulent activity, including fraudulent misrepresentations

and fraudulent concealment.

        507. Plaintiff seeks all legal and equitable relief as allowed by law, except as expressly

disavowed herein, including, inter alia, injunctive relief, restitution, disgorgement of profits,

compensatory and punitive damages, and all damages allowed by law to be paid by the

Defendants, attorneys’ fees and costs, and pre- and post-judgment interest.

                                      PUNITIVE DAMAGES

        508. Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges as follows.




                                                    169
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 174 of 177. PageID #: 174



       509. By engaging in the above-described intentional and/or unlawful acts or practices,

Defendants acted with actual malice, wantonly, and oppressively. Defendants acted with

conscious disregard for the rights of others and/or in a reckless, wanton, willful, or grossly

negligent manner. Defendants acted with a prolonged indifference to the adverse consequences

of their actions and/or omissions. Defendants acted with a conscious disregard for the rights and

safety of others in a manner that had a great probability of causing substantial harm. Defendants

acted toward the Plaintiff with fraud, oppression, and/or malice and/or were grossly negligent in

failing to perform the duties and obligations imposed upon them under applicable federal and

state statutes and common law.

       510. Defendants were selling and/or manufacturing dangerous drugs statutorily

categorized as posing a high potential for abuse and severe dependence. Thus, Defendants

knowingly traded in drugs that presented a high degree of danger if prescribed incorrectly or

diverted to other than legitimate medical, scientific, or industrial channels. Because of the severe

level of danger posed by, and indeed visited upon the State and Plaintiff’s Community by, these

dangerous drugs, Defendants owed a high duty of care to ensure that these drugs were only used

for proper medical purposes. Defendants chose profit over prudence and the safety of the

community, and an award of punitive damages is appropriate as punishment and a deterrence.

       511. By engaging in the above-described wrongful conduct, Defendants also engaged in

willful misconduct and gross negligence and exhibited an entire want of care that would raise the

presumption of a conscious indifference to consequences.

                                             RELIEF

       WHEREFORE, the Plaintiff respectfully prays that this Court grant the following relief:

       512. Enter a Judgment in favor of the Plaintiff in a final order against each of the

Defendants;
                                                170
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 175 of 177. PageID #: 175



       513. Enjoin the Defendants and their employees, officers, directors, agents, successors,

assignees, merged or acquired predecessors, parent or controlling entities, subsidiaries, and all

other persons acting in concert or participation with them from engaging in unfair or deceptive

practices in violation of law and ordering temporary, preliminary, or permanent injunction;

       514. Order that Defendants compensate the Plaintiff for past and future costs to abate the

ongoing public nuisance caused by the opioid epidemic;

       515. Order Defendants to fund an “abatement fund” for the purposes of abating the

opioid nuisance;

       516. Award actual damages, treble damages, injunctive and equitable relief, forfeiture as

deemed proper by the Court, and attorneys’ fees and all costs and expenses of suit pursuant to

Plaintiff’s racketeering claims;

       517. Award the Plaintiff the damages caused by the opioid epidemic, including (A) costs

for providing medical care, additional therapeutic and prescription drug purchase, and other

treatments for patients suffering from opioid-related addiction or disease, including overdoses

and deaths; (B) costs for providing treatment, counseling, and rehabilitation services; (C) costs

for providing treatment of infants born with opioid-related medical conditions; (D) costs for

providing care for children whose parents suffer from opioid-related disability or incapacitation;

and (E) costs associated with law enforcement and public safety relating to the opioid epidemic.

       518. Enter a judgment against the Defendants requiring Defendants to pay punitive

damages;

       519. Grant the Plaintiff

              a. The costs of investigation, reasonable attorneys’ fees, and all other costs and

                   expenses;



                                               171
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 176 of 177. PageID #: 176



              b. Pre-judgment and post-judgment interest; and

              c. All other relief as provided by law and/or as the Court deems appropriate and

                  just.




Dated: November 14, 2019


Respectfully Submitted,

/s/ Peter J. Mougey
Peter J. Mougey (ASB-2825-U72P)                       Paul T. Farrell, Jr. (pro hac vice pending)
Archie C. Lamb, Jr. (ASB-1488-A52A)                   GREENE, KETCHUM, FARRELL,
Page A. Poerschke (ASB-9647-D61P)                     BAILEY & TWEEL, LLP
Laura S. Dunning (ASB-1540-U50S)                      419 - 11th Street (25701)/ P.O. Box 2389
LEVIN, PAPANTONIO, THOMAS, MITCHELL,                  Huntington, West Virginia 25724-2389
RAFFERTY & PROCTOR, P.A.                              Tel.: 800-479-0053 or 304-525-9115
316 S. Baylen Street, Suite 600                       Fax: 304-529-3284
Pensacola, FL 32502-5996                              paul@greeneketchum.com
Tel.: 850-435-7068
Fax: 850-436-6068                                     LOWE, MOBLEY, LOWE & LEDUKE
pmougey@levinlaw.com                                  Post Office Box 576
                                                      Haleyville, AL 35565
Michael J. Fuller, Jr. (pro hac vice pending)
MCHUGH FULLER LAW GROUP, PLLC                         Anthony J. Majestro (pro hac vice pending)
97 Elias Whiddon Rd.                                  POWELL & MAJESTRO, PLLC
Hattiesburg, MS 39402                                 405 Capitol Street, Suite P-1200
Tel.: 601-261-2220                                    Charleston, WV 25301
Fax: 601-261-2481                                     Tel.: 304-346-2889
mike@mchughfuller.com                                 Fax: 304-346-2895
                                                      amajestro@powellmajestro.com




                                                172
   Case: 1:19-op-46118-DAP Doc #: 1 Filed: 11/14/19 177 of 177. PageID #: 177



James C. Peterson (pro hac vice pending)       J. Burton LeBlanc, IV (pro hac vice
HILL, PETERSON, CARPER,                        pending)
BEE & DEITZLER, PLLC                           BARON & BUDD, P.C.
NorthGate Business Park                        3102 Oak Lawn Avenue, Suite 1100
500 Tracy Way                                  Dallas, TX 75219
Charleston, WV 25311                           Tel.: 214-521-3605
Tel.: 304-345-5667                             Fax: 214-520-1181
Fax: 304-345-1519                              bleblanc@baronbudd.com
jcpeterson@hpcbd.com




                                           2
